 

Exhibit 10.1

 



Execution Version

 

CREDIT AGREEMENT

 

by and among

 

OTELCO INC., a Delaware corporation, as BORROWER

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO

 

and

 

COBANK, ACB, as Administrative Agent, Issuing Lender and Swing Line Lender

 

Dated as of November 2, 2017

 

 

 

  

TABLE OF CONTENTS

 

      Page         I. CERTAIN DEFINITIONS 1   1.1 Certain Definitions 1   1.2
Construction 34   1.3 Accounting Principles 34   1.4 Rounding 34   1.5 Letter of
Credit Amounts 34   1.6 Covenant Compliance Generally 35   1.7 Administration of
Rates 35   1.8 Holidays 35         II. CREDIT FACILITIES 35   2.1 Term Loans 35
  2.2 Revolving Loans 38   2.3 Swing Line Loans 39   2.4 Interest Rate
Provisions 41   2.5 Interest Periods 42   2.6 Making of Loans 42   2.7 Fees 43  
2.8 Notes 44   2.9 Letter of Credit Subfacility 44   2.10 Payments 50   2.11
Interest Payment Dates 50   2.12 Voluntary Prepayments and Reduction of
Commitments 51   2.13 Mandatory Prepayments 52   2.14 Sharing of Payments by
Lenders 53   2.15 Defaulting Lenders 54   2.16 Cash Collateral 56   2.17 CoBank
Capital Plan 57         III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY 57  
3.1 Increased Costs 57   3.2 Taxes 59   3.3 Illegality 62   3.4 LIBOR Rate
Option Unavailable; Interest After Default 62   3.5 Indemnity 63   3.6
Mitigation Obligations; Replacement of Lenders 63   3.7 Survival 64         IV.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 64   4.1 First Loans and
Letters of Credit 65   4.2 Each Loan or Letter of Credit 67

 

i 

 

  

V. REPRESENTATIONS AND WARRANTIES 67   5.1 Organization and Qualification 67  
5.2 Compliance With Laws 67   5.3 Title to Properties 68   5.4 Investment
Company Act 68   5.5 Event of Default 68   5.6 Subsidiaries and Owners 68   5.7
Power and Authority; Validity and Binding Effect 68   5.8 No Conflict; Material
Agreements; Consents 69   5.9 Litigation 69   5.10 Financial Statements 69  
5.11 Margin Stock 70   5.12 Full Disclosure 70   5.13 Taxes 71   5.14
Intellectual Property; Other Rights 71   5.15 Liens in the Collateral 71   5.16
Insurance 71   5.17 Employee Benefits Compliance 71   5.18 Environmental Matters
72   5.19 Communications Regulatory Matters 73   5.20 Solvency 73   5.21
Qualified ECP Guarantor 73   5.22 Transactions with Affiliates 73   5.23 Labor
Matters 74   5.24 Anti-Corruption; Anti-Terrorism and Sanctions 74   5.25
Borrower’s Status as a Holding Company 74         VI. AFFIRMATIVE COVENANTS 74  
6.1 Reporting Requirements 75   6.2 Preservation of Existence, Etc 77   6.3
Preservation of Licenses 77   6.4 Payment of Liabilities, Including Taxes, Etc
77   6.5 Maintenance of Insurance 78   6.6 Maintenance of Properties and Leases
78   6.7 Visitation Rights 79   6.8 Keeping of Records and Books of Account 79  
6.9 Compliance with Laws 79   6.10 Further Assurances 79   6.11 CoBank Equity 81
  6.12 Use of Proceeds 81   6.13 Reserved 81   6.14 Material Agreements 81  
6.15 Benefit Plan Compliance 81   6.16 Interest Rate Protection 81   6.17
Post-Closing Deliveries 82         VII. NEGATIVE COVENANTS 82   7.1 Indebtedness
82   7.2 Liens 83   7.3 Affiliate Transactions 83   7.4 Contingent Obligations
83   7.5 Loans and Investments 83

 

ii 

 

  

  7.6 Dividends and Related Distributions 84   7.7 Liquidations, Mergers,
Consolidations, Acquisitions 85   7.8 Dispositions of Assets or Subsidiaries 85
  7.9 Use of Proceeds 86   7.10 Subsidiaries, Partnerships and Joint Ventures 86
  7.11 Continuation of or Change in Business 86   7.12 Fiscal Year 86   7.13
Issuance of Equity Interests 86   7.14 Changes in Organizational Documents 86  
7.15 Negative Pledges; Other Inconsistent Agreements 87   7.16 Material
Agreements 87   7.17 Employee Plans 87   7.18 Management Fees 87   7.19 Borrower
as a Holding Company 87   7.20 Capital Expenditures 87   7.22 Independence of
Covenants 88         VIII. FINANCIAL COVENANTS 88   8.1 Minimum Fixed Charge
Coverage Ratio 88   8.2 Leverage Ratio 88         IX. EVENTS OF DEFAULT 89   9.1
Events of Default 89   9.2 Consequences of Event of Default 91         X. THE
ADMINISTRATIVE AGENT 93   10.1 Appointment and Authority 93   10.2 Rights as a
Lender 93   10.3 No Fiduciary Duty 94   10.4 Exculpation 94   10.5 Reliance by
the Administrative Agent 95   10.6 Delegation of Duties 95   10.7 Filing Proofs
of Claim 95   10.8 Resignation of the Administrative Agent 96   10.9 Resignation
of Swing Line Lender or Issuing Lender 96   10.10 Non-Reliance on the
Administrative Agent and Other Lenders 97   10.11 Enforcement 97   10.12 No
Other Duties, etc 97   10.13 Authorization to Release Collateral and Loan
Parties 98   10.14 Compliance with Flood Laws 98   10.15 No Reliance on the
Administrative Agent’s Customer Identification Program 98   10.16 Affiliates as
Secured Parties 99         XI. MISCELLANEOUS 99   11.1 Modifications, Amendments
or Waivers 99   11.2 No Implied Waivers; Cumulative Remedies 100   11.3
Expenses; Indemnity; Damage Waiver 101   11.4 Notices; Effectiveness; Electronic
Communication 102   11.5 Severability 104   11.6 Duration; Survival 104   11.7
Successors and Assigns 104

 

iii 

 

  

  11.8 Confidentiality 108   11.9 Counterparts; Integration; Effectiveness 109  
11.10 Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trial 109   11.11 USA Patriot Act Notice 111   11.12
Payments Set Aside 111   11.13 Secured Bank Products and Secured Hedge
Agreements 111   11.14 Interest Rate Limitation 111   11.15 FCC and PUC
Compliance 112   11.16 Keepwell 112   11.17 Acknowledgment and Consent to
Bail-In of EEA Financial Institutions 112         XII. GUARANTY 113   12.1
Guaranty 113   12.2 Payment 113   12.3 Absolute Rights and Obligations 113  
12.4 Maximum Liability 116   12.5 Contribution Agreement 117   12.6 Currency and
Funds of Payment 117   12.7 Subordination 117   12.8 Enforcement 118   12.9
Set-Off and Waiver 118   12.10 Waiver of Notice; Subrogation 118   12.11 No Stay
119   12.12 Additional Guarantors 119   12.13 Reliance 120   12.14 Receipt of
Credit Agreement, Other Loan Documents, Benefits 120   12.15 Joinder 120

 

iv 

 



 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES           SCHEDULE 1.1(B) - COMMITMENTS OF LENDERS AND ADDRESSES FOR
NOTICES SCHEDULE 1.1(P) - EXISTING LIENS SCHEDULE 5.1 - QUALIFICATIONS TO DO
BUSINESS AND JURISDICTION OF ORGANIZATION SCHEDULE 5.6 - SUBSIDIARIES SCHEDULE
5.18 - ENVIRONMENTAL DISCLOSURES SCHEDULE 5.19 - LICENSES SCHEDULE 6.17  
POST-CLOSING DELIVERIES SCHEDULE 7.1 - EXISTING INDEBTEDNESS SCHEDULE 11.7 -
VOTING PARTICIPANTS       EXHIBITS           EXHIBIT A - ASSIGNMENT AND
ASSUMPTION EXHIBIT B - COMPLIANCE CERTIFICATE EXHIBIT C - GUARANTOR JOINDER
EXHIBIT D - LOAN REQUEST EXHIBIT E - PERFECTION AND DILIGENCE CERTIFICATE
EXHIBIT F-1 - REVOLVING NOTE EXHIBIT F-2 - SWING LINE NOTE EXHIBIT F-3 - TERM
LOAN NOTE EXHIBIT G - SOLVENCY CERTIFICATE EXHIBITS H1-H4 - TAX COMPLIANCE
CERTIFICATES EXHIBIT I - CONVERSION OR CONTINUATION NOTICE EXHIBIT J   NOTICE OF
INCREMENTAL TERM LOAN BORROWING

 

v 

 

  

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as the same may be amended, modified, supplemented,
extended or restated from time to time, this “Agreement”) is dated as of
November 2, 2017, and is made by and among OTELCO INC., a Delaware corporation,
as borrower (the “Borrower”), each of the GUARANTORS (as hereinafter defined),
the LENDERS (as hereinafter defined), and COBANK, ACB, a federally chartered
instrumentality of the United States (“CoBank”), in its capacity as
Administrative Agent for the Secured Parties and as the Issuing Lender and Swing
Line Lender (each as hereinafter defined).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide to the Borrower
(a) commitments to fund a revolving credit facility in an aggregate principal
amount at any time outstanding not to exceed $5,000,000, and (b) a term loan
facility in an aggregate principal amount not to exceed $87,000,000 (as such
aggregate principal amount may be increased from time to time in accordance
herewith), all as more particularly set forth in, and subject to the terms and
conditions of, this Agreement. In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:

 

I.       CERTAIN DEFINITIONS

 

1.1       Certain Definitions. In addition to words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, respectively, unless the context hereof clearly requires otherwise:

 

“Additional Incremental Term Lender” has the meaning set forth in Section
2.1(e).

 

“Adjusted LIBOR Rate” means for the Interest Period for any LIBOR Rate Loan, an
interest rate per annum equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period; provided
that, in no event shall the Adjusted LIBOR Rate be less than 0.00%

 

“Administrative Agent” means CoBank, in its capacity as administrative agent and
collateral agent under the Loan Documents.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning set forth in Section 11.4(d)(ii).

 

“Alternate Base Rate” means a rate per annum determined by the Administrative
Agent on the first Business Day of each week, which shall be the highest of (a)
the Prime Rate, (b) the Federal Funds Effective Rate plus one half of one
percent (0.50%) per annum, and (c) the Adjusted LIBOR Rate for an Interest
Period of one (1) month on such day plus one percent (1.00%) per annum; provided
that, in no event shall the Alternate Base Rate be less than 0.00%. Any change
in the Alternate Base Rate due to a change in the calculation thereof shall be
effective at the opening of business on the first Business Day of each week or,
if determined more frequently, at the opening of business on the first Business
Day immediately following the date of such determination and without necessity
of notice being provided to the Borrower or any other Person.

 

 1 

 

 

“Anti-Corruption Laws” means any Laws of any Governmental Authority concerning
or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any Laws of any Governmental Authority concerning or
relating to financing terrorism, “know your customer” or money laundering.

 

“Applicable Letter of Credit Fee Rate” means the percentage rate per annum based
on the Leverage Ratio then in effect according to the Pricing Grid below the
heading “Applicable Letter of Credit Fee.”

 

“Applicable Margin” means, as applicable:

 

(a)       the percentage spread to be added to the Alternate Base Rate
applicable to Base Rate Loans based on the Leverage Ratio then in effect
according to the Pricing Grid below the heading “Applicable Margin for Base Rate
Loans”, or

 

(b)       the percentage spread to be added to the Adjusted LIBOR Rate
applicable to LIBOR Rate Loans based on the Leverage Ratio then in effect
according to the Pricing Grid below the heading “Applicable Margin for LIBOR
Rate Loans”.

 

Notwithstanding the foregoing, the Applicable Margin for any Incremental Term
Loan shall be the interest rate margin per annum governing such Tranche of
Incremental Term Loan as set forth in the related Incremental Term Loan Funding
Agreement, subject to Section 2.1 hereof.

 

“Applicable Unused Commitment Fee Rate” means the percentage rate per annum
based on the Leverage Ratio then in effect according to the Pricing Grid below
the heading “Applicable Unused Commitment Fee Rate.”

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.7, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Authorized Officer” means, with respect to any Loan Party, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer
(or in the case of a Loan Party that is a limited liability company without
officers, a manager or member authorized under such Loan Party’s Organizational
Documents) of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

 

“Available Revolving Commitment” means, with respect to any Revolving Lender, an
amount equal to such Lender’s Revolving Commitment minus the outstanding
principal amount of its Revolving Loans, minus such Lender’s Pro Rata Share of
the aggregate outstanding amount of Swing Line Loans, if any, minus such
Lender’s Pro Rata Share of Letter of Credit Obligations, if any.

 

 2 

 

 

“Avoidance Provisions” has the meaning set forth in Section 12.4(a)(i)(C).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Base Rate Loan” means a Loan bearing interest calculated in accordance with the
Base Rate Option.

 

“Base Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.4(a)(i).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing” means, as of any date of determination (a) with respect to LIBOR
Rate Loans outstanding as of such date, a borrowing consisting of Loans of the
same Class and having the same Interest Period, and (b) with respect to Base
Rate Loans, all Base Rate Loans outstanding as of such date regardless of Class.

 

“Borrowing Date” means, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

“Budget” means, for the Borrower and its Subsidiaries, on a Consolidated basis,
forecasted: (a) balance sheets, (b) profit and loss statements, and (c) cash
flow statements, all prepared on a consistent basis with the Borrower’s and the
Subsidiaries’ historical financial statements. The Budget represents and will
represent as of the date thereof the good faith estimate of the Borrower and its
senior management concerning the probable course of its and its Subsidiaries’
business.

 

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks are authorized or required to be closed for business in Denver,
Colorado or New York, New York and if the applicable Business Day relates to any
LIBOR Rate Loan or Base Rate Loan determined by reference to the LIBOR Rate,
such day must also be a day on which dealings in Dollar deposits by and between
banks are carried on in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person, the aggregate costs
incurred by such Person during any measuring period for the acquisition of any
fixed assets or improvements or replacements of, substitutions for or additions
to any existing fixed asset resulting in a future economic benefit to such
Person, and that are required to be capitalized in accordance with GAAP.

 

 3 

 

 

“Capital Lease” means any lease of real or personal property that is required to
be capitalized under GAAP or that is treated as an operating lease under
regulations applicable to the Borrower and its Subsidiaries but that otherwise
would be required to be capitalized under GAAP.

 

“Cash Available for Dividends” means, with respect to any fiscal year of the
Borrower, the result of (a) Consolidated EBITDA minus (b) the sum of (i) debt
service, (ii) Taxes paid in cash, (iii) Capital Expenditures and (iv) other
non-recurring or unusual cash charges, expenses, or losses, in each case for the
Borrower for such fiscal year; provided, that, to the extent the components of
this clause (b) are deducted from Consolidated Net Income in connection with
determining Consolidated EBITDA, such components will only be included in this
clause (b) to the extent such component was added back to Consolidated Net
Income when determining Consolidated EBITDA.

 

“Cash Collateralize” means (a) with respect to the Obligations, to deposit in a
Controlled Account or to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or Lenders, as
collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender, and (b) with respect to Other Liabilities, to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of each
Lender (or its Affiliate) that is the provider of a Secured Bank Product or
Secured Hedge, as the case may be, as collateral for the Other Liabilities, cash
or deposit account balances, or, if the Administrative Agent and such Lender (or
its Affiliate) shall agree in their respective sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Lender (or its
Affiliate). “Cash Collateral” shall have meanings correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(a)       direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(b)       commercial paper maturing in two hundred seventy (270) days or less
rated not lower than A-1, by Standard & Poor’s or P-1 by Moody’s on the date of
acquisition;

 

(c)       demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks that are organized under the Laws of the
United States or any state thereof or that is a foreign bank or branch or agency
thereof acceptable to the Administrative Agent and, in any case, having combined
capital, surplus and undivided profits in an amount equal to at least
$1,000,000,000;

 

(d)       repurchase agreements having maturities of not more than ninety (90)
days from the date of acquisition which are entered into with major money center
banks included in the commercial banking institutions described in clause (c)
above and which are secured by readily marketable direct obligations of the
United States of America or any agency thereof;

 

(e)       marketable tax exempt securities rated A or higher by Moody’s or A+ or
higher by Standard & Poor’s, in each case, maturing within two hundred seventy
(270) days from the date of acquisition thereof; and

 

 4 

 

 

(f)        money market or mutual funds whose investments are limited to those
types of investments described in clauses (a) through (c) above.

 

“Cash Liquidity” means all cash and Cash Equivalents of the Borrower as of the
date of determination.

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Cerberus Senior Credit Facilities” means, those certain term and revolving
credit facilities in the original aggregate principal amount of up to
$90,000,000, as evidenced by the Cerberus Senior Loan Documents.

 

“Cerberus Senior Loan Agreement” means that certain Loan Agreement, dated as of
January 25, 2016, by and among Borrower, each subsidiary of Borrower as a
guarantor thereunder, the lenders from time to time party thereto and Cerberus
Business Finance, LLC, a Delaware limited liability company as collateral agent
and administrative agent thereunder, as amended by that certain first amendment,
dated as of April 4, 2017.

 

“Cerberus Senior Loan Documents” means, collectively, (i) the Cerberus Senior
Loan Agreement, and (ii) all other agreements, instruments, certificates,
reports or other documents executed and delivered pursuant to the terms of the
Cerberus Senior Loan Agreement evidencing the Cerberus Senior Credit Facilities.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (ii) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

“Change of Control” means (a) any Person or group of Persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (either within the meaning of Rules
13d-3 and 13d-5 promulgated by the Securities and Exchange Commission under said
Act or by reason of such Person or group of Persons having the right to acquire
such beneficial ownership, whether exercisable immediately or with the passage
of time (each, an “Option right”)) of fifty one percent (51%) or more of the
voting capital stock or other equity interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis, taking into account any Option rights as
though such rights have been exercised; or (b) within a period of twelve (12)
consecutive calendar months, individuals who were directors of the Borrower on
the first day of such period (or replacement directors approved by at least a
majority of such individuals) shall cease to constitute a majority of the board
of directors of the Borrower; or (c) the Borrower shall cease to own, directly
or indirectly, one hundred percent (100%) of the Equity Interests of each of its
Subsidiaries except as permitted by Sections 7.6 or 7.7 of this Agreement or (d)
a “change in control” (or comparable term or provision) under any document
governing any Equity Interests of Borrower or any of its Subsidiaries.

 

 5 

 

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Loan, Swing line Loan, Term Loan or Incremental Term Loan and, when
used in reference to any Commitment, whether such Commitment is a Revolving
Commitment, a Term Loan Commitment or an Incremental Term Loan Commitment.

 

“Closing Date” means the Business Day on which each of the conditions precedent
in Section 4.1 has been satisfied or waived by the Required Lenders.

 

“CoBank” has the meaning set forth in the preamble of this Agreement.

 

“CoBank Cash Management Agreement” means any of the Master Agreement for Cash
Management and Transaction Services or CoBank Cash Manager Agreement (as
applicable), between CoBank and the Borrower (including any further iterations
of the foregoing entered into between CoBank and the Borrower), including all
exhibits, schedules and annexes thereto, and including all related forms
delivered by the Borrower to CoBank in connection therewith.

 

“CoBank Equities” has the meaning specified in Section 6.11.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the collateral subject to any of the Collateral Documents or
any other real or personal property of the Loan Parties, in each case pledged to
the Administrative Agent for the benefit of the Secured Parties as security for
the Secured Obligations.

 

“Collateral Assignment” means any collateral assignment of a Material Agreement,
in form and substance approved by the Administrative Agent, executed by the
applicable Loan Party or Loan Parties and the counterparty to such Material
Agreement in favor of the Administrative Agent, for the benefit of itself and
the other Secured Parties.

 

“Collateral Documents” means the Security Agreement, the Collateral Assignment
(if any), the Mortgages, the account control agreements and any other document
pursuant to which the Borrower or any other Loan Party has granted a Lien to the
Administrative Agent for the benefit of the Secured Parties to secure all or a
portion of the Secured Obligations.

 

“Commitment” means as to any Lender the aggregate of its Revolving Commitment
(including any Swing Line Commitment of a Swing Line Lender), Term Loan
Commitment and Incremental Term Loan Commitment or Commitments, as applicable,
and “Commitments” means the aggregate of the Revolving Commitments (including
any Swing Line Commitment of a Swing Line Lender), Term Loan Commitments and
Incremental Term Loan Commitments of all of the Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” has the meaning specified in Section 11.4.

 

“Communications Act” means the Communications Act of 1934 and the rules and
regulations of the FCC thereunder.

 

 6 

 

 

“Communications Systems” means a system or business (a) providing (or capable of
providing) voice, data, Internet access or video transport, connection,
monitoring services or other communications and/or information services
(including cable television), through any means or medium, (b) providing (or
capable of providing) facilities, marketing, management, technical and financial
(including call rating) or other services to companies providing such transport,
connection, monitoring service or other communications and/or information
services, or (c) that is (or that is capable of) constructing, creating,
developing or marketing communications-related network equipment, software and
other devices for use in any system or business described above.

 

“Compliance Certificate” means a certificate of the Borrower, signed by a
Compliance Officer of the Borrower, substantially in the form of Exhibit B
hereto.

 

“Compliance Officer” means the Chief Executive Officer, President or Chief
Financial Officer (or in the case of a Loan Party that is a limited liability
company without officers, a manager or member authorized under such Loan Party’s
Organizational Documents) of the Borrower or any Loan Party, as the case may be.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means for any period of determination: (a) Consolidated
Net Income for such period plus (b) to the extent deducted in calculating
Consolidated Net Income (other than amounts excluded in accordance with clauses
(a) through (c) in the proviso to the definition of Consolidated Net Income,
which, for the avoidance of doubt, shall not be added back to Consolidated
EBITDA), without duplication, the sum of (i) depreciation, amortization and
other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future) during such period, (ii)
Consolidated Interest Expenses (including, without limitation, interest expense
attributable to Capital Leases and all net payment obligations pursuant to
Interest Rate Hedge agreements) for such period, and (iii) all income taxes
payable during such period, minus (c) non-cash credits to net income, tax
credits and interest income during such period, in each case of the Borrower and
its Subsidiaries on a Consolidated basis.

 

“Consolidated Interest Expenses” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

 

 7 

 

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes.

 

“Contingent Obligations” means, as applied to any Person, any direct or indirect
liability of that Person: (a) with respect to any indebtedness, lease, dividend
or other obligation of another Person if the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid, performed or discharged, or that any agreements relating thereto will be
complied with, or that the holders of such liability will be protected (in whole
or in part) against loss with respect thereto; (b) with respect to any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; or (c) under any foreign
exchange contract, currency swap agreement, interest rate swap agreement or
other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates.
Contingent Obligations should also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligations of another (ii) obligations to make take-or-pay or
similar payments if required regardless of the nonperformance by any other party
or parties to any agreement to purchase, repurchase or otherwise acquire such
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another and
(iii) obligations under any revenue sharing agreement with vendors. The amount
of any Contingent Obligation shall be equal at all times to the amount of the
obligations so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. Without
limiting the generality of the foregoing, a Person shall be deemed to be
“controlled by” a Person if such Person holds, directly or indirectly, power to
vote ten percent (10%) or more of the securities having ordinary voting power
for the election of directors of such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Lender.

 

“Conversion or Continuation Notice” has the meaning specified in Section 2.5.

 

“Credit Extension” means the making, conversion or continuation of any
Borrowing, Loan or Swing Line Loan or the issuing, extending, amending, renewing
or increasing of any Letter of Credit.

 

“Debt Incurrence” means the incurrence by the Borrower or any of its
Subsidiaries on or after the Closing Date of any Indebtedness other than the
Obligations.

 

 8 

 

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Lender or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(x) become the subject of a proceeding under any Debtor Relief Law, (y) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
or other Governmental Authority acting in such a capacity or (z) is the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and, subject to any cure rights expressly provided above, such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.15) upon
delivery of written notice of such determination to the Borrower, the Issuing
Lender, the Swing Line Lender and each Lender.

 

“Default Rate” means, as of any date of determination, the following: (a) for
Base Rate Loans, the rate determined in accordance with the Base Rate Option as
of such date plus an additional margin of two percent (2.00%) per annum, (b) for
LIBOR Rate Loans, the rate determined in accordance with the LIBOR Rate Option
as of such date plus an additional margin of two percent (2.00%) per annum, (c)
for Letter of Credit Fees, the Applicable Letter of Credit Fee Rate as of such
date plus an additional margin of two percent (2.00%) per annum and (d) for all
other Obligations, the rate determined in accordance with the Base Rate Option
as of such date plus an additional margin of two percent (2.00%) per annum.

 

 9 

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
asset by any Person.

 

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the Laws of the United States of America or any state, commonwealth or territory
thereof or under the Laws of the District of Columbia.

 

“Drawing Date” has the meaning specified in Section 2.9(c)(i).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
United Kingdom, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.7(b)(v) and Section 11.7(b)(vi) (subject to such
consents, if any, as may be required under Section 11.7(b)(iii)).

 

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign Laws and any consent decrees, concessions, permits,
grants, franchises, licenses, agreements or other restrictions of a Governmental
Authority or common Law causes of action relating to: (a) protection of the
environment or natural resources from, or emissions, discharges, releases or
threatened releases of, any materials, including Hazardous Materials, in the
environment including ambient air, surface, water, ground water or land, (b) the
generation, handling, use, labeling, disposal, transportation, reclamation and
remediation of Hazardous Materials; (c) human health or safety; (d) the
protection of endangered or threatened species; and (e) the protection of
environmentally sensitive areas.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary of any Loan Party
resulting from or based upon (a) violation of any Environmental Law; (b) the
generation, use, handling, transportation, storage, treatment, disposal or
permitting or arranging for the disposal of any Hazardous Materials; (c)
exposure to any Hazardous Materials; (d) the release or threatened release of
any Hazardous Materials; or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” has the meaning specified in the Security Agreement.

 

“Equity Issuance” means any issuance or sale by the Borrower or any of its
Subsidiaries of any Equity Interests at any time after the Closing Date.

 

 10 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with any Loan Party such that such trade or
business, together with such Loan Party and all other ERISA Affiliates, are
treated as a single employer under Section 414 of the Code or Section 4001(b)(1)
of ERISA.

 

“ERISA Event” means (a) a “reportable event” (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by a
Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of an amendment to a Pension Plan
or a Multiemployer Plan as a termination under Section 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that constitutes grounds or that
could reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) an event or condition that results or
could reasonably expected to result in any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
to a Loan Party or any ERISA Affiliate; (g) with respect to any Pension Plan,
the failure to satisfy the minimum funding standards under the Plan Funding
Rules (whether or not waived); (h) with respect to any Pension Plan, the
occurrence of any event that would result in the imposition of any limitation
under Section 436 of the Code or Section 206(g) of ERISA, determined without
regard to any contribution made or the provision of security under Section 436
of the Code or Section 206(g) of ERISA to avoid the imposition of the
limitation; (i) the determination that any Pension Plan is considered an at-risk
plan or a plan in endangered or critical status within the meaning of the Plan
Funding Rules; (j) any transaction that could subject any Loan Party or any
ERISA Affiliate to liability under Section 4069 or 4212 of ERISA; (k) a
prohibited section with respect to a Plan within the meaning of Section 4975 of
the Code or Section 406 of ERISA or a violation of the fiduciary responsibility
rules of Section 404 of ERISA; and (l) an event or condition that results, or
could reasonably be expected to result, in any liability under Section 4980H(a)
of the Code, without qualifying for the reduced assessment under Section
49980H(b) of the Code, to any Loan Party or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” means any of the events described in Section 9.1 and referred
to therein as an “Event of Default.”

 

“Excess Cash Flow” means, with respect to the Borrower and its Consolidated
Subsidiaries for any period, the excess of (a) Consolidated EBITDA for such
period over (b) the sum of (i) Capital Expenditures made during such period
other than Capital Expenditures financed by Permitted Debt plus (ii) the
aggregate amount of scheduled debt service paid for such period (excluding
payments made pursuant to Section 2.12 and Section 2.13 during such period) and
plus (iii) the amount of Taxes paid during such period plus (iv) any decreases
(or minus any increases) in working capital from the first day to the last day
of such period.

 

 11 

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party providing a
Guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, if, and to the extent that, all or a portion of the Guaranty
of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.16 and any
other “keepwell, support or other agreements” for the benefit of such Guarantor)
at the time the Guaranty of, or the grant of such security interest by, such
Loan Party becomes effective with respect to such related Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or grant of security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.6) or (y) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.2, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.2 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Facility” means, collectively, the Revolving Credit Facility, the Term Loan
Facility, the Swing Line Facility, the Letter of Credit Facility and the
Incremental Term Loan Facility.

 

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“FCC” means the Federal Communications Commission.

 

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of one one
hundredth (1/100th) of one percent (1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on such date, or if no such rate is so
published on such day, on the most recent day preceding such day on which such
rate is so published.

 

 12 

 

 

“Fee Letter” means that certain fee letter dated as of September 1, 2017 between
the Borrower and the Administrative Agent, together with any other fee letters
entered into between the Borrower and the Administrative Agent from time to time
in connection with any Revolving Increase or any Tranche of Incremental Term
Loans.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the most recently ended consecutive fiscal four
(4) quarter period to (b) Fixed Charges for the most recently ended consecutive
fiscal four (4) quarter period.

 

“Fixed Charges” means for any period of determination the sum of interest
expense (including, without limitation, interest expense attributable to Capital
Leases and all net payment obligations pursuant to Interest Rate Hedge
agreements), income taxes paid in cash, scheduled principal installments on
Indebtedness (as adjusted for prepayments), and Capital Expenditures (not
financed by the incurrence of Indebtedness by any Loan Party (other than
Revolving Loans) or issuance of equity of any Loan Party in each case permitted
hereunder), in each case of the Borrower and its Subsidiaries for such period
determined and consolidated in accordance with GAAP.

 

“Flood Laws” means, collectively, (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004, and all other
applicable Laws related thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by the Issuing Lender other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans made by the Swing Line Lender other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.3, and applied on a consistent
basis both as to classification of items and amounts.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), including, without limitation, the FCC and any
applicable PUC.

 

 13 

 

 

“Guaranteed Liabilities” means (a) the prompt Payment In Full, when due or
declared due and at all such times, of all Secured Obligations and all other
amounts pursuant to the terms of this Agreement, the Notes, and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower or any other Loan Party to any one or more of the
Secured Parties, including principal, interest, premiums and fees (including all
reasonable fees and expenses of counsel); (b) the prompt, full and faithful
performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by the Borrower
and each other Loan Party under this Agreement, the Notes and all other Loan
Documents to which it is a party; and (c) the prompt Payment In Full by the
Borrower and each other Loan Party, when due or declared due and at all such
times, of obligations and liabilities now or hereafter arising with respect to
any Secured Bank Product or Secured Hedge. Notwithstanding the foregoing, the
“Guaranteed Liabilities”, with respect to any Loan Party providing a Guaranty,
shall not include the Excluded Swap Obligations.

 

“Guarantor” means each of the parties to this Agreement that is designated as a
“Guarantor” on the signature page hereof and each other Person that joins this
Agreement as a Guarantor after the date hereof pursuant to a Guarantor Joinder.

 

“Guarantor Joinder” means a joinder agreement joining a Person as a Guarantor
under the Loan Documents in the form of Exhibit C.

 

“Guarantors’ Obligations” means the obligations of the Guarantors to the Secured
Parties under Article XII.

 

“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or other obligation or liability of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or liability (whether arising by
virtue of partnership arrangements, by agreement to keep well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement condition or otherwise), (b) to purchase or lease property or services
for the purpose of assuring another Person’s payment or performance of any
Indebtedness or other obligations or liabilities, (c) to maintain the working
capital of such Person to permit such Person to pay such Indebtedness or other
obligations or liabilities or (d) entered into for the purpose of assuring in
any other manner the obligee of such Indebtedness or other obligation or
liability of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term
Guaranty/Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business. Unless otherwise specified, the amount of any
Guaranty shall be deemed to be the lesser of the principal amount of the
Indebtedness or other obligations or liabilities guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guaranty.

 

“Hazardous Materials” means (a) any explosive or radioactive substances,
materials or wastes, (b) any hazardous or toxic substances, materials or wastes,
defined or regulated as such in or under, or that could reasonably be expected
to give rise to liability under, any applicable Environmental Law, including,
asbestos or asbestos containing materials, infectious or medical waste,
polychlorinated biphenyls, radon gas, urea-formaldehyde insulation, gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products
and (c) all other substances, materials or wastes of any nature regulated under
or with respect to which liability or standards of conduct are imposed pursuant
to any Environmental Law.

 

 14 

 

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
with a Loan Party for an Interest Rate Hedge with respect to interest on the
Obligations, is a Lender, an Affiliate of a Lender, the Administrative Agent or
an Affiliate of the Administrative Agent.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Incremental Term Lender” means each Lender having an Incremental Term Loan
Commitment with respect to any Tranche of the Incremental Term Loan Facility or
who has funded or purchased all or a portion of any Incremental Term Loan with
respect to any Tranche of the Incremental Term Loan Facility in accordance with
the terms hereof.

 

“Incremental Term Loan” has the meaning specified in Section 2.1(e); and
“Incremental Term Loans” means collectively all of the Incremental Term Loans.

 

“Incremental Term Loan Commitment” means, as to any Lender at any time, the
amount initially set forth opposite its name in any Incremental Term Loan
Funding Agreement with respect to any Tranche of the Incremental Term Loan
Facility, as such Commitment is thereafter assigned or modified and “Incremental
Term Loan Commitments” means the aggregate Incremental Term Loan Commitments of
all of the Lenders with respect to all Tranches of the Incremental Term Loan
Facility.

 

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.1(e).

 

“Incremental Term Loan Funding Agreement” has the meaning assigned to such term
in Section 2.1(e)(v).

 

 15 

 

 

“Incremental Term Loan Notes” means the promissory notes of the Borrower
substantially in the form of Exhibit C-3 hereto evidencing any Tranche of
Incremental Term Loans.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)       all direct or contingent obligations of such Person arising under
standby letters of credit, bankers’ acceptances, bank guaranties, surety bonds
and similar instruments;

 

(c)       all net obligations of such Person under each Hedge Agreement to which
it is a party (provided, that the amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date);

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

 

(e)       obligations (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such obligations shall have been assumed by such Person or is limited in
recourse;

 

(f)        all obligations of such Person under Capital Leases and all its
Synthetic Lease Obligations;

 

(g)       all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)       all fixed payment obligations of any Person under any Guarantee of
such Person in respect of any of the foregoing.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the preceding clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.3.

 

“Information” has the meaning specified in Section 11.8.

 

“Initial Interest Period” means the initial Interest Period following the
Closing Date which shall be for a period commencing no earlier than the Closing
Date and ending on November 30, 2017.

 

 16 

 

 

“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Governmental Authority under any Debtor Relief Law or other similar law now or
hereafter in effect, or (ii) for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
any Loan Party or otherwise relating to the liquidation, dissolution, winding-up
or relief of such Person, or (b) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law.

 

“Intellectual Property” means all Copyrights, Domain Names, Patents, Trademarks
and IP Licenses, in each case as defined in the Security Agreement.

 

“Interest Payment Date” means the last Business Day of each calendar quarter
after the date hereof and the Maturity Date.

 

“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Loans, Term Loans or Incremental Term Loans bear
interest under the LIBOR Rate Option. Subject to the last sentence of this
definition, such period shall be one (1), two (2), three (3), six (6), or, to
the extent made available by all the Lenders, twelve (12) months. Such Interest
Period shall commence on the effective date of such LIBOR Rate Loan, which shall
be (a) the Borrowing Date if the Borrower is requesting new Loans, or (b) the
date of renewal of or conversion to a LIBOR Rate Loan if the Borrower is
renewing or converting an existing Loan. Notwithstanding the second sentence
hereof: (i) any Interest Period that would otherwise end on a date that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) the Borrower shall not
select, convert to or renew an Interest Period for any portion of the Loans that
would end after the applicable Maturity Date and (iii) if any Interest Period
begins on the last Business Day of a month or on a day of a month for which
there is no numerically corresponding day in the month in which such Interest
Period is to end, such Interest Period shall be deemed to end on the last
Business Day of the final month of such Interest Period.

 

“Interest Rate Hedge” means a Hedge Agreement entered into by the Loan Parties
or their Subsidiaries in order to provide protection to, or minimize the impact
upon, the Borrower, the Guarantor and/or their Subsidiaries of increasing
floating rates of interest applicable to Indebtedness.

 

“Interest Rate Option” means any (a) LIBOR Rate Option or (b) Base Rate Option.

 

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” has the meaning specified in Section 2.9.

 

“Issuing Lender” means CoBank, in its individual capacity as issuer of Letters
of Credit hereunder.

 

 17 

 

 

“Joint Venture” means a corporation, partnership, limited liability company or
other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

 

“Landlord Agreement” means any landlord’s waiver or other lien waiver or
subordination agreement executed and delivered by a lessor, warehouse operator
or other applicable Person with respect to a leased location of any Loan Party
to the Administrative Agent for the benefit of the Lenders.

 

“Law” means any law (including common law), constitution, statute, codes,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, or award by
or settlement agreement with any Governmental Authority applicable to any Person
or the properties of any Person, including the Licenses, and, including the
Communications Act, any applicable PUC Laws and all Environmental Laws.

 

“Lenders” means each of the financial institutions from time to time party
hereto as a lender (including the Swing Line Lender, and any Additional
Incremental Term Lender) and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a Lender. For the
purpose of any Loan Document that provides for the granting of a security
interest or other Lien to the Lenders or to the Administrative Agent for the
benefit of the Lenders as security for the Obligations, “Lenders” shall include
any Affiliate of a Lender to the extent such Affiliate is a Secured Party.

 

“Letter of Credit” has the meaning specified in Section 2.9(a).

 

“Letter of Credit Borrowing” has the meaning specified in Section 2.9(c)(iii).

 

“Letter of Credit Expiration Date” means the day that occurs thirty (30) days
prior to the Maturity Date for Revolving Loans.

 

“Letter of Credit Facility” means the Letter of Credit facility established
pursuant to Section 2.9.

 

“Letter of Credit Fee” has the meaning specified in Section 2.9(b).

 

“Letter of Credit Obligations” means, as of any date of determination, (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus (b) the aggregate Reimbursement
Obligations and Letter of Credit Borrowings on such date.

 

“Letter of Credit Request” has the meaning specified in Section 2.9(a).

 

“Letter of Credit Sublimit” means $1,000,000.

 

“Leverage Ratio” means, as of the end of any date of determination, the ratio of
(a) all Indebtedness of the Borrower and its Subsidiaries determined on a
Consolidated basis as of such date to (b) Consolidated EBITDA for the
consecutive four fiscal quarters ending as of such date or most recently ended.

 

 18 

 

 

“LIBOR Rate” means, with respect to any Interest Period, a rate of interest
reported by Bloomberg Information Services (or on any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (the “Service”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that, (a) in the event the Administrative Agent is not
able to determine the LIBOR Rate using such methodology, the Administrative
Agent shall notify the Borrower and the Administrative Agent and the Borrower
will agree upon a substitute basis for obtaining such quotations and (b) the
LIBOR Rate for the Initial Interest Period (if applicable) shall be the rate
determined based on a linear interpolation between (i) the LIBOR Rate for an
interest period that is the next shortest interest period reported by the
Service to the duration of the Initial Interest Period and (ii) the LIBOR Rate
for an interest period that is the next longest interest period reported by the
Service to the duration of the Initial Interest Period.

 

“LIBOR Rate Loan” means a Loan bearing interest at the LIBOR Rate Option.

 

“LIBOR Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.4(a)(ii).

 

“Licenses” means any cable television franchise or any landline telephone,
cellular telephone, microwave, personal communications, commercial mobile radio
service, or other telecommunications or similar license, authorization,
registration, certificate, waiver, certificate of compliance, franchise
(including cable television and telecommunications franchise), approval, right
of way, material filing, exemption, order, or permit, whether for the
acquisition, construction or operation of any Communications System, or to
otherwise provide the services related to any Communications System, granted or
issued by the FCC or any applicable PUC or other Governmental Authority.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, lien (statutory or otherwise), security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).

 

“Loan Documents” means this Agreement, the Fee Letter, the Collateral Documents,
the Solvency Certificates, the Perfection and Diligence Certificate, the
Landlord Agreements (if any), the Notices of Incremental Term Loan Borrowing (if
any), the Incremental Term Loan Funding Agreements (if any), the Notices of
Revolving Facility Increase (if any), the Notes and any other instruments,
certificates or documents delivered in connection herewith or therewith, all as
amended, restated, reaffirmed, reconfirmed, replaced, substituted or otherwise
modified from time to time.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loan Request” means a request for any of a Term Loan, an Incremental Term Loan,
a Revolving Loan or a Swing Line Loan, in each case substantially in the form of
Exhibit D hereto.

 

“Loans” means collectively all Revolving Loans, Swing Line Loans, Term Loans and
Incremental Term Loans or any Revolving Loan, Swing Line Loan, Term Loan or
Incremental Term Loan, and “Loan” means the reference to any of the foregoing.

 

“Mandatory Prepayment of Excess Cash Flow” has the meaning specified in Section
2.13(f).

 

 19 

 

 

“Material Account” means all deposit, securities or other investment accounts in
the name of any Loan Party to the extent the average daily balance of any such
account determined after giving effect to any daily sweeps thereof (or market
value of such account), for the most recently completed six (6) calendar months,
individually, exceeds $150,000 or, in the aggregate, exceeds $300,000; provided,
however, that the Borrower’s account with KeyBank existing on the Closing Date,
shall not be considered a Material Account for so long as such account remains
open for no longer than the period commencing on the Closing Date to a date that
is one (1) year after the Closing Date; provided, further, that should the
Borrower’s existing account with KeyBank remain open for a period longer than
one (1) year after the Closing Date, such account shall immediately be
considered a Material Account, and become subject to any requirements with
respect to Material Accounts under the Loan Agreement and the other Loan
Documents.

 

“Material Adverse Change” means any circumstance or event, or series of
circumstances or events, that has or could reasonably be expected to have any
material adverse effect whatsoever upon (a) the business, properties, assets,
condition (financial or otherwise), operations, or liabilities (actual or
contingent) of the Borrower individually or the Loan Parties, taken as a whole,
(b) the legality, binding effect, validity or enforceability of this Agreement
or any other Loan Document, (c) the ability of the Borrower individually or the
Loan Parties, taken as a whole, to duly and punctually pay or perform any of the
Secured Obligations, or (d) the ability of the Administrative Agent or any other
Secured Party to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

 

“Material Agreement” means any (a) agreement, contract, note, bond, debenture or
other instrument evidencing Material Indebtedness, or (b) any agreement,
contract or other instrument to which any Loan Party or any Subsidiary of any
Loan Party is a party or that is binding upon any Loan Party or any Subsidiary
of any Loan Party or its respective property the revocation, suspension or
termination (prior to the stated termination date therefor) of which could
reasonably be expected to result in a Material Adverse Change.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) in an
aggregate principal amount exceeding $1,000,000.

 

“Material Leased Property” means any real property leased or licensed by any
Loan Party that (a) is the headquarters or principal place of business of any
Loan Party or (b) is a headend site, switch site or such other location, in each
case, the loss of which would reasonably be expected to have a Material Adverse
Change.

 

“Material Owned Property” means any real property owned by any Loan Party in fee
simple (a) that has a book value in excess of $1,000,000, (b) that is the
headquarters or principal place of business of any Loan Party, or (c) as to
which the loss thereof would have a Material Adverse Change.

 

“Maturity Date” means the earlier of (a) the date of acceleration of the
Obligations in accordance with Section 9.2 and (b) November 2, 2022.

 

“Maximum Aggregate Increase Amount” means, with respect to the Incremental Term
Loan Facility, an aggregate principal amount for all Tranches of Incremental
Term Loans made pursuant to Section 2.1(e) not to exceed $20,000,000.

 

“Maximum Guarantor Liability” has the meaning specified in Section 12.4.

 

“Maximum Rate” has the meaning specified in Section 11.14.

 

 20 

 

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred and five percent (105%) of the Fronting Exposure of the Issuing
Lender with respect to Letters of Credit issued and outstanding at such time and
(b) otherwise, an amount determined by the Administrative Agent and the Issuing
Lender in its sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee
thereof in the business of rating securities and debt.

 

“Mortgage” means each mortgage or deed of trust (as applicable) in a form
acceptable to the Administrative Agent in its reasonable discretion executed and
delivered by a Loan Party to the Administrative Agent for the benefit of the
Lenders with respect to certain of the real estate owned or leased by such Loan
Party.

 

“Multiemployer Plan” means any employee benefit plan that is a “multiemployer
plan” within the meaning of Section 3(37) of the Code or Section 4001(a)(3) of
ERISA and to which any Loan Party or any ERISA Affiliate is then making or
accruing an obligation to make contributions or, within the preceding five
(5) plan years of such Multiemployer Plan, has made or had an obligation to make
such contributions or with respect to which otherwise has any obligation or
liability (including a contingent liability).

 

“Net Cash Proceeds” means:

 

(a)       in the case of any Debt Incurrence, an amount equal to: (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries in respect of such Debt Incurrence, minus (ii)
customary, bona fide, out-of-pocket direct costs incurred by such Loan Party and
its Subsidiaries in connection such issuance;

 

(b)       in the case of any Equity Issuance, an amount equal to: (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries in respect of such Equity Issuance, minus (ii)
customary, bona fide, out-of-pocket direct costs incurred by such Loan Party and
its Subsidiaries in connection with such issuance;

 

(c)       in the case of any Casualty Event, an amount equal to: (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries from such Casualty Event, minus (ii) the sum of all
customary, bona fide, out-of-pocket direct costs incurred by such Loan Party and
its Subsidiaries in connection with collecting such cash payments; and

 

(d)       in the case of any Disposition, an amount equal to: (i) the aggregate
amount of all cash and Cash Equivalents received by any Loan Party or any of its
Subsidiaries from such Disposition (including any such proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or return of funds held in escrow or
otherwise, but only as and when received), minus (ii) the sum of (x) all income
taxes and other taxes assessed by a Governmental Authority as a result of such
transaction, (y) all customary, bona fide, out-of-pocket direct transaction
costs incurred by such Loan Party and its Subsidiaries in connection with such
Disposition, and (z) amounts applied to repayment of permitted Indebtedness
(other than the Obligations) secured by a Permitted Lien on the asset or
property disposed of having priority over the Lien of the Administrative Agent
on the Collateral;

 

 21 

 

  

provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Net Cash Proceeds shall not include any
amounts (1) with respect to clause (c) above to the extent that such amounts are
used for repairs to or replacements of the property subject to such Casualty
Event; or reinvested in productive assets (other than inventory unless such Net
Cash Proceeds result from a Casualty Event with respect to inventory) of a kind
then used or usable in the business of such Loan Party, within one hundred
eighty (180) days after the receipt thereof or (2) with respect to clause (d)
above to the extent that such amounts are reinvested in productive assets (other
than inventory) of a kind then used or usable in the business of such Loan
Party, within one hundred eighty (180) days after the receipt thereof. To the
extent reinvestment is permitted, such Net Cash Proceeds must be deposited and
held in a deposit account of which the Administrative Agent has “control” (as
defined in Article 9 of the UCC) until reinvested and must be reinvested in
assets subject to the Lien of the Administrative Agent under the Collateral
Documents, subject only to Permitted Liens.

 

“New Revolving Lender” has the meaning specified in Section 2.2(e).

 

“NewSpring Subordinate Credit Facility” means that certain term loan facility in
the aggregate principal amount of $15,300,000 (plus principal consisting of
deferred interest payments), as evidenced by the NewSpring Subordinate Loan
Documents.

 

“NewSpring Subordinate Loan Agreement” means that certain Loan Agreement, dated
as of January 25, 2016, by and among Borrower and each subsidiary of Borrower as
“borrowers” thereunder, the investors from time to time party thereto and
NewSpring Mezzanine Capital III, L.P., a Delaware limited partnership, as
collateral agent and an investor, as amended by that certain Amendment No. 1,
dated as of February 17, 2016 and by that certain Amendment No. 2, dated as of
April 4, 2017.

 

“NewSpring Subordinate Loan Documents” means, collectively, (i) the NewSpring
Subordinate Loan Agreement, and (ii) all other agreements, instruments,
certificates, reports or other documents executed and delivered pursuant to the
terms of the NewSpring Subordinate Loan Agreement evidencing the NewSpring
Subordinate Credit Facilities.

 

“Non-Consenting Lender” has the meaning specified in Section 11.1.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means, collectively, the Revolving Notes, the Term Loan Notes and the
Swing Line Notes.

 

“Notice of Incremental Term Loan Borrowing” means a notice of a Tranche of
Incremental Term Loans meeting the requirements of Section 2.1(e) and
substantially in the form of Exhibit J hereto.

 

“Obligation” means any obligation or liability of any of the Loan Parties (other
than Excluded Swap Obligations), howsoever created, arising or evidenced,
whether direct or indirect, joint or several, absolute or contingent, for
payment or performance, now or hereafter existing (and including obligations or
liabilities arising or accruing after the commencement of any Insolvency
Proceeding with respect to any Loan Party or which would have arisen or accrued
but for the commencement of such Insolvency Proceeding, even if the claim for
such obligation or liability is not enforceable or allowable in such
proceeding), or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Fee Letter or any other Loan
Document (regardless of whether any Credit Extension is in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to any Credit Extension is not satisfied)
whether to the Administrative Agent, any of the Lenders or their Affiliates or
other persons provided for under such Loan Documents.

 

 22 

 

 

“Official Body” means (a) any Governmental Authority and (b) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“Order” has the meaning specified in Section 2.9.

 

“Organizational Documents” means the certificate or articles of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Information” has the meaning specified in Section 12.13.

 

“Other Liabilities” means any obligation of any Loan Party arising under any
document or agreement relating to or on account of (a) any Secured Bank Product
and/or (b) any Secured Hedge (other than any Excluded Swap Obligations).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

 

“Participant” has the meaning specified in Section 11.7(d).

 

“Participant Register” has the meaning specified in Section 11.7(d).

 

“Participation Advance” has the meaning specified in Section 2.9(c)(ii).

 

“Payment In Full” means (a) with respect to the Obligations, the payment in full
in cash of the Loans and other Obligations (other than contingent
indemnification obligations as to which no claim has been made) hereunder, the
termination of the Commitments and the expiration, termination or Cash
Collateralization of all Letters of Credit and (b) with respect to the Other
Liabilities, the payment in full in cash or Cash Collateralization of such Other
Liabilities.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

 23 

 

 

“Pension Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code, and that any Loan Party or any ERISA Affiliate
sponsors, maintains, or contributes to or is required to contribute to or with
respect to which any Loan Party or any ERISA Affiliate otherwise has any
obligation or liability (including any contingent liability).

 

“Perfection and Diligence Certificate” means a certificate in substantially the
form of Exhibit E hereto, executed and delivered by an Authorized Officer of
each Loan Party to the Administrative Agent.

 

“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party, (b) a Subsidiary that is not a Loan Party to or in
another Subsidiary that is not a Loan Party, (c) a Subsidiary that is not a Loan
Party to or in a Loan Party, so long as, in the case of any loan or advance, (x)
the amount of any such loan or advance does not exceed $750,000 in the aggregate
during the term of this Agreement and (y) the parties thereto are party to an
intercompany subordination agreement in favor of the Administrative Agent, which
intercompany subordination agreement shall be in form and content acceptable to
the Administrative Agent in its sole discretion, and (d) a Loan Party to or in a
Subsidiary that is not a Loan Party (including, without limitation, a Restricted
Subsidiary) so long as, for purposes of this clause (d), the aggregate amount of
all such Investments made by the Loan Parties to or in Subsidiaries that are not
Loan Parties does not exceed $100,000 at any time outstanding.

 

“Permitted Liens” means:

 

(a)       Liens for taxes, assessments, or similar charges and levies of any
Governmental Authority not yet due or which are being diligently contested in
good faith by appropriate and lawful proceedings that suspend enforcement of
such Liens and for which adequate reserves or other appropriate provisions in
accordance with GAAP have been set aside on such Loan Party’s books;

 

(b)       pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs, other than any Lien imposed by ERISA, provided that
the aggregate amount of such pledges and deposits is less than $2,000,000;

 

(c)       Liens of mechanics, repairmen , materialmen, warehousemen, carriers,
suppliers, landlords or other like Liens that are incurred in the ordinary
course of business and either (i) secure obligations that are not overdue by
more than thirty (30) days or (ii) are being diligently contested in good faith
by appropriate and lawful proceedings that suspend enforcement of such Liens and
for which adequate reserves or other appropriate provisions in accordance with
GAAP have been set aside on such Loan Party’s books, provided that the aggregate
amount of such liabilities secured by Liens is less than $2,500,000;

 

(d)       good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, trade contracts (other than
Indebtedness) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, performance or other
similar bonds required in the ordinary course of business;

 

(e)       encumbrances consisting of zoning restrictions, easements,
right-of-way or other encumbrances, title defects and restrictions on the use of
real property that in the aggregate are not substantial in amount and none of
which materially impairs the use of such property or the value thereof, none of
which is violated in any material respect by existing or proposed structures or
land use and which do not interfere with the ordinary conduct of the business of
the applicable Loan Party;

 

 24 

 

 

(f)        Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

(g)       any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that (a) the principal amount secured thereby is not
hereafter increased, (b) no additional assets become subject to such Lien, (c)
the direct or contingent obligor with respect thereto is not changed and (d) any
renewal or extension of the Obligations secured or benefitted thereby is
permitted by Section 7.1(b);

 

(h)       CoBank’s statutory Lien in the CoBank Equities;

 

(i)        Liens resulting from judgments or orders not constituting an Event of
Default under Section 9.1(f);

 

(j)       Liens securing Indebtedness permitted under Section 7.1(c), provided,
that (i) such Liens do not at any time encumber any property other than the
property purchased, leased or otherwise acquired with the proceeds of such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being so purchased,
leased or otherwise acquired on the date of its purchase, lease or other
acquisition;

 

(k)       non-exclusive licenses of Intellectual Property rights in the ordinary
course of business;

 

(l)        rights of set-off or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(m)      licenses, sublicenses, leases or subleases granted to other Persons in
the ordinary course of business not materially interfering with the conduct of
the business of any of the Loan Parties;

 

(n)       precautionary financing statement filings regarding operating leases;
and

 

(o)       Liens on cash that is pledged as cash collateral to secure letters of
credit permitted under Section 7.1(g) in an amount not to exceed 105% of the
greatest amount that can be drawn.

 

“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, Official Body, or any other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including any Pension Plan) that any Loan Party or any ERISA Affiliate
sponsors, maintains, or contributes to or is required to contribute to or with
respect to which any Loan Party or any ERISA Affiliate otherwise has any
obligation or liability.

 

“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, Sections 412, 430, 431, 432 and
436 of the Code and Sections 206, 302, 303, 304 and 305 of ERISA.

 

 25 

 

 

“Plan Qualification Event” means with respect to any Plan that is intended to be
a qualified plan under Section 401(a) of the Code or exempt from tax under
Section 501(a) or 501(c)(9) of the Code, any occurrence or event that results or
could reasonably be expected to result in the loss of the Plan’s qualified or
tax-exempt status or for which the cost of correction under or related to the
IRS employee plans compliance resolution system or any successor program
(including the cost of computing the correction, making a submission to the IRS,
making any payment to the IRS, the Plan or participants and any other related
cost of correction) could reasonably be expected to exceed $1,000,000.

 

“Platform” has the meaning specified in Section 11.4.

 

“Pricing Grid” means the table and text set forth below:

 

Level  Leverage Ratio  Applicable
Unused
Commitment
Fee Rate   Applicable
Letter of
Credit Fee
Rate   Applicable
Margin for Base
Rate Loans   Applicable Margin
for LIBOR Rate
Loans  I  Greater than or equal to 3.50 to 1.00   0.625%   4.75%   3.75%   4.75%
II  Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.0   0.500% 
 4.50%   3.50%   4.50% III  Greater than or equal to 2.50 to 1.00 but less than
3.00 to 1.00   0.375%   4.25%   3.25%   4.25% IV  Greater than 2.00 to 1.00 but
less than or equal to 2.50 to 1.00   0.250%   4.00%   3.00%   4.00%

 

For purposes of determining the Applicable Margin, the Applicable Unused
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:

 

(a)       The Applicable Margin, the Applicable Unused Commitment Fee Rate and
the Applicable Letter of Credit Fee Rate shall be set at Level II until receipt
of the Compliance Certificate for the measurement period ending December 31,
2017.

 

(b)       The Applicable Margin, the Applicable Unused Commitment Fee Rate and
the Applicable Letter of Credit Fee Rate shall be recomputed as of the end of
each fiscal quarter ending after the measurement period ending on December 31,
2017 based on the Leverage Ratio as of such quarter end. Any increase or
decrease in the Applicable Margin, the Applicable Unused Commitment Fee Rate or
the Applicable Letter of Credit Fee Rate computed as of a quarter end shall be
effective no later than five (5) Business Days following the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 6.1(c). If a Compliance Certificate is not delivered when due in
accordance with such Section 6.1(c), then the rates in Level I shall apply as of
the first (1st) Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. Notwithstanding anything
contained in this definition to the contrary, to the extent that the Applicable
Margin shall change as a result of operation of this clause (b), such change
shall not apply to any existing LIBOR Rate Loan until such time as the current
Interest Period with respect to such LIBOR Rate Loan expires.

 

 26 

 

 

(c)       If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, automatically and without further action by the Administrative
Agent, any Lender or the Issuing Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This clause (c) shall
not limit the rights of the Administrative Agent, any Lender or the Issuing
Lender, as the case may be, under Section 3.5 or Article IX.

 

“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal. In the event the Eastern Edition of The Wall
Street Journal ceases to publish such rate or an equivalent on a regular basis,
the Administrative Agent shall notify the Borrower and the Administrative Agent
and the Borrower will agree upon a substitute regularly published average prime
rate to be used to determine the “Prime Rate”. Any change in Prime Rate shall be
automatic, without the necessity of notice provided to the Borrower or any other
Loan Party.

 

“Principal Office” means the main banking office of the Administrative Agent in
Greenwood Village, Colorado, or such other banking office as may be designated
by the Administrative Agent from time to time.

 

“Prior Security Interest” means a valid and enforceable perfected first-priority
security interest in and to the Collateral that is subject only to Permitted
Liens which have first-priority by operation of applicable Law.

 

“Pro Rata Share” means (a) with respect to the Revolving Credit Facility as of
any date of determination, the proportion that a Revolving Lender’s Revolving
Commitment as of such date bears to the aggregate amount of Revolving
Commitments of all of the Revolving Lenders as of such date, provided, that if
the Revolving Commitments have been terminated or have expired, Pro Rata Share
under the Revolving Credit Facility shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignment, (b) with
respect to the Term Loan Facility as of any date of determination, (i) if any
Term Loan Commitments remain in effect, the proportion that a Term Lender’s
unused Term Loan Commitments bears to the aggregate amount of Term Loan
Commitments of all of the Term Loan Lenders as of such date, or (ii) if the Term
Loan Commitments have been terminated or have expired, the proportion that the
outstanding principal amount of a Term Loan Lender’s Term Loans as of such date
bears to the aggregate principal amount of all outstanding Term Loans as of such
date, and (c) with respect to each Tranche of the Incremental Term Loan Facility
as of any date of determination, (i) if any Incremental Term Loan Commitments
remain in effect with respect to such Tranche, the proportion that an
Incremental Term Lender’s unused Incremental Term Loan Commitments with respect
to such Tranche bears to the aggregate amount of the Incremental Term Loan
Commitments of all of the Incremental Term Loan Lenders for such Tranche as of
such date, or (ii) if the Incremental Term Loan Commitments have been terminated
or have expired with respect to such Tranche, the proportion that the
outstanding principal amount of an Incremental Term Loan Lender’s Incremental
Term Loans with respect to such Tranche as of such date bears to the aggregate
principal amount of all outstanding Incremental Term Loans for such Tranche as
of such date.

 

 27 

 

 

“PUC” means any state, provincial or other local public utility commission,
local franchising authority, or similar regulatory agency or body that exercises
jurisdiction over the rates, terms or services or the ownership, construction or
operation of any Communications System (and its related facilities) or over
Persons who own, construct or operate a Communications System, in each case by
reason of the nature or type of the services, operations or business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in any such jurisdiction.

 

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all Laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

 

“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) the
Issuing Lender, as applicable.

 

“Register” has the meaning specified in Section 11.7(c).

 

“Reimbursement Obligation” has the meaning specified in Section 2.9(c)(i).

 

“Related Agreements” has the meaning specified in Section 12.3(a).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders
and including Voting Participants) having Total Credit Exposures representing
more than fifty percent (50%) of the Total Credit Exposures of all Lenders. With
respect to economic changes applicable only to one (1) of the Credit Facilities,
“Required Lenders” shall be calculated with respect to only the Lenders (other
than any Defaulting Lender and including Voting Participants) holding Loans or
Commitments of the applicable Credit Facility. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower stockholders, partners or members (or the
equivalent Person thereof).

 

 28 

 

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is required by
applicable Law to obtain consent from any Governmental Authority (including the
FCC or any applicable PUC) in order to execute or deliver any security agreement
or guaranty of the Obligations. As of the Closing Date, War Telephone LLC is a
Restricted Subsidiary.

 

“Revolving Commitment” means, as to any Revolving Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B), as such Commitment is
thereafter assigned or modified or increased pursuant to any Revolving Increase
and “Revolving Commitments” means the aggregate Revolving Commitments of all of
the Revolving Lenders. As of the Closing Date, the aggregate amount of the
Revolving Commitments of all Revolving Lenders is $5,000,000.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Obligations and Swing
Line Loans at such time.

 

“Revolving Credit Facility” means the Revolving Credit Facility established
pursuant to Section 2.2.

 

“Revolving Credit Facility Usage” means at any time the sum of the outstanding
Revolving Loans, the outstanding Swing Line Loans, and the Letter of Credit
Obligations.

 

“Revolving Lender” means each Lender having a Revolving Commitment or who has
funded or purchased all or a portion of a Revolving Loan in accordance with the
terms hereof.

 

“Revolving Loans” means collectively and “Revolving Loan” means separately all
Revolving Loans or any Revolving Loan made by the Lenders or one of the Lenders
to the Borrower pursuant to Section 2.2.

 

“Revolving Note” means the promissory notes of the Borrower substantially in the
form of Exhibit F-1 hereto evidencing the Revolving Loans.

 

“Revolving Overadvance” has the meaning specified in Section 2.13(a).

 

“Sanctioned Country” means, at any time, a country, territory or sector that is,
or whose government is, the subject or target of any Sanctions or that is, or
whose government is, the subject of any list-based or territorial or sectorial
Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state or the United Kingdom, (b) any Person operating, organized
or resident in a Sanctioned Country, (c) any Person that is otherwise subject to
any Sanctions, or (d) any Person, directly or indirectly, fifty percent (50%) or
more in the aggregate owned by, otherwise controlled by, or acting for the
benefit or on behalf of, any Person or Persons described in clause (a), (b) or
(c) of this definition.

 

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

 29 

 

 

“Secured Bank Product” means agreements or other arrangements entered into by a
Lender or its Affiliate, on the one hand, and any Loan Party, on the other hand
at the time such Lender is a party to this Agreement, under which any Lender or
Affiliate of a Lender provides any of the following products or services to any
of the Loan Parties: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange, and shall include, without limitation, the CoBank Cash Management
Agreement; provided that the foregoing shall not constitute a Secured Bank
Product if at any time the applicable provider of such bank products or services
is not a Lender or an Affiliate of a Lender.

 

“Secured Hedge” means an Interest Rate Hedge permitted under this Agreement (a)
that is entered into by a Hedge Bank at the time that such Hedge Bank or its
Affiliate is a Lender hereunder and (b) with respect to which such Hedge Bank
has provided evidence satisfactory to the Administrative Agent that (i) such
Interest Rate Hedge is documented in a standard International Swaps and
Derivatives Association, Inc. Master Agreement, and (ii) such Interest Rate
Hedge provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner; provided that
the foregoing shall not constitute a Secured Hedge if at any time the applicable
provider of such Interest Rate Hedge is not a Lender or an Affiliate of a
Lender.

 

“Secured Obligations” means all Obligations, all Guaranteed Liabilities and all
Other Liabilities, but excluding all Excluded Swap Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, each Lender (or its Affiliate) that provides any Secured
Hedge for so long as such Lender remains a Lender hereunder, each Lender (or its
Affiliate) that provides any Secured Bank Product for so long as such Lender
remains a Lender hereunder, each Related Party or co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
10.6, and, in each case, their respective successors and permitted assigns.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Security Agreement” means the Pledge and Security Agreement, as of the date
hereof, by each of the Loan Parties in favor of the Administrative Agent.

 

“Solvency Certificate” means the certificate of the Loan Parties in the form of
Exhibit G hereto.

 

“Solvent” means, with respect to any Person on any date of determination, taking
into account any and all rights of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s assets would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

 30 

 

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., or any successor or assignee of the business
of such division in the business of rating securities and debt.

 

“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Rate Loan,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity (a) of which
more than fifty percent (50%) of the outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors or
trustees (regardless of any contingency that does or may suspend or dilute the
voting rights) is at such time owned, or the management of which is controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person or one or more of such Person’s Subsidiaries, or (b)  that is directly or
indirectly controlled by such Person or one or more of such Person’s
Subsidiaries.

 

“Subsidiary Equity Interests” has the meaning specified in Section 5.6.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Commitment” means, as to the Swing Line Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B), as such
Commitment is thereafter assigned or modified. As of the Closing Date, the Swing
Line Commitment of the Swing Line Lender is $1,000,000.

 

“Swing Line Facility” means the swing line facility established pursuant to
Section 2.3.

 

“Swing Line Lender” means CoBank, in its individual capacity as the provider of
the Swing Line Commitment.

 

“Swing Line Loans” means collectively and “Swing Line Loan” means separately all
Swing Line Loans or any Swing Line Loan made by the Swing Line Lender to the
Borrower pursuant to Section 2.3 hereof.

 

“Swing Line Note” means the promissory note of the Borrower substantially in the
form of Exhibit F-2 hereto evidencing the Swing Line Loans.

 

 31 

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, for tax purposes or
otherwise upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

 

“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit I hereto, prepared and delivered in accordance with Section 3.2(g).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the date as of which all of the following shall have
occurred: (a) all Commitments under this Agreement have terminated, (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations as to which not claim has been made and (ii) obligations and
liabilities with respect to any Secured Bank Product or Secured Hedge as to
which arrangements reasonably satisfactory to the applicable Lender (or its
Affiliate) or Hedge Bank have been made), and (c) all Letters of Credit have
terminated or expired (other than Letters of Credit which have been Cash
Collateralized or as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made).

 

“Term Lender” means each Lender having a Term Loan Commitment or who has funded
or purchased all or a portion of a Term Loan in accordance with the terms
hereof.

 

“Term Loan” has the meaning specified in Section 2.1 and “Term Loans” means
collectively all of the Term Loans.

 

“Term Loan Commitment” means, as to any Lender at any time, the amount initially
set forth opposite its name on Schedule 1.1(B), as such Commitment is thereafter
assigned or modified and “Term Loan Commitments” means the aggregate Term Loan
Commitments of all of the Lenders. As of the Closing Date, the aggregate amount
of the Term Loan Commitments of the Lenders is $87,000,000.

 

“Term Loan Facility” means the term loan facility established pursuant to
Section 2.1.

 

“Term Loan Notes” means the promissory notes of the Borrower substantially in
the form of Exhibit F-3 hereto evidencing the Term Loans.

 

“Threshold Amount” means $1,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure, outstanding Term Loans and the
outstanding Incremental Term Loans of such Lender at such time.

 

“Tranche” means, with respect to any Incremental Term Loans, all Incremental
Term Loans made on the same date pursuant to the terms of the same Notice of
Incremental Term Loan Borrowing and Incremental Term Loan Funding Agreement.

 

“UCC” has the meaning set forth in the Security Agreement, subject to the rules
of construction set forth in Section 1.2 of the Security Agreement.

 

 32 

 

 

“Unfunded Liability” means, (a) for a Pension Plan other than a Multiemployer
Plan, any excess of the Pension Plan’s funding target under Section 430(d) of
the Code or Section 303(d) of ERISA over the value of the Pension Plan’s assets,
determined in accordance with Section 430(d)(2)(A) of the Code or Section
303(d)(2)(A) of ERISA for the applicable plan year, (b) for a Multiemployer
Plan, any excess of the Multiemployer Plan’s current liability under Section
431(c)(6) of the Code or Section 304(c)(6) of ERISA over the value of the
Multiemployer Plan’s assets determined in accordance with Section 431(c)(2) of
the Code or Section 304(c)(2) of ERISA, and (c) for a Welfare Benefit Plan, the
present value (determined using actuarial and other assumptions that are
reasonable with respect to the benefits provided and the employees
participating) of the liability of each Loan Party and each ERISA Affiliate for
post-retirement benefits other than pensions, net of all assets under all such
Welfare Benefit Plans allocable to such benefits, determined in accordance with
Financial Accounting Standard 106 (as amended).

 

“Unused Commitment Fee” has the meaning specified in Section 2.7.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Participant” has the meaning specified in Section 11.7(d).

 

“Voting Participant Notice” has the meaning specified in Section 11.7(d).

 

“Welfare Benefit Plan” means a Plan which is an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA.

 

“Withholding Agent” means (a) the Borrower or any other Loan Party and (b) the
Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 33 

 

 

1.2           Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (a) references to the plural
include the singular, the plural, the part and the whole; (b) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (c) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (d) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (e)
reference to any Person includes such Person’s successors and assigns; (f)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, extended,
modified, supplemented, replaced, substituted for, superseded, renewed,
refinanced, refunded, reaffirmed or restated at any time and from time to time;
(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;
(i) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document; (j) any pronoun shall include the corresponding masculine,
feminine and neuter terms; (k) reference to any Law shall refer to such Law as
amended, modified, supplemented, renewed, or extended from time to time and to
any successor or replacement Law promulgated thereunder or substantially related
thereto and to any rules and regulations related thereto; (l) reference to any
Governmental Authority includes any similar or successor Governmental Authority;
(m) the word “will” shall be construed to have the same meaning and effect as
the word “shall”; and (n) unless otherwise specified, all references herein to
times of day shall be references to Denver, Colorado time.

 

1.3            Accounting Principles. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters (including financial ratios and other financial covenants) and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), applied on a consistent basis and, except as expressly
provided herein, in a manner consistent with that used in preparing audited
financial statements in accordance with Section 6.1(b) and all accounting or
financial terms have the meanings ascribed to such terms by GAAP; provided,
however, that all accounting terms used in Article VIII (and all defined terms
used in the definition of any accounting term used in Article VIII) have the
meanings given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing the
financial statements referred to in Section 5.10. In the event of any change
after the date hereof in GAAP (as determined by the date of implementation of
such change), and if such change would affect the computation of any of the
financial covenants set forth in Article VIII (which shall include, for the
avoidance of doubt, the effects of FASB ASC 842), then the parties hereto agree
to endeavor, in good faith, to agree upon an amendment to this Agreement that
would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Borrower’s financial statements at that time, provided
that until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of any
Loan Party and its Subsidiaries shall be deemed to be carried at one hundred
percent (100%) of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

1.4           Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

 

1.5           Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Request therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Request and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).

 

 34 

 

 

1.6           Covenant Compliance Generally. For purposes of determining
compliance under Article VIII, any amount in a currency other than Dollars will
be converted to Dollars in a manner consistent with that used in calculating
Consolidated Net Income in the most recent annual financial statements of the
Borrower and its Subsidiaries delivered pursuant to Section 6.1(b).
Notwithstanding the foregoing, for purposes of determining compliance with
Article VII, with respect to any covenant with respect to the amount of
Indebtedness or investment in a currency other than Dollars, no breach of any
basket contained therein shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
investment is incurred; provided, that for the avoidance of doubt, the result of
any changes in rates of exchange occurring after the time such Indebtedness or
investment is incurred shall otherwise apply in all other cases, including
determining whether any additional Indebtedness or investment may be incurred at
any time in accordance with Article VII and for purposes of calculating
financial ratios in accordance with Article VIII.

 

1.7           Administration of Rates. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR Rate” or with respect to any
comparable or successor rate thereto.

 

1.8           Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day that is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 2.5) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Maturity Date if the Maturity
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
that is not a Business Day, such payment or action shall be made or taken on the
next following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

II.       CREDIT FACILITIES

 

2.1Term Loans.

 

(a)            Term Loan Commitments. Subject to the terms and conditions
hereof, and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Term Lender severally
agrees to make a term loan (the “Term Loan”) to the Borrower on the Closing Date
in such principal amount as the Borrower shall request up to, but not exceeding
the lesser of (i) such Term Lender’s Term Loan Commitment or (ii) such Term
Lender’s Pro Rata Share of the aggregate principal amount of Term Loans to be
funded on the Closing Date. The request by the Borrower for the Term Loan shall
be deemed to be a representation by the Borrower that it shall be in compliance
with Article IV both before and after giving effect to the requested Term Loan.

 

(b)           Term Loan Request. The Borrower shall request the Term Lenders to
make the Term Loans by delivering to the Administrative Agent, not later than
11:00 a.m., (i) three (3) Business Days prior to the expected Closing Date with
respect to LIBOR Rate Loans; and (ii) one (1) Business Day prior to the expected
Closing Date with respect to Base Rate Loans, a duly completed Loan Request. The
Loan Request with respect to the Term Loan shall be subject to the occurrence of
the Closing Date but otherwise shall be irrevocable, shall be in the amount of
the Term Loan Commitment, and, if applicable, the applicable Interest Period.

 

 35 

 

 

(c)            Nature of Lenders’ Obligations with Respect to Term Loans. The
failure of any Term Lender to make a Term Loan shall not relieve any other Term
Lender of its obligations to make a Term Loan nor shall it impose any additional
liability on any other Lender hereunder. The Term Lenders shall have no
obligation to make the Term Loans after the Closing Date. The Term Loan
Commitments are not revolving commitments, and the Borrower shall not have the
right to repay and reborrow under Section 2.1.

 

(d)           Repayment of Term Loans. In addition to any prepayments or
repayments made pursuant to Section 2.12 and Section 2.13, the Term Loan shall
amortize at a rate equal to five percent (5%) per annum, and the Borrower shall
repay the aggregate principal balance of the Term Loan in quarterly principal
payments equal to $1,087,500 on the last Business Day of each calendar quarter
of the Borrower.

 

Notwithstanding anything herein to the contrary, the entire outstanding
principal balance of the Term Loans shall be due and payable in full in cash on
the Maturity Date with respect to the Term Loan Facility.

 

(e)Incremental Term Loans.

 

(i)       Following the Closing Date, the Borrower may from time to time prior
to the Maturity Date with respect to the Term Loan Facility, request that
additional term loans be made to it in accordance with this Section 2.1(e)
(each, an “Incremental Term Loan”) by delivering a Notice of Incremental Term
Loan Borrowing to the Administrative Agent, specifying (subject to the
restrictions set forth in Section 2.1(e)(ii)) therein (v) the amount of the
Tranche of Incremental Term Loans requested (which Tranche shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof), (w) the requested advance date of the proposed Incremental Term Loans
comprising such Tranche (which shall be not less than thirty (30) days from the
date of delivery of the Notice of Incremental Term Loan Borrowing (or such
shorter period of time as to which the Administrative Agent may agree in its
sole discretion)), (x) the Interest Rate Option(s) and the Applicable Margin(s)
to be applicable to all Incremental Term Loans in such Tranche, (y) the
amortization for all Incremental Term Loans in such Tranche, and (z) the amount
of any upfront or closing fees to be paid by the Borrower to the Lenders funding
the Tranche of Incremental Term Loans requested. Subject to the last sentence in
Section 2.1(e)(iv), each Notice of Incremental Term Loan Borrowing delivered by
the Borrower shall be irrevocable and shall be binding upon all Loan Parties. At
the time of delivery of each Notice of Incremental Term Loan Borrowing, the
Borrower shall also deliver to the Administrative Agent a certificate of an
Authorized Officer of the Borrower certifying (1) that, both before and after
giving effect to a Borrowing of such Tranche of Incremental Term Loans, the
Borrower shall be in pro forma compliance with the covenants set forth in
Article VIII as of the most recent period for which financial statements have
been delivered (and showing the calculations thereof), and (2) that no Default
or Event of Default then exists or would be caused thereby. There shall be no
more than four (4) Tranches of Incremental Term Loans.

 

 36 

 

 

(ii)       The aggregate principal amount of all Incremental Term Loan
Commitments of all Tranches of Incremental Term Loans made pursuant to this
Section 2.1(e) shall not exceed the Maximum Aggregate Increase Amount.
Repayments of the principal of any Incremental Term Loans may not be reborrowed.
Each Tranche of Incremental Term Loans shall bear interest at the Alternate Base
Rate or the Adjusted LIBOR Rate plus such Applicable Margin as is set forth in
the Notice of Incremental Term Loan Borrowing related to such Tranche, and shall
be subject to the amortization set forth in the applicable Notice of Incremental
Term Loan Borrowing relating to such Tranche, provided, however, to the extent
that the Applicable Margins for Base Rate Loans or LIBOR Rate Loans under any
Tranche of Incremental Term Loans exceed by more than one half of one percent
(0.50%) of the Applicable Margins for the existing Term Loan Facility,
determined as of the effective date of the Incremental Term Loan Commitment of
such Tranche of Incremental Term Loans, the Applicable Margins for the existing
Term Loan Facility shall be increased so that the Applicable Margins on such
Tranche of Incremental Term Loans and the existing Term Loan Facility are equal,
(ii) the final maturity date of any Tranche of Incremental Term Loans shall be
no earlier than the Maturity Date with respect to the Term Loans. The weighted
average life of any Tranche of Incremental Term Loans shall be equal to or
greater than the remaining life of the Term Loan Facility, determined as of the
effective date of the Incremental Term Loan Commitment for such Tranche of
Incremental Term Loans. The original issue discount or the upfront fees
applicable to any Tranche of Incremental Term Loans shall not be more than one
percent (1.00%) of the aggregate principal amount of the Incremental Term Loans
thereunder. Any covenant or Event of Default applicable to any Tranche of
Incremental Term Loans that is more restrictive than the equivalent covenant or
Event of Default set forth in this Agreement shall be deemed to be applicable to
all Loans hereunder. All Incremental Term Loans shall for all purposes be
Obligations hereunder and under the Loan Documents.

 

(iii)       Upon receipt of a request for a Tranche of Incremental Term Loans
from the Borrower, the Administrative Agent may, in its sole discretion, offer
one or more Term Lenders, other Lenders or new lenders that are Eligible
Assignees, and, with the consent of the Borrower, other new lenders that are not
Eligible Assignees the opportunity, in such amounts as the Administrative Agent
shall determine, to participate in the requested Tranche of Incremental Term
Loans. The Administrative Agent shall have no obligation to offer any Lender or
new lender the opportunity to participate in any such Tranche of Incremental
Term Loans and nothing herein shall prohibit the Administrative Agent from
retaining for its own account, as an Incremental Term Lender, all or
substantially all of such Tranche of Incremental Term Loans. The Administrative
Agent shall deliver a copy of each Notice of Incremental Term Loan Borrowing to
such Lenders or other Persons that qualify as an Eligible Assignee as may be
determined by the Administrative Agent in its reasonable discretion with the
approval of the Borrower or as may be specified by the Borrower with the consent
of the Administrative Agent. Each Term Lender, other Lender or new lender that
fails to respond to such a notice in writing in a form acceptable to the
Administrative Agent within the period of time provided therein shall be deemed
to have elected not to participate in such Tranche of Incremental Term Loans. No
Lender or new lender shall have any obligation to fund any Incremental Term
Loan, and any decision by a Lender or new lender to fund any Incremental Term
Loan shall be made in its sole discretion independently from any other Lender or
new lender.

 

(iv)       If in response to the offer to participate in such Tranche made by
the Administrative Agent pursuant to clause (iii) above, the Administrative
Agent receives commitments from Lenders and/or from any other Person that (x)
qualifies as an Eligible Assignee and is reasonably acceptable to the Borrower
and the Administrative Agent and (y) has agreed to become a Lender in respect of
all or a portion of the Incremental Term Loan (an “Additional Incremental Term
Lender”), in excess of the requested Incremental Term Loan, the Administrative
Agent shall have the right, in its sole discretion but with the consent of the
Borrower, to reduce and reallocate (within the minimum and maximum amounts
specified by each such Lender or Additional Incremental Term Lender in its
notice to the Administrative Agent) the shares of the Incremental Term Loan of
the Lenders or Additional Incremental Term Lenders willing to fund (or commit to
fund) such Incremental Term Loan so that the total committed Incremental Term
Loan equals the requested Incremental Term Loan. If the Administrative Agent
does not receive commitments from Lenders or Additional Incremental Term Lenders
in an amount sufficient to fund the requested Incremental Term Loan, the
Administrative Agent shall so notify Borrower and the request for such
Incremental Term Loan shall be deemed automatically rescinded; provided, the
Borrower may submit a replacement Notice of Incremental Term Loan Borrowing
setting forth different terms for the requested Incremental Term Loan.

 

 37 

 

  



(v)       An agreement to fund Incremental Term Loans (an “Incremental Term Loan
Funding Agreement”), pursuant to this Section 2.1(e) shall become effective upon
the receipt by the Administrative Agent of an agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower signed by
each Loan Party, by each Additional Incremental Term Lender and by each existing
Lender who has agreed to fund such Incremental Term Loans, setting forth the new
Incremental Term Loans of such Lenders and setting forth the agreement of each
Additional Incremental Term Lender to become a party to this Agreement as a
Lender and to be bound by all the terms and provisions hereof, together with
officer’s certificates and ratification agreements executed by each Loan Party
and such evidence of satisfaction of all conditions set forth in Section 4.2,
appropriate corporate authorization on the part of each Loan Party with respect
to the requested Incremental Term Loan, amendments to any other Loan Documents
reasonably requested by the Administrative Agent in relation to the requested
Incremental Term Loan (which amendments to the Loan Documents (other than this
Agreement) the Administrative Agent is hereby authorized to execute on behalf of
the Lenders), updates or endorsements to policies of title insurance, flood
hazard determination certificates (and, if applicable, evidence of flood
insurance) with respect to each parcel of property subject to a Mortgage, the
results of lien searches from applicable jurisdictions, and such opinions of
counsel for the Loan Parties with respect to the requested Incremental Term Loan
and other assurances as the Administrative Agent may reasonably request.

 

(vi)      In addition to any prepayments or repayments made pursuant to
Section 2.12 and Section 2.13, the principal of the Incremental Term Loans of
each Tranche shall be repaid on such dates and in such amounts as may be set
forth in the Notice of Incremental Term Loan Borrowing for such Tranche, to be
applied to the unpaid principal amount of the Incremental Term Loans for such
Tranche for which such payment relates. Notwithstanding anything herein to the
contrary, the entire outstanding principal balance of the Incremental Term Loans
shall be due and payable in full in cash on the applicable Maturity Date.

 

(vii)     The Administrative Agent shall record relevant information regarding
each Tranche of Incremental Term Loans (including information with respect to
Additional Incremental Term Lenders) in the Register in accordance with
Section 11.7(c); provided, however, that failure to make any such recordation,
or any error in such recordation, shall not affect the Borrower’s obligations in
respect of any Incremental Term Loan Commitment or Incremental Term Loan.

 

2.2Revolving Loans.

 

(a)            Revolving Loan Commitments. Subject to the terms and conditions
hereof and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower at any time or from
time to time on or after the Closing Date to, but not including, the Maturity
Date with respect to the Revolving Credit Facility, provided, that after giving
effect to each such Revolving Loan (i) the aggregate principal amount of such
Revolving Lender’s Revolving Loans shall not exceed its Available Revolving
Commitment and (ii) the Revolving Credit Facility Usage shall not exceed the
Revolving Commitments. Each request by the Borrower for a Revolving Loan shall
be deemed to be a representation by the Borrower that it shall be in compliance
with the proviso at the end of the preceding sentence and with Article IV after
giving effect to the requested Revolving Loan. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.2.

 

 38 

 

 

(b)           Revolving Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Maturity Date request the Revolving
Lenders to make Revolving Loans by delivering to the Administrative Agent, not
later than 11:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to LIBOR Rate Loans; and (ii) one (1) Business Day
prior to the proposed Borrowing Date with respect to Base Rate Loans, a duly
completed Loan Request. Each such Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Revolving Loans comprising each
Borrowing, and, if applicable, the Interest Period, which amounts shall be in
(x) integral multiples of $250,000 and not less than $500,000 for each Borrowing
under the LIBOR Rate Option, and (y) integral multiples of $150,000 and not less
than $300,000 for each Borrowing under the Base Rate Option.

 

(c)            Nature of Lenders’ Obligations with Respect to Revolving Loans.
Each Revolving Lender shall be obligated to participate in each request for
Revolving Loans pursuant to this Section 2.2 in accordance with its Pro Rata
Share. The obligations of each Revolving Lender hereunder are several. The
failure of any Revolving Lender to perform its obligations hereunder shall not
affect the Obligations of the Borrower to any other party nor shall any other
party be liable for the failure of such Revolving Lender to perform its
obligations hereunder. Other than Revolving Loans in repayment of Swing Line
Loans in accordance with Section 2.3(e) and/or Reimbursement Obligations in
accordance with Section 2.9(c), the Revolving Lenders shall have no obligation
to make Revolving Loans hereunder on or after the Maturity Date with respect to
the Revolving Credit Facility.

 

(d)            Repayment of Revolving Loans. Notwithstanding anything herein or
in any other Loan Document to the contrary, the Borrower shall repay the entire
outstanding principal amount of Revolving Loans, together with all outstanding
interest thereon and unpaid fees with respect thereto, on the Maturity Date with
respect to the Revolving Credit Facility.

 

2.3Swing Line Loans.

 

(a)            Swing Line Commitments. Subject to the terms and conditions
hereof and relying upon the agreements of the Revolving Lenders set forth in
this Section 2.3, the Swing Line Lender agrees, in its sole discretion, make
Swing Line Loans to the Borrower at any time or from time to time after the
Closing Date to, but not including, the Maturity Date with respect to the
Revolving Credit Facility; provided, that after giving effect to any such Swing
Line Loan, (i) the aggregate amount of Swing Line Loans shall not exceed the
Swing Line Commitment, and (ii) the Revolving Credit Facility Usage shall not
exceed the Revolving Commitments. Each request by the Borrower for a Swing Line
Loan shall be deemed to be a representation by the Borrower that it is in
compliance with the proviso at the end of the preceding sentence and with
Article IV after giving effect to the requested Swing Line Loan. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow Swing Line Loans in accordance with
to this Section 2.3. The Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. If at any time the aggregate
principal balance of the Swing Line Loans then outstanding exceeds the Swing
Line Commitment, the Borrower shall be deemed to have requested the Revolving
Lenders to make Revolving Loans in the amount of the difference in the manner
and pursuant to the terms of Section 2.2(b).

 

(b)           Cash Management Arrangements. The Borrower and the Swing Line
Lender may enter into a cash management agreement (including the CoBank Cash
Management Agreement) providing for the automatic advance by the Swing Line
Lender of Swing Line Loans under the conditions set forth in such agreement,
which conditions shall be in addition to the conditions set forth herein and
which shall be in form and substance reasonably acceptable to the Administrative
Agent.

 

 39 

 

 

(c)            Swing Line Loan Requests. Except as otherwise provided herein,
the Borrower may from time to time prior to the Maturity Date with respect to
the Revolving Credit Facility request that the Swing Line Lender make Swing Line
Loans by delivery to the Swing Line Lender (with a copy to the Administrative
Agent) not later than 12:00 noon (or such later time as the applicable cash
management agreement, if any, may permit or otherwise as the Swing Line Lender
in its sole discretion may agree) on the proposed Borrowing Date of a duly
completed and executed Loan Request, by telephonic request promptly followed by
a duly completed and executed Loan Request, or by such other method of request
as may be provided for in any applicable cash management agreement. Each such
request shall be irrevocable and shall specify the proposed Borrowing Date and
the principal amount of such Swing Line Loan. Minimum borrowing amounts shall
not apply to Swing Line Loans, except as provided for in any applicable cash
management agreement. Promptly after receipt of any such request for a Swing
Line Loan, the Swing Line Lender will confirm with the Administrative Agent that
the Administrative Agent received a copy of the same and, if not, provide the
Administrative Agent with information regarding the requested Swing Line Loan.

 

(d)           Making Swing Line Loans. So long as the Swing Line Lender elects
to make a requested Swing Line Loan and so long as the Swing Line Lender has not
received timely telephonic or written notice from the Administrative Agent that
one or more conditions precedent to the making of a Credit Extension under
Section 4.2 have not been satisfied, the Swing Line Lender, after receipt by it
of a Loan Request in accordance with Section 2.3 (c), if it elects to make such
Swing Line Loan in its sole discretion shall fund such Swing Line Loan to the
Borrower in Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m. or as otherwise agreed in any applicable cash management
agreement on the Borrowing Date; provided, that at any time that the CoBank Cash
Management Agreement is in effect, the Swing Line Lender may waive, in its sole
discretion, any one or more of the conditions precedent in Section 4.2 with
respect to the making of any Swing Line Loan.

 

(e)            Borrowings to Repay Swing Line Loans. The Swing Line Lender may,
at its option, exercisable at any time for any reason whatsoever, request that
the Administrative Agent demand repayment of the Swing Line Loans. Upon such
request, the Administrative Agent shall demand repayment of the Swing Line
Loans, and each Revolving Lender shall make a Revolving Loan in an amount equal
to such Lender’s Pro Rata Share of the aggregate principal amount of the
outstanding Swing Line Loans, plus, if the Swing Line Lender has so requested,
accrued interest thereon, provided, that no Revolving Lender shall be obligated
in any event to make Revolving Loans in excess of its Available Revolving
Commitment. Revolving Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.2(b) without regard to any of the
requirements of that provision. Each Revolving Lender acknowledges and agrees
that its obligations to fund Swing Line Loans pursuant to this Section 2.2(e)
and/or to acquire participations pursuant to Section 2.3(f) in respect of Swing
Line Loans are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any failure by the Borrower to satisfy any of the
conditions set forth in Section 4.2. The Administrative Agent shall provide
notice to the Revolving Lenders that such Revolving Loans are to be made under
this Section 2.3 and of the apportionment among the Revolving Lenders, and the
Revolving Lenders shall be unconditionally obligated to fund such Revolving
Loans (whether or not the conditions specified in Section 2.2(b) are then
satisfied) by the time requested by the Swing Line Lender and designated in such
notice from the Administrative Agent, which shall not be earlier than 2:00 p.m.
on the Business Day next after the date the Revolving Lenders receive such
notice from the Administrative Agent.

 

 40 

 

 

(f)            Risk Participations in Swing Line Loans. Immediately upon the
making of each Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Line Loan in an amount equal to such Revolving Lender’s Pro Rata
Share of the principal amount of such Swing Line Loan, and such interest and
participation may be recovered from such Revolving Lender together with interest
thereon at the Alternate Base Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received (subject to
the limitation in clause (e) above that no Revolving Lender shall be obligated
in any event to make Revolving Loans in excess of its Available Revolving
Commitment).

 

(g)           Repayment of Swing Line Loans. On the Maturity Date with respect
to the Revolving Credit Facility, if not sooner demanded, the Borrower shall
repay in full the outstanding principal amount of the Swing Line Loans, together
will all accrued and unpaid interest and any applicable fees.

 

2.4            Interest Rate Provisions. The Borrower shall pay interest in
respect of the outstanding unpaid principal amount of the Base Rate Loans and
LIBOR Rate Loans, it being understood that, subject to the provisions of this
Agreement, the Borrower may select different Interest Rate Options and different
Interest Periods to apply to different Borrowings at any time outstanding and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of any Borrowing (subject to minimum amounts set forth in Section
2.2(b)); provided that there shall not be at any one time outstanding more than
five (5) Borrowings of LIBOR Rate Loans, and provided, further, that if a
Default or an Event of Default or Default has occurred and is continuing, the
Borrower may not request, convert to, or renew any LIBOR Rate Loans. If at any
time the designated rate applicable to any Loan made by any Lender exceeds the
Maximum Rate, the rate of interest on such Lender’s Loan shall be limited to
such Lender’s Maximum Rate.

 

(a)            Interest Rate Options. Swing Line Loans and all other Obligations
not constituting Term Loans, Incremental Term Loans or Revolving Loans shall
bear interest calculated based upon the Base Rate Option. Subject to the
limitations set forth in Section 3.4, the Borrower shall have the right to
select from the following Interest Rate Options applicable to the Term Loans,
Incremental Term Loans and Revolving Loans:

 

 (i)         Base Rate Option: An option to pay interest at a fluctuating rate
per annum equal to the Alternate Base Rate in effect as of any date of
determination plus the Applicable Margin as of such date; or

 

 (ii)        LIBOR Rate Option: An option to pay interest at a fluctuating rate
per annum equal to the Adjusted LIBOR Rate with respect to the applicable
Interest Period and as in effect as of any date of determination plus the
Applicable Margin as of such date.

 

(b)           Day Count Basis. Interest and fees shall be calculated on the
basis of a 360-day year for the actual number of days elapsed (which results in
more interest or fees, as the case may be, being paid than if calculated on the
basis of a 365-day year); provided that interest with respect to Base Rate Loans
incurring interest based on the Prime Rate shall be calculated on the basis of a
365/366-day year. The date of funding or conversion of a LIBOR Rate Loan to a
Base Rate Loan and the first day of an Interest Period shall be included in the
calculation of interest. The date of payment of any Loan and the last day of an
Interest Period shall be excluded from the calculation of interest; provided, if
a Loan is repaid on the same day that it is made, one (1) day’s interest shall
be charged.

 

 41 

 

 

2.5           Interest Periods. In order to convert a Base Rate Loan (other than
Swing Line Loans) or LIBOR Rate Loan or continue a LIBOR Rate Loan, the Borrower
shall deliver to the Administrative Agent a duly completed, written request
therefor substantially in the form of Exhibit I (each, a “Conversion or
Continuation Notice”) not later than 11:00 a.m. (i) with respect to a conversion
to or continuation of a LIBOR Rate Loan, at least three (3) Business Days prior
to the proposed effective date of such conversion or continuation and (ii) with
respect to a conversion to a Base Rate Loan, at least one (1) Business Day prior
to the proposed effective date of such conversion. The Conversion or
Continuation Notice shall specify (i) which Borrowings (including the principal
amount thereof) are subject to such request, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the current Interest Period
therefor, (ii) the proposed effective date of such conversion or continuation
(which shall be a Business Day), (iii) whether the Borrower is requesting a
continuation of LIBOR Rate Loans or a conversion of Borrowings from one interest
rate option to the other interest rate option, and (iv) if a continuation of or
conversion to LIBOR Rate Loans is requested, the requested Interest Period with
respect thereto. In addition, the following provisions shall apply to any
continuation of or conversion of any Borrowings:

 

(a)            Amount of Loans. After giving effect to such conversion or
continuation, each Borrowing of Revolving Loans and Incremental Term Loans shall
be in an amount no less than the applicable minimum amount for Revolving Loans
as set forth in Section 2.2(b) or in the applicable Incremental Term Loan
Funding Agreement.

 

(b)           Commencement of Interest Period. In the case of any borrowing of,
conversion to or continuation of any LIBOR Rate Loan, the Interest Period shall
commence on the date of advance or continuation of, or conversion to, any LIBOR
Rate Loan and, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the date on which the immediately
preceding Interest Period expires. Upon a conversion from a LIBOR Rate Loan to a
Base Rate Loan, interest at the Base Rate Option shall commence on the last day
of the existing Interest Period.

 

(c)            Selection of Interest Rate Options. If the Borrower elects to
continue a LIBOR Rate Loan but fails to select a new Interest Period to apply
thereto, then a one (1) month Interest Period automatically shall apply. If the
Borrower fails to duly request the continuation of any Borrowing consisting of
LIBOR Rate Loans on or before the date specified and otherwise in accordance
with the provisions of this Section 2.5, then such LIBOR Rate Loan automatically
shall be converted to a Base Rate Loan, interest at the Base Rate Option shall
commence on the last day of the existing Interest Period.

 

2.6           Making of Loans.

 

(a)            Notifications and Payments. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.1(b),
Section 2.1(e), or Section 2.2(b) notify the applicable Lenders of such Class of
Loan of its receipt of such Loan Request specifying the information provided by
the Borrower and the apportionment among the Lenders of the requested Loan as
determined by the Administrative Agent in accordance with Section 2.1 or Section
2.2, as applicable. Each applicable Lender shall remit the principal amount of
their Pro Rata Share of the Loan to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to the terms and conditions of Section 2.1 or Section 2.2, as applicable, fund
such Loan to the Borrower in Dollars and immediately available funds to the
Borrower’s account specified in the Loan Request prior to 2:00 p.m. on the
proposed Borrowing Date.

 

 42 

 

 

(b)           Pro Rata Treatment of Lenders. The borrowing of any Class of Loan
shall be allocated to each Lender of such Class of Loan according to its Pro
Rata Share thereof, and each selection of, conversion to or renewal of any
Interest Rate Option and each payment or prepayment by the Borrower with respect
to principal and interest due from the Borrower hereunder to the Lenders with
respect to the applicable Class of Commitments and Loan, shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as
provided in Section 2.2(e), Section 3.1 or Section 3.6) be payable ratably among
the Lenders of such Class of Loan entitled to such payment in accordance with
the amount of principal and interest then due or payable such Lenders as set
forth in this Agreement.

 

(c)            Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed Borrowing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of any Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.1 or Section 2.2, as the case may be, and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of such Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate then applicable to Base Rate Loans. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent. If the
Borrower and such Lender pay such interest for the same period, the
Administrative Agent promptly shall remit to the Borrower the amount of interest
paid by Borrower for such overlapping period. Nothing in this Section 2.6(c) or
elsewhere in this Agreement or the other Loan Documents, including the
provisions of Section 2.14, shall be deemed to require the Administrative Agent
(or any other Lender) to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

2.7Fees.

 

(a)            Unused Commitment Fee. Accruing from the Closing Date until the
Maturity Date, the Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender according to its Pro Rata Share, a
nonrefundable unused commitment fee (each an “Unused Commitment Fee”) equal to
(i) in the case of each Revolving Lender (other than the Swing Line Lender), the
Applicable Unused Commitment Fee Rate (computed on the basis of a year of 360
days, as the case may be, and actual days elapsed) multiplied by the average
daily result of (1) the Revolving Commitments minus (2)  the sum of the
outstanding Revolving Loans and the outstanding Letters of Credit, and (ii) in
the case of the Swing Line Lender, the Applicable Unused Commitment Fee Rate
(computed on the basis of a year of 360 days as the case may be, and actual days
elapsed) multiplied by the average daily difference between the amount of (1)
the Revolving Commitments and (2) Revolving Credit Facility Usage; provided,
further, that any Unused Commitment Fee accrued with respect to the Revolving
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Unused Commitment Fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no Unused
Commitment Fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the provisos in the directly preceding sentence, all Unused Commitment Fees
shall be payable in arrears on each Interest Payment Date.

 

 43 

 

 

(b)           Other Fees. The Borrower agrees to pay to the Administrative Agent
such other fees as agreed in the Fee Letter.

 

2.8           Notes. The obligation of the Borrower to repay the aggregate
unpaid principal amount of the Revolving Loans, Swing Line Loans, and Term Loans
made to it by each Lender, together with interest thereon, shall, at the request
of the applicable Lender, be evidenced by a Revolving Note, a Swing Line Note
and/or the Term Loan Note, as the case may be, dated the Closing Date, the
effective date, or the date of such request, as applicable, payable to the order
of such Lender in a face amount equal to the Revolving Commitment, Swing Line
Commitment or Term Loan Commitment, as applicable, of such Lender. The Borrower
hereby unconditionally promises to pay, to the order of each of the Lenders, the
Administrative Agent, the Issuing Lender and the Swing Line Lender, as
applicable, the Loans and other Obligations as provided in this Agreement and
the other Loan Documents.

 

2.9Letter of Credit Subfacility.

 

(a)            Issuance of Letters of Credit. Subject to the terms and
conditions of this Agreement and the other Loan Documents, including Section
4.2, and in reliance upon the representations and warranties set forth in this
Agreement and the other Loan Documents and in reliance on the agreements of the
Revolving Lenders set forth in this Section 2.9, the Issuing Lender agrees to
issue standby letters of credit (the “Letters of Credit”) for the account of the
Borrower or any Subsidiary thereof on any Business Day from the Closing Date
through but not including the Letter of Credit Expiration Date. The Borrower may
at any time prior to the Letter of Credit Expiration Date request the issuance
of a Letter of Credit, or an amendment or extension of a Letter of Credit, by
delivering to the Issuing Lender (with a copy to the Administrative Agent) a
completed application and agreement for letters of credit, or request for such
amendment or extension, as applicable, in such form as the Issuing Lender may
specify from time to time (each a “Letter of Credit Request”) by no later than
11:00 a.m. at least five (5) Business Days, or such shorter period as may be
agreed to by the Issuing Lender, in advance of the proposed date of issuance,
amendment or extension. Promptly after receipt of any Letter of Credit Request,
the Issuing Lender shall confirm with the Administrative Agent (in writing) that
the Administrative Agent has received a copy of such Letter of Credit Request
and if not, the Issuing Lender will provide the Administrative Agent with a copy
thereof. Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one (1) day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one (1) or more applicable conditions in Article IV is not
satisfied, then the Issuing Lender or any of the Issuing Lender’s Affiliates
will issue a Letter of Credit or agree to such amendment or extension, provided
that each Letter of Credit shall (A) have a maximum maturity of twelve (12)
months from the date of issuance, provided, that a Letter of Credit may contain
renewal terms satisfactory to the Issuing Lender, and (B) in no event expire
later than the Letter of Credit Expiration Date, and provided, further that at
no time shall (i) the Letter of Credit Obligations exceed the Letter of Credit
Sublimit or (ii) the Revolving Credit Facility Usage exceed the Revolving
Commitments. Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the 2nd proviso to the preceding
sentence and with Article IV after giving effect to the requested issuance,
amendment or extension of such Letter of Credit. Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. The Borrower unconditionally guarantees all obligations of any other
Loan Party with respect to Letters of Credit issued by the Issuing Lender for
the account of such Loan Party.

 

 44 

 

 

(b)           Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the ratable account of the Revolving Lenders a fee (the
“Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate
(computed on the basis of a year of 360 days and actual days elapsed), which fee
shall be computed on the daily average Letter of Credit Obligations and shall be
payable quarterly in arrears on each Interest Payment Date and on the Maturity
Date. The Borrower shall also pay to the Issuing Lender for the Issuing Lender’s
sole account a fronting fee in an amount equal to 0.125% per annum of the face
amount of each Letter of Credit, as well as the Issuing Lender’s then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

 

(c)            Disbursements, Reimbursement. Immediately upon the issuance of
each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Lender a
participation in such Letter of Credit and each drawing thereunder, without
recourse or warranty, in an amount equal to such Revolving Lender’s Pro Rata
Share of the maximum amount available to be drawn under such Letter of Credit
and the amount of such drawing, respectively.

 

(i)         In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the Issuing Lender will promptly
notify the Borrower and the Administrative Agent thereof. Provided that it shall
have received such notice, the Borrower shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”), or if such notice was received after 11:00 a.m. on a Drawing
Date, then by 10:00 a.m. on the Business Day immediately following such Drawing
Date, by paying to the Administrative Agent for the account of the Issuing
Lender an amount equal to the amount so paid by the Issuing Lender. In the event
the Borrower fails to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by date and
time required in accordance with the foregoing sentence, then the Administrative
Agent will promptly notify each Revolving Lender thereof, and the Borrower shall
be deemed to have requested that Revolving Loans be made by the Revolving
Lenders under the Base Rate Option to be disbursed on the Business Day
immediately following the Drawing Date, subject to the amount of the unutilized
portion of the Revolving Commitment and subject to the conditions set forth in
Section 4.2 other than any notice requirements. Any notice given by the
Administrative Agent or the Issuing Lender pursuant to this Section 2.9(c)(i)
may be by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)        Each Revolving Lender shall upon the Business Day immediately
following a Drawing Date with respect to which notice was delivered by the
Administrative Agent in accordance with Section 2.9(c)(i) make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to its Pro Rata Share of the amount of the drawing. So long as the
conditions set forth in Section 4.2 have been satisfied or waived in accordance
with this Agreement, each Revolving Lender that makes such funds available shall
be deemed to have made a Revolving Loan at the Base Rate Option; provided, that
if any conditions set forth in Section 4.2 have not been satisfied or waived in
accordance with this Agreement, each Revolving Lender shall remain obligated to
fund its Pro Rata Share of such unreimbursed amount and such amount (each a
“Participation Advance”) shall be deemed to be a payment in respect of its
participation in the applicable Letter of Credit Borrowing resulting from such
drawing in accordance with Section 2.9(c)(iii). If any Revolving Lender so
notified fails to make available to the Administrative Agent for the account of
the Issuing Lender the amount of such Revolving Lender’s Pro Rata Share of such
amount by no later than Noon on such date, then interest shall accrue on such
Revolving Lender’s obligation to make such payment, from such Business Day to
the date on which such Lender makes such payment (i) at a rate per annum equal
to the Federal Funds Effective Rate during the first three (3) days following
the date such amount was due and (ii) at a rate per annum equal to the rate
applicable to Base Rate Loans thereafter. The Administrative Agent and the
Issuing Lender will promptly give notice (as described in Section 2.9(c)(i)
above) of the occurrence of the Drawing Date, but failure of the Administrative
Agent or the Issuing Lender to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this clause (ii).

 

 45 

 

 

(iii)       With respect to any unreimbursed drawing that is not fully
reimbursed by Borrower and is not refinanced by Revolving Loans in accordance
with Section 2.9(c)(i) because of the Borrower’s failure to satisfy the
conditions set forth in Section 4.2, the Borrower shall be deemed to have
incurred from the Issuing Lender a borrowing (each, a “Letter of Credit
Borrowing”) in an amount equal to the unreimbursed portion of such drawing. Such
Letter of Credit Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the rate per annum applicable to the
Revolving Loans under the Base Rate Option.

 

(d)Repayment of Participation Advances.

 

(i)         Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(A) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (B) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Revolving Lender, in the same
funds as those received by the Administrative Agent, the amount of such
Revolving Lender’s Pro Rata Share of such funds, except the Administrative Agent
shall retain for the account of the Issuing Lender the amount of the Pro Rata
Share of such funds of any Revolving Lender that did not make a Participation
Advance in respect of such payment by the Issuing Lender.

 

(ii)        If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.9 in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Revolving Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Pro Rata Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Revolving Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time.

 

(e)            Documentation. Each Loan Party agrees to be bound by the terms of
the Issuing Lender’s application and agreement for letters of credit and the
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of its gross negligence or willful misconduct as determined by a
final decision by a court of competent jurisdiction, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

 46 

 

 

(f)             Determinations to Honor Drawing Requests. In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

(g)           Nature of Participation and Reimbursement Obligations. Each
Revolving Lender’s obligation in accordance with this Agreement to make the
Revolving Loans or Participation Advances, as contemplated by this Section 2.9,
as a result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse the Issuing Lender upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

 

(i)         any set-off, counterclaim, recoupment, defense or other right that
such Revolving Lender may have against the Issuing Lender or any of its
Affiliates, the Borrower or any other Person for any reason whatsoever, or that
any Loan Party may have against the Issuing Lender or any of its Affiliates, any
Lender or any other Person for any reason whatsoever;

 

(ii)        the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.2 or Section 4.2 or as otherwise set forth in this Agreement for the
making of a Revolving Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Revolving Lenders to make Participation Advances under this Section 2.9;

 

(iii)       any lack of validity or enforceability of any Letter of Credit;

 

(iv)       any claim of breach of warranty that might be made by any Loan Party
or any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, cross-claim, defense or other
right that any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary, any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);

 

(v)        the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

 

(vi)       payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit;

 

 47 

 

 

(vii)      the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)     any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

(ix)       any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x)        any breach of this Agreement or any other Loan Document by any party
thereto;

 

(xi)       the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

 

(xii)      the fact that an Event of Default or a Default shall have occurred
and be continuing;

 

(xiii)     the fact that the Maturity Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and

 

(xiv)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

 

(h)            Indemnity. The Borrower hereby agrees to protect, indemnify, pay
and save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) that the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (i) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (ii) a claim
brought by the Borrower against the Issuing Lender or any of its Affiliates for
breach in bad faith of its obligations under this Agreement.

 

 48 

 

 

(i)             Liability for Acts and Omissions. As between any Loan Party and
the Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, the Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Governmental Authority, and none of the above shall affect or impair, or prevent
the vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
or breach in bad faith by the Issuing Lender of its obligations under this
Agreement (as determined by a court of competent jurisdiction in a final,
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall the Issuing
Lender or its Affiliates be liable to any Loan Party for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

 

(j)             Issuing Lender Reporting Requirements. The Issuing Lender shall,
on the first Business Day of each month, provide to the Administrative Agent and
the Borrower a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to the Administrative Agent, showing the date of issuance
of each Letter of Credit, the account party, the original face amount (if any),
and the Maturity Date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

 

 49 

 

 

(k)            ISP. Unless otherwise expressly agreed by the Issuing Lender, the
Borrower and the beneficiary of a Letter of Credit, the rules of the
International Standby Practices as most recently published from time to time by
the International Chamber of Commerce (the “ISP”) shall apply to each Letter of
Credit.

 

(l)             Illegality. If, at any time, it becomes unlawful for an Issuing
Lender to comply with any of its obligations under any Letter of Credit
(including, but not limited to, as a result of any Sanctions), the obligations
of such Issuing Lender with respect to such Letter of Credit shall be suspended
(and all corresponding rights shall cease to accrue) until such time as it may
again become lawful for such Issuing Lender to comply with its obligations under
such Letter of Credit, and such Issuing Lender shall not be liable for any
losses that the Borrower or its Subsidiaries may incur as a result.

 

2.10Payments.

 

(a)            Payments Generally. All payments and prepayments to be made in
respect of principal, interest, Unused Commitment Fees, Letter of Credit Fees,
other fees referred to in Section 2.7 or other fees or amounts due from the
Borrower hereunder shall be payable prior to 11:00 a.m. on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue.
Such payments shall be made to the Administrative Agent at the Principal Office
for the account of the Lenders or the Issuing Lender to which they are owed, in
each case in Dollars and in immediately available funds. The Administrative
Agent shall promptly distribute such amounts to the Issuing Lender, Swing Line
Lender and/or applicable Lenders in immediately available funds. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

 

(b)           Payments by the Borrower; Presumptions by the Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

2.11          Interest Payment Dates. Interest on Base Rate Loans shall be due
and payable in arrears on each Interest Payment Date. Interest on LIBOR Rate
Loans shall be due and payable on the last day of each Interest Period for those
Loans and, if such Interest Period is longer than three (3) months, also on the
date that is the three-month anniversary of the first day of such Interest
Period. Interest on mandatory prepayments of principal under Section 2.13 shall
be due on the date such mandatory prepayment is due. Interest on the principal
amount of each Loan not constituting a Base Rate Loan or LIBOR Rate Loan or on
other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Maturity Date, upon an accelerated Maturity Date or otherwise).

 

 50 

 

 

2.12Voluntary Prepayments and Reduction of Commitments.

 

(a)            Right to Prepay. The Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 11.3, Section 3.1 and Section 3.5).
Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Administrative Agent by 11:00 a.m. at least (A) three
(3) Business Days prior to the date of prepayment of LIBOR Rate Loans, (B) one
(1) Business Day prior to the date of prepayment of Base Rate Loans, or (C) no
later than 1:00 p.m. on the date of prepayment of Swing Line Loans, in each
case, setting forth the following information:

 

(i)         the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(ii)        a statement indicating the application of the prepayment among Class
of Loan and Borrowings; and

 

(iii)       the total principal amount of such prepayment, which shall not be
less than the lesser of the following with respect to any Class of Loan: (A) the
then outstanding principal amount of such Class of Loan, or (B) $500,000
(provided, that the amount of any prepayment to which this Section
2.12(a)(iii)(B) applies shall be in integral multiples of $250,000).

 

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. So long as no Event of Default
has occurred and is continuing, all Term Loan and Incremental Term Loan
prepayments permitted pursuant to this Section 2.12 shall be applied pro rata to
the unpaid installments of principal of the Term Loans and Incremental Term
Loans in the inverse order of scheduled maturities. If the Borrower prepays a
Loan but fails to specify the applicable Class and/or Borrowing that the
Borrower intends to prepay or if an Event of Default has occurred and is
continuing, then such prepayment shall be applied first, ratably to all
outstanding Revolving Loans that are Base Rate Loans, second, ratably to all
outstanding Revolving Loans that are LIBOR Rate Loans, third, ratably to all
outstanding Term Loans and Incremental Term Loans that are Base Rate Loans, and
fourth, ratably to all outstanding Term Loans and Incremental Term Loans that
are LIBOR Rate Loans. Any prepayment hereunder shall include all interest and
fees due and payable with respect to the Loan being prepaid and shall be subject
to the Borrower’s Obligation to indemnify the Lenders under Section 3.5.

 

(b)Reduction of Revolving Commitment.

 

(i)         In addition to the commitment reductions pursuant to
Section 2.12(b)(ii) and Section 2.13(g), the Revolving Commitment shall be
permanently reduced and terminated in full on the Maturity Date with respect to
the Revolving Credit Facility. Any outstanding principal balance of the
Revolving Loans not sooner due and payable will become due and payable on such
Maturity Date and shall be accompanied by accrued interest on the amount repaid,
any applicable fees pursuant to Section 3.5 and any other fees required
hereunder.

 

 51 

 

 

(ii)        The Borrower shall have the right at any time after the Closing Date
upon five (5) days’ prior written notice to the Administrative Agent to
permanently reduce (ratably among the Revolving Lenders in proportion to their
Pro Rata Shares) the Revolving Commitments, in a minimum amount of $500,000 and
whole multiples of $250,000, or to terminate completely the Revolving
Commitments, without penalty or premium except as hereinafter set forth;
provided that any such reduction or termination shall be accompanied by
prepayment of the Revolving Loans, together with outstanding Unused Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 3.5 hereof) to the extent necessary to
cause the aggregate Revolving Credit Facility Usage after giving effect to such
prepayments to be equal to or less than the Revolving Commitments as so reduced
or terminated. Any notice to reduce the Revolving Commitments under this Section
2.12(b)(ii) shall be irrevocable.

 

2.13Mandatory Prepayments.

 

(a)            Revolver Overadvance. If the Revolving Credit Facility Usage at
any time exceeds the Revolving Commitments (each, a “Revolving Overadvance”),
the Borrower shall prepay the Revolving Loans and Swing Line Loans (or Cash
Collateralize Letter of Credit Obligations, if prepayment in full of the
Revolving Loans and Swing Line Loans is not sufficient) in such amounts as shall
be necessary so that Revolving Credit Facility Usage does not exceed the
Revolving Commitments.

 

(b)           Disposition of Assets. Immediately upon the receipt by any Loan
Party or Subsidiary thereof of the Net Cash Proceeds from any Disposition not
expressly permitted by Section 7.8, the Borrower shall prepay, or cause such
other Loan Party or Subsidiary to prepay, Obligations in an aggregate amount
equal to one hundred percent (100%) of the Net Cash Proceeds of such
Disposition. All such proceeds shall be paid and applied in accordance with
Section 2.13(g) and Section 2.13(h). Notwithstanding anything herein to the
contrary, no such mandatory prepayment shall constitute or be deemed to
constitute a cure of any Default or Event of Default arising as a result of the
Disposition giving rise to such prepayment obligation.

 

(c)            Casualty Events. Immediately upon the receipt by any Loan Party
or Subsidiary thereof of the Net Cash Proceeds of any Casualty Event or series
of related Casualty Events affecting any property of any Loan Party, the
Borrower shall prepay, or cause such other Loan Party or Subsidiary thereof to
prepay, Obligations in an aggregate amount equal to one hundred percent (100%)
of the Net Cash Proceeds of such Casualty Event(s). All such proceeds shall be
paid and applied in accordance with Section 2.13(g) and Section 2.13(h).
Notwithstanding anything herein to the contrary, no such mandatory prepayment
shall constitute or be deemed to constitute a cure of any Default or Event of
Default arising as a result of such Casualty Event(s) giving rise to such
prepayment obligation.

 

(d)            Equity Issuances. Immediately upon receipt by any Loan Party or
Subsidiary thereof of the Net Cash Proceeds from any Equity Issuance, other than
Equity Issuances expressly permitted under Section 7.13(a), the Borrower shall
prepay, or cause such other Loan Party or Subsidiary to prepay, Obligations in
an aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds
of such Equity Issuance. All such proceeds shall be paid and applied in
accordance with Section 2.13(g) and Section 2.13(h). Notwithstanding anything
herein to the contrary, no such mandatory prepayment shall constitute or be
deemed to constitute a cure of any Default or Event of Default arising as a
result of such Equity Issuance giving rise to such prepayment obligation.

 

 52 

 

 

(e)            Debt Incurrence. Immediately upon the receipt by any Loan Party
or Subsidiary thereof of the Net Cash Proceeds of any Debt Incurrence, other
than a Debt Incurrence permitted under Section 7.1, the Borrower shall prepay,
or cause such other Loan Party or Subsidiary thereof to prepay, Obligations in
an amount equal to one hundred percent (100%) of the amount of such Net Cash
Proceeds. All such proceeds shall be paid and applied in accordance with Section
2.13(g) and Section 2.13(h). Notwithstanding anything herein to the contrary,
any such prepayment shall not constitute or be deemed to be a cure of any
Default or Event of Default arising as a result of such Debt Incurrence.

 

(f)            Excess Cash Flow. In connection with the delivery of the
Borrower’s annual audited financial statements pursuant to Section 6.1 for the
fiscal year ending December 31, 2018 and for each fiscal year ending thereafter
during the term hereof, on the last Business Day of the calendar quarter of the
Borrower when payments on the Loan are due pursuant to Section 2.1(d) hereof,
and so long as the Leverage Ratio is equal to or exceeds 2.50:1.00, the Borrower
shall prepay Obligations in an aggregate amount equal to fifty percent (50%) of
Excess Cash Flow for the immediately preceding fiscal year, subject to a credit
for voluntary prepayments made during the immediately preceding fiscal year
(each a “Mandatory Prepayment of Excess Cash Flow”). All such proceeds shall be
paid and applied in accordance with Section 2.13(g) and Section 2.13(h).

 

(g)           Application Among Obligations. All prepayments pursuant to this
Section 2.13 shall be applied, first to prepay any Revolver Overadvances that
may be outstanding, pro rata, second to prepay the Term Loans and Incremental
Term Loans, pro rata (to be applied to installments of the Term Loans and
Incremental Term Loans in inverse order of scheduled maturities) and third to
prepay the Revolving Loans (including Swing Line Loans) with a corresponding
reduction in the Revolving Commitments and to Cash Collateralize outstanding
Letter of Credit Obligations.

 

(h)            Interest Payments; Application Among Interest Rate Options. All
prepayments pursuant to this Section 2.13 shall be accompanied by accrued and
unpaid interest upon the principal amount of each such prepayment. Subject to
Section 2.13(g), all prepayments required pursuant to this Section 2.13 shall
first be applied to Base Rate Loans, then to LIBOR Rate Loans. In accordance
with Section 3.5, the Borrower shall indemnify the Lenders for any loss or
expense, including loss of margin, incurred with respect to any such prepayments
applied against LIBOR Rate Loans on any day other than the last day of the
applicable Interest Period.

 

2.14         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff, counterclaim or banker’s lien, by receipt of voluntary
payment, by realization upon security, or by any other non-pro rata source or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro-rata share of
the amount such Lender is entitled hereunder, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other Obligations owing them,
provided that:

 

(a)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest other than interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and

 

 53 

 

 

(b)           the provisions of this Section 2.14 shall not be construed to
apply to (x) any payment (including the application of funds arising from the
existence of a Defaulting Lender) made by the Loan Parties pursuant to and in
accordance with the express terms of the Loan Documents, (y) the application of
Cash Collateral provided for in Section 2.16 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 2.14 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. This Section 2.14 shall not apply to any action
taken by CoBank with respect to any CoBank Equities held by the Borrower,
including pursuant to Section 9.2(c).

 

2.15Defaulting Lenders.

 

(a)            Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)         Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.16; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lender or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lender or
the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.15(a)(iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 54 

 

 

(iii)       Certain Fees.

 

(A)       No Defaulting Lender shall be entitled to receive any Unused
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)       Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

 

(C)       With respect to any Unused Commitment Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations or Swing Line
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Lender and Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Lender’s or Swing Line Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)       Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause any Non-Defaulting Lender’s Pro Rata Share
of the Revolving Credit Facility Usage to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)       Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.16.

 

 55 

 

 

(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent
and the Swing Line Lender and Issuing Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Facility (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)            New Swing Line Loans/Letters of Credit. So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

 

2.16          Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)            Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lender as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)            Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.16 or Section
2.15 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

 56 

 

 

(c)            Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.15, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the Prior Security Interest granted pursuant
to the Loan Documents.

 

2.17CoBank Capital Plan.

 

(a)            Each party hereto acknowledges that CoBank’s Bylaws and Capital
Plan (as each may be amended from time to time) shall govern (i) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of the
Borrower’s patronage with CoBank, (ii) the Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and
(iii) patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.

 

(b)           Each party hereto acknowledges that CoBank has a statutory first
lien pursuant to the Farm Credit Act of 1971 on all CoBank Equities that the
Borrower may now own or hereafter acquire, which statutory lien shall be for
CoBank’s sole and exclusive benefit. Notwithstanding anything herein or in any
other Loan Document to the contrary, the CoBank Equities shall not constitute
security for the Secured Obligations due to any other Secured Party. To the
extent that any of the Loan Documents create a Lien on the CoBank Equities or on
patronage accrued by CoBank for the account of the Borrower (including, in each
case, proceeds thereof), such Lien shall be for CoBank’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder. Neither the
CoBank Equities nor any accrued patronage shall be offset against the Secured
Obligations except that, in the event of an Event of Default, CoBank may elect,
solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts owed to CoBank under this
Agreement, whether or not such amounts are currently due and payable. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. CoBank shall have no
obligation to retire the CoBank Equities upon any Event of Default, Default or
any other default by the Borrower or any other Loan Party, or at any other time,
either for application to the Secured Obligations or otherwise.

 

III.       INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

 

3.1Increased Costs.

 

(a)Increased Costs Generally. If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Issuing Lender;

 

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

 57 

 

 

(iii)       impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or the Issuing Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

 

(c)            Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in this Section 3.1 and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Lender,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section 3.1 shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section 3.1 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

 58 

 

 

3.2Taxes.

 

(a)            Issuing Lender. For purposes of this Section 3.2, the term
“Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA.

 

(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.2) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)            Payment of Other Taxes by the Borrower. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)            Indemnification by the Borrower. The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.2) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby agree to, jointly and severally indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.2(e) below.

 

(e)            Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the applicable Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.7 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (e).

 

 59 

 

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)Status of Lenders.

 

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(g)(ii)(A), Section 3.2(g)(ii)(B) and Section
3.2(g)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower:

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)       executed originals of IRS Form W-8ECI;

 

 60 

 

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a Tax Compliance
Certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, or (C) a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 61 

 

 

(h)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.2
(including by the payment of additional amounts pursuant to this Section 3.2),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 3.2 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
clause (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
clause (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (h)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

3.3            Illegality. If any Lender determines that any Change in Law has
made it unlawful for any Lender to make, maintain or fund LIBOR Rate Loans, or
to determine or charge interest rates based upon the LIBOR Rate Option, or if
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued and unpaid
interest and all other amounts payable by the Borrower under this Agreement
(including amounts payable under Section 3.5) on amounts so prepaid or
converted.

 

3.4LIBOR Rate Option Unavailable; Interest After Default.

 

(a)            Adjusted LIBOR Rate Unavailable. If prior to the commencement of
any Interest Period for any Borrowing proposed to be subject to the LIBOR Rate
Option:

 

(i)         the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that either Dollar deposits are
not being offered to banks in the London interbank LIBOR Rate market or that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period; or

 

(ii)        the Required Lenders determine (which determination shall be
conclusive and binding absent manifest error) that the Adjusted LIBOR Rate for
such Interest Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining the Loans for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (x) any request to convert any Base Rate Loan
to, or continue any LIBOR Rate Loan at, the LIBOR Rate Option shall be
ineffective, and (y) the Base Rate Option shall apply to any and all Borrowings
upon the expiration of the Interest Period applicable thereto.

 

 62 

 

 

(b)            Default Rate. To the extent permitted by Law, immediately upon
the occurrence and during the continuation of an Event of Default under clause
(a) or (l) of Section 9.1, or immediately after written demand by the Required
Lenders to the Administrative Agent after the occurrence and during the
continuation of any other Event of Default, then the principal amount of all
Obligations shall bear interest at the Default Rate and the rates applicable to
Letter of Credit Fees shall be increased to the Default Rate. The Borrower
acknowledges that the increase in rates referred to in this Section 3.4(b)
reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders are entitled to the additional compensation set forth in this Section
3.4(b) for such risk; and all such interest shall be payable by the Borrower
upon demand by the Administrative Agent.

 

3.5           Indemnity. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)            any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 3.6;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

 

3.6Mitigation Obligations; Replacement of Lenders.

 

(a)            Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.2, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.1
or Section 3.2, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

 63 

 

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.2 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a) above or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.8), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.1 or
Section 3.2) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

 

(i)         the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.7;

 

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
drawings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.2, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)       such assignment does not conflict with applicable Law; and

 

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

3.7           Survival. Each party’s obligations under this Article III shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

IV.       CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

 

 64 

 

 

4.1            First Loans and Letters of Credit. The obligation of each Lender
to make the Term Loan and any other Loans requested by the Borrower on the
Closing Date, and the obligation of the Issuing Lender to issue any Letters of
Credit requested by the Borrower on the Closing Date, are subject to the
satisfaction of the following conditions on or before the Closing Date:

 

(a)            Deliveries. The Administrative Agent shall have received each of
the following in form and substance satisfactory to the Administrative Agent
and, if applicable, its counsel:

 

(i)         a certificate of the Borrower signed by a Compliance Officer of the
Borrower, dated as of the Closing Date stating that (a) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects, except that such representations and warranties that
are qualified in this Agreement by reference to materiality or a Material
Adverse Change shall be true and correct in all respects, as of the Closing Date
(or, if such representation or warranty makes reference to an earlier date, as
of such earlier date), (b) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (c) no Event of Default or Default exists,
(d) there has occurred no Material Adverse Change either (y) in the business,
properties, assets, or condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries, taken as a whole or (z) in the facts and
information regarding the Loan Parties and their respective Subsidiaries as
represented to the Administrative Agent and the Lenders up to the Closing Date,
taken as a whole, (e) each of the Loan Parties has satisfied each of the closing
conditions required to be satisfied by it hereunder;

 

(ii)        a certificate dated as of the Closing Date and signed by the
Secretary or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate as to: (a) all action taken by each Loan Party in connection with
this Agreement and the other Loan Documents; (b) the names of the Authorized
Officers authorized to sign the Loan Documents and their true signatures; and
(c) copies of its Organizational Documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office (if so filed or required to be so filed) together with certificates
from the appropriate state officials as to the continued existence and good
standing or existence (as applicable) of each Loan Party in each state where
organized or qualified to do business;

 

(iii)       evidence that there is no action, suit, proceeding or investigation
pending against, or threatened in writing against, any Loan Party or any
Subsidiary of any Loan Party or any of their respective properties, including
the Licenses, in any court or before any arbitrator of any kind or before or by
any other Governmental Authority (including the FCC and any applicable PUC) that
would reasonably be expected to result in a Material Adverse Change;

 

(iv)       this Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral and all other
original items required to be delivered pursuant to any of the Collateral
Documents;

 

(v)        customary written opinions of counsel for the Loan Parties, duly
executed (including any local, FCC or PUC counsel, if required by the
Administrative Agent), dated as of the Closing Date;

 

(vi)       evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured, mortgagee and
lender loss payable special endorsements attached thereto naming the
Administrative Agent as additional insured, mortgagee and lender loss payee, as
applicable;

 

 65 

 

 

(vii)      a duly completed, executed Loan Request for Credit Extension for each
Loan or Letter of Credit requested to be made on the Closing Date, including
notice of election as to Interest Periods (if applicable);

 

(viii)     a duly completed, executed Perfection and Diligence Certificate
signed by an Authorized Officer of each of the Loan Parties;

 

(ix)       a duly completed, executed Solvency Certificate signed by an
Authorized Officer of each of the Loan Parties;

 

(x)        evidence that all material governmental and third-party consents,
subordinations or waivers, as applicable, required to effectuate the
transactions contemplated hereby have been obtained and are in full force and
effect, including any required material permits and authorizations of all
applicable Governmental Authorities, including the FCC and all applicable PUCs;

 

(xi)       evidence that the Cerberus Senior Credit Facilities have been
terminated, and all outstanding obligations evidenced by the Cerberus Senior
Loan Documents have been paid in full, and all liens securing such obligations
have been released;

 

(xii)      evidence that the NewSpring Subordinate Credit Facility has been
terminated, and all outstanding obligations evidenced by the NewSpring
Subordinate Loan Documents have been paid in full, and all liens securing such
obligations have been released;

 

(xiii)     a Lien search with respect to the Borrower and each other Loan Party,
in scope satisfactory to the Administrative Agent and with results showing no
Liens other than Permitted Liens and otherwise satisfactory to the
Administrative Agent;

 

(xiv)     true, correct and complete copies of all Material Agreements not
already delivered pursuant to another clause of this Section 4.1;

 

(xv)      Collateral

 

(A)       evidence that the Loan Parties have effectively and validly pledged
and perfected the Collateral contemplated by the Collateral Documents;

 

(B)       evidence that all filings and recordings (including all Mortgages,
fixture filings and transmitting utility filings) that are necessary to perfect
the Prior Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral described in the Collateral Documents have
been filed or recorded in all appropriate locations;

 

(C)       a duly completed, executed account control agreement with respect to
all Material Accounts signed by an Authorized Officer of the Borrower and the
appropriate depository institutions or other entities holding such Material
Accounts;

 

(xvi)     an executed letter from the Borrower with respect to any proceeds of
the Loans being disbursed to third parties authorizing the Administrative Agent
to distribute such proceeds on behalf of the Loan Parties in accordance with the
instructions set forth in such letter;

 

(xvii)    the audited, consolidated and consolidating financial statements of
the Borrower and its Subsidiaries for the fiscal year ending December 31, 2016
and such other financial statements, budgets, forecasts and other financial
information as to the Loan Parties as the Administrative Agent or any other
Lender may have required prior to the Closing Date;

 

 66 

 

 

(xviii)   at least five (5) Business Days prior to the Closing Date, all
documentation and other information requested by (or on behalf of) any Lender in
order to comply with requirements of Anti-Corruption Laws, Anti-Terrorism Laws
and Sanctions;

 

(xix)      to the extent that the Borrower requests the initial Loans under this
Agreement to be made as LIBOR Rate Loans, a funding indemnity letter
indemnifying the Lenders for losses, costs and expenses of the types described
in Section 3.5 to the extent that the Closing Date does not occur on the date
the Borrower requests such Loans to be advanced; and

 

(xx)      such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

 

(b)           Payment of Fees. The Borrower shall have paid all fees and
expenses related to the Facilities and this Agreement and the other Loan
Documents payable on or before the Closing Date as required by this Agreement,
the Fee Letter or any other Loan Document.

 

4.2           Each Loan or Letter of Credit. At the time of any Credit Extension
and after giving effect to the proposed Credit Extension: (i) the
representations and warranties of the Loan Parties set forth in Article V of
this Agreement shall then be true and correct, except such representations and
warranties that are not qualified in this Agreement by reference to materiality
or a Material Adverse Change shall then be true and correct in all material
respects as of such date (except for any such representation and warranty that
by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date), (ii) no Event of Default or Default shall have occurred and be
continuing, and (iii) the Borrower shall have delivered a duly executed and
completed Loan Request to the Administrative Agent for each Loan requested to be
made pursuant to Section 2.1(b), Section 2.1(e), Section 2.2(b) and Section
2.3(c), or Letter of Credit Request to the Issuing Lender for each Letter of
Credit to be issued pursuant to Section 2.9(a), as the case may be.

 

V.       REPRESENTATIONS AND WARRANTIES

 

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

 

5.1           Organization and Qualification. Each Loan Party and each
Subsidiary of each Loan Party (a) is a corporation, partnership or limited
liability company or other entity as identified on Schedule 5.1, in each case
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization specified on Schedule 5.1, (b) has the lawful power
to own or lease its properties and to engage in the business it presently
conducts or proposes to conduct, and (c) is duly licensed or qualified and in
good standing in each jurisdiction listed on Schedule 5.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary except where the failure to be so duly licensed or qualified could not
reasonably be expected to result in a Material Adverse Change.

 

5.2           Compliance With Laws.

 

(a)            Each Loan Party and each Subsidiary of each Loan Party is in
compliance with all applicable Laws in all jurisdictions in which any Loan Party
or Subsidiary of any Loan Party is presently or currently foresees that it will
be doing business except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change.

 

 67 

 

 

(b)           No Credit Extension, or use of any proceeds thereof, or entry into
or performance by any Loan Party of the Loan Documents to which it is a party
contravenes any Law applicable to such Loan Party or any Subsidiary of any Loan
Party or any of the Lenders.

 

5.3           Title to Properties. Each Loan Party and each Subsidiary of each
Loan Party (a) has good and marketable title to or valid leasehold interest in
all properties, assets and other rights that it purports to own or lease or that
are reflected as owned or leased on its books and records, and (b) owns or
leases all of its properties free and clear of all Liens except Permitted Liens.

 

5.4           Investment Company Act. None of the Loan Parties or Subsidiaries
of any Loan Party is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”

 

5.5           Event of Default. No Event of Default or Default exists or is
continuing.

 

5.6           Subsidiaries and Owners. Schedule 5.6 states (a) the name of each
of the Borrower’s Subsidiaries, its jurisdiction of organization and the amount,
percentage and type of Equity Interests in such Subsidiary (the “Subsidiary
Equity Interests”), (b) the name of each holder of an Equity Interest in the
Borrower, the amount, percentage and type of such Equity Interest (the “Borrower
Equity Interests”), and (c) any options, warrants or other rights outstanding to
purchase any such Equity Interests referred to in clause (a) or (b). The
Borrower and each Subsidiary of the Borrower has good and marketable title to
all of the Subsidiary Equity Interests it purports to own, free and clear in
each case of any Lien (other than Permitted Liens) and all such Subsidiary
Equity Interests have been validly issued, fully paid and nonassessable (or, in
the case of a partnership, limited liability company or similar Equity Interest,
not subject to any capital call or other additional capital requirement).

 

5.7Power and Authority; Validity and Binding Effect.

 

(a)            Each Loan Party and each Subsidiary of each Loan Party has the
full power to enter into, execute, deliver and carry out this Agreement and the
other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part.

 

(b)           This Agreement and each of the other Loan Documents (i) has been
duly and validly executed and delivered by each Loan Party, and (ii)
constitutes, or will constitute, legal, valid and binding obligations of each
Loan Party that is or will be a party thereto, enforceable against such Loan
Party in accordance with its terms, subject only to limitations on
enforceability imposed by (y) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and
(z) general equitable principles.

 

 68 

 

 

5.8No Conflict; Material Agreements; Consents.

 

(a)            Neither the execution and delivery of this Agreement or the other
Loan Documents by any Loan Party nor the consummation of the transactions herein
or therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the Organizational Documents of
any Loan Party, (ii) any Material Agreement to which any Loan Party or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
or to which it is subject, or (iii) any applicable Law or any order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or any of its
respective property is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents). There is no
default under any Material Agreement or order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject, in each case,
which could reasonably be expected to result in a Material Adverse Change. None
of the Loan Parties or their Subsidiaries or their respective property is bound
by any contractual obligation (including without limitation pursuant to any
Material Agreement), or subject to any restriction in any of its Organizational
Documents, or any requirement of Law that could reasonably be expected to result
in a Material Adverse Change.

 

(b)           No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Governmental Authority or any other Person is
required by any Law or any agreement (including any Material Agreement) in
connection with (i) the execution, delivery and carrying out of this Agreement,
the other Loan Documents, (ii) the grant by any Loan Party of the Liens granted
by it pursuant to the Collateral Documents, (iii) the perfection of the Prior
Security Interest of the Administrative Agent and the Secured Parties created
under the Collateral Documents (other than the filing of UCC financing
statements (including any transmitting utility financing statements), recording
of the Mortgages, and filings with the United States Patent and Trademark Office
or the United States Copyright Office), (iv) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies of
any Secured Party in respect of the Collateral pursuant to the Collateral
Documents (except approvals of the FCC or any applicable PUC with respect to any
assignment or transfer of control of a License or Communications System), in
each case except those which have been duly obtained on or before the Closing
Date, taken, given or made and are in full force and effect. Each of the Loan
Parties’ Material Agreements is in full force and effect, and no Loan Party has
received any notice of termination, revocation or other cancellation (before any
scheduled date of termination) in respect thereof. Except as disclosed on
Schedule 5.8(b) hereto, all applicable waiting periods, if any, connection with
the Facility have expired without any action having been taken by the FCC or any
PUC.

 

5.9            Litigation. There are no actions, suits, proceedings or
investigations pending or threatened in writing against any Loan Party or any
Subsidiary of any Loan Party or any of their respective properties, including
the Licenses, at law or in equity before any Governmental Authority that
individually or in the aggregate (i) could reasonably be expected to result in a
Material Adverse Change or (ii) purports to affect the legality, validity or
enforceability of any Loan Document. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Governmental Authority that could reasonably be expected to
result in a Material Adverse Change.

 

5.10Financial Statements.

 

(a)            Audited Financial Statements. The audited consolidated financial
statements delivered on or before the Closing Date in accordance with Section
4.1(a) and thereafter most recently delivered in accordance with Section 6.1(b)
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all Material Indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

 69 

 

 

(b)           Unaudited Financial Statements. The unaudited consolidated
financial statements delivered on or before the Closing Date in accordance with
Section 4.1(a) and thereafter most recently delivered by the Borrower in
accordance with Section 6.1(a) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)            Accuracy of Financial Statements. Neither the Borrower nor any of
its Subsidiaries has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the financial statements
referred to in clauses (a) and (b) of this Section 5.10 or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of the Borrower or any Subsidiary of the Borrower that
could reasonably be expected to result in a Material Adverse Change.

 

(d)Material Adverse Change. Since December 31, 2016, no Material Adverse Change
has occurred.

 

5.11         Margin Stock. None of the Loan Parties nor any Subsidiaries of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board). No part of the
proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or that is
inconsistent with the provisions of the regulations of the Board. None of the
Loan Parties nor any Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than twenty five percent (25%) of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

 

5.12          Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith
(other than projections and budgets), contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. Any projections or budgets provided by or
on behalf of the Loan Parties have been prepared by management in good faith and
based on assumptions believed by management to be reasonable at the time the
projections or budgets were prepared, it being understood that the projections
or budgets as to future events are not to be viewed as fact and that actual
results during the period or periods covered by the projections or budgets may
differ materially from such projected results. There is no fact known to any
Loan Party that materially and adversely affects the business, property, assets,
financial condition or results of operations of the Loan Parties, taken as a
whole, that has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

 70 

 

 

5.13          Taxes. (i) All federal and material state, local and other tax
returns required to have been filed with respect to each Loan Party and each
Subsidiary of each Loan Party have been filed, or extensions have been made, and
(ii) payment or adequate provision has been made for the payment of all taxes,
fees, assessments and other governmental charges that have or may become due
pursuant to said returns or to assessments received, except to the extent that
such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

 

5.14         Intellectual Property; Other Rights. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the Intellectual Property
and all service marks, trade names, domain names, licenses, registrations,
franchises, permits and other rights necessary to own and operate its properties
and to carry on its business as presently conducted and planned to be conducted
by such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others, except such conflicts which could not
reasonably be expected to result in a Material Adverse Change.

 

5.15         Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents constitute and will continue to constitute Prior Security
Interests in and to the Collateral. All filing fees and other expenses in
connection with the perfection of such Liens have been or will be paid by the
Borrower.

 

5.16Insurance.

 

(a)            The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds that are valid and in full
force and effect and that provide coverage satisfying or surpassing the
requirements set forth in Section 6.5(a).

 

(b)            Each Loan Party, to the extent required under the Flood Laws, has
obtained flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone pursuant to policies that are valid
and in full force and effect and which provide coverage meeting the requirements
of Section 6.5(b).

 

5.17Employee Benefits Compliance.

 

(a)            Each Plan is in compliance with its terms and with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has (i) received the most
recently available favorable determination letter from the IRS, or (ii) an
application for such a letter currently being processed by the IRS with respect
thereto, or (iii) been adopted by means of a prototype or volume submitter plan
document that has received the most recently available opinion letter from the
IRS on which the plan sponsor is entitled to rely and, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Loan Parties and
each ERISA Affiliate have satisfied all of their obligations and liabilities
with respect to each Plan, and have made all required contributions to each Plan
on or before the applicable due date, including contributions to any Pension
Plan and any Multiemployer Plan that are required by the Plan Funding Rules or
the collective bargaining agreement, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Pension Plan or Multiemployer Plan.

 

 71 

 

 

(b)            There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
including any audit, investigation or enforcement action, with respect to any
Plan that could reasonably be expected to result in a Material Adverse Change.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Change.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; and (ii) except to the extent that any liability associated therewith,
individually or in the aggregate, would not reasonably be expect to result in a
Material Adverse Change, no Unfunded Liability exists taking into account only
Pension Plans with positive Unfunded Liability.

 

(d)           Each Welfare Benefit Plan can be terminated by a Loan Party or an
ERISA Affiliate in its sole discretion without any liability. No Loan Party or
ERISA Affiliate reasonably can be expected to incur any liability under Section
4980H(a) of the Code, without qualifying for the reduced assessment under
Section 4980H(b) of the Code.

 

5.18Environmental Matters. Except as disclosed on Schedule 5.18:

 

(a)            The facilities and properties currently or formerly owned, leased
or operated by any Loan Party or any Subsidiary of any Loan Party (the
“Properties”) do not contain any Hazardous Materials attributable to the such
Loan Party’s or Subsidiary’s ownership, lease or operation of the Properties in
amounts or concentrations or stored or utilized which (i) constitute or
constituted a violation of Environmental Laws, or (ii) could reasonably be
expected to give rise to any Environmental Liability in excess of the Threshold
Amount;

 

(b)           No Loan Party or Subsidiary of a Loan Party has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
(and no related claim, complaint, proceeding, investigation or inquiry is
pending or, to the knowledge of any Loan Party or any Subsidiary of any Loan
Party, is threatened or contemplated) with regard to their activities at any of
the Properties or the business operated by the Loan Parties (the “Business”), or
any prior Business for which any Loan Party or any Subsidiary of any Loan Party
has retained liability under any Environmental Law;

 

(c)            Hazardous Materials have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability for any Loan
Parties or any Subsidiary of any Loan Party, nor have any Hazardous Materials
been generated, treated, stored or disposed of by or on behalf of any Loan Party
or any Subsidiary of any Loan Party at, on or under any of the Properties in
violation of Environmental Laws, or in a manner that could reasonably be
expected to give rise to, Environmental Liability in excess of the Threshold
Amount;

 

(d)           No Loan Party or Subsidiary of any Loan Party knows of any basis
for any permit, license or other approval required under any Environmental Law
with regard to their activities at any of the Properties or the Business to be
revoked, canceled, limited, terminated, modified, appealed or otherwise
challenged; and

 

(e)            No Loan Party or Subsidiary of a Loan Party knows of any facts,
events or circumstances that could give rise to any basis for any Environmental
Liability of any Loan Party or any Subsidiary of any Loan Party.

 

 72 

 

 

5.19Communications Regulatory Matters.

 

(a)            As of the Closing Date, Schedule 5.19 sets forth a true and
complete list of the following information for each License issued to or
utilized by the Loan Parties or their respective Subsidiaries: the name of the
licensee, the type of service, the expiration date and the geographic area
covered by such License. Other than as set forth in Schedule 5.19, each License
is held by a Loan Party or a wholly-owned, Domestic Subsidiary of a Loan Party
whose Equity Interests are subject to a Prior Security Interest in favor of the
Administrative Agent, on behalf of itself and the other Secured Parties,
pursuant to the Security Agreement.

 

(b)            The Licenses are valid and in full force and effect without
conditions, except for such conditions as are generally applicable to holders of
such Licenses. Each Loan Party or Subsidiary of a Loan Party has all requisite
power and authority required under the Communications Act and PUC Laws to hold
the Licenses and to own and operate the Communications Systems. The Licenses
constitute in all material respects all of the Licenses necessary for the
operation of the Communications Systems in the same manner as it is presently
conducted. No event has occurred and is continuing which could reasonably be
expected to (i) result in the suspension, revocation, or termination of any such
License or (ii) materially and adversely affect any rights of the Loan Parties
or their respective Subsidiaries thereunder. Neither the Loan Parties nor any of
their Subsidiaries have actual knowledge that any License will not be renewed in
the ordinary course. Neither the Loan Parties nor any of their respective
Subsidiaries are a party to any investigation, notice of apparent liability,
notice of violation, order or complaint issued by or before the FCC, PUC or any
applicable Governmental Authority with respect to a License, and there are no
proceedings pending by or before the FCC, PUC or any applicable Governmental
Authority which would reasonably be expected to adversely affect the validity of
any License.

 

(c)            All of the material properties, equipment and systems owned,
leased or managed by the Loan Parties or their respective Subsidiaries are, and
(to the best knowledge of the Loan Parties and their Subsidiaries) all such
property, equipment and systems to be acquired or added in connection with any
contemplated system expansion or construction will be, in good repair, working
order and condition (reasonable wear and tear excepted) and are and will be in
compliance with all terms and conditions of the Licenses and all standards or
rules imposed by any Governmental Authority or as imposed under any agreements
with telecommunications companies and customers.

 

(d)           Each of the Loan Parties and their respective Subsidiaries has
made all material filings which are required to be filed by it, paid all
material franchise, license or other fees and charges related to the Licenses or
which have become due pursuant to any authorization, consent, approval or
license of, or registration or filing with, any Governmental Authority in
respect of its business and has made appropriate provision as is required by
GAAP for any such fees and charges which have accrued.

 

5.20          Solvency. Before and after giving effect to any Credit Extension
hereunder, each of the Loan Parties is Solvent.

 

5.21          Qualified ECP Guarantor.

 

Each Loan Party is a Qualified ECP Guarantor.

 

5.22          Transactions with Affiliates.

 

No Affiliate and no officer or director of any Loan Party or any of its
Subsidiaries or any individual related by blood, marriage, adoption or otherwise
to any such officer or director, or any Person in which any such officer or
director or individual related thereto owns any beneficial interest, is a party
to any agreement, contract, commitment or transaction with Loan Parties or has
any material interest in any material property used by Loan Parties, except as
permitted by Section 7.3.

 

 73 

 

 

5.23Labor Matters.

 

There are no strikes, lockouts or slowdowns against any Loan Party or any
Subsidiary of any Loan Party pending or, to the knowledge of the Borrower,
threatened except as could not reasonably be expected to result in a Material
Adverse Change. The hours worked by and payments made to employees of the Loan
Parties and their respective Subsidiaries within the past five (5) years have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except as could
not reasonably be expected to result in a Material Adverse Change. The
execution, delivery and performance of the Loan Documents will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Loan Party or any
Subsidiary of any Loan Party is bound.

 

5.24Anti-Corruption; Anti-Terrorism and Sanctions.

 

(a)            Each of the Loan Parties and their respective Subsidiaries,
Affiliates, and, to the knowledge of the Loan Parties, their respective
officers, directors, employees and agents are in compliance, in all respects,
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii)
Sanctions.

 

(b)            The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable Anti-Corruption Laws.

 

(c)            None of the Loan Parties or their respective Subsidiaries,
Affiliates or, to the knowledge of the Loan Parties, their respective officers,
directors, employees or agents are Sanctioned Persons or have now engaged in, or
will engage in, any dealings or transactions with any Sanctioned Person.

 

(d)           No Credit Extension, use of proceeds or other transaction
contemplated by this Agreement will violate any applicable (i) Anti-Corruption
Laws, (ii) Anti-Terrorism Laws or (iii) Sanctions.

 

(e)            The Loan Parties have provided to the Administrative Agent and
the Lenders all information requested by the Administrative Agent and the
Lenders regarding the Loan Parties and their respective Subsidiaries,
Affiliates, officers, directors, employees and agents that is necessary for the
Administrative Agent and the Lenders to collect to comply with applicable
Anti-Corruption Laws, Anti-Terrorism Laws, Sanctions and other Laws.

 

5.25Borrower’s Status as a Holding Company.

 

Borrower does not own any assets other than the Equity Interests in the Loan
Parties and does not conduct, transact or engage in any business or operations
other than those incidental to its direct ownership of the Loan Parties.

 

VI.       AFFIRMATIVE COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full of the Secured Obligations, the Loan Parties shall comply at all times
with the following covenants:

 

 74 

 

 

6.1           Reporting Requirements. The Loan Parties will furnish or cause to
be furnished to the Administrative Agent and each of the Lenders:

 

(a)            Quarterly Financial Statements. As soon as available and in any
event within sixty (60) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated and consolidating statements of income, stockholders or
members equity and cash flows for the fiscal quarter then ended and the fiscal
year through that date, all in reasonable detail and certified by a Compliance
Officer of the Borrower as having been prepared in accordance with GAAP (subject
to normal year-end audit adjustments), consistently applied, and setting forth
in comparative form the respective financial statements for the corresponding
date and period in the previous fiscal year.

 

(b)            Annual Financial Statements. As soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, audited financial statements of the Borrower consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, including a comparison of actual performance to the
Budget for such fiscal year and year-to-date delivered to the Administrative
Agent pursuant to Section 6.1(d)(i), and certified by independent certified
public accountants of nationally recognized standing satisfactory to the
Administrative Agent. The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency that would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents. The Loan Parties shall deliver with such
financial statements and certification by their accountants a letter of such
accountants to the Administrative Agent and the Lenders substantially to the
effect that, based upon their ordinary and customary examination of the affairs
of the Borrower, performed in connection with the preparation of such
consolidated financial statements, and in accordance with GAAP, they are not
aware of the existence of any condition or event that constitutes an Event of
Default or Default or, if they are aware of such condition or event, stating the
nature thereof.

 

(c)            Compliance Certificate. Concurrently with the financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Section 6.1(a) and Section 6.1(b), a Compliance Certificate
duly executed by a Compliance Officer of the Borrower.

 

(d)Other Reports.

 

(i)         Annual Budget. The annual consolidated Budget and any forecasts or
projections of the Borrower, to be supplied not later than forty-five (45) days
after to commencement of the fiscal year to which any of the foregoing may be
applicable;

 

(ii)        Accountants’ Reports. Promptly upon their becoming available to the
Borrower, any reports, including management letters submitted, to the Borrower
by independent accountants in connection with any annual, interim or special
audit;

 

 75 

 

 

(iii)       Management Report. Concurrently with the annual financial statements
of the Borrower furnished to the Administrative Agent and to the Lenders
pursuant to Section 6.1(b), a management report (A) outlining principal factors
affecting performance and describing the operations and financial condition of
the Borrower and its Subsidiaries for the fiscal year then ended, and
(B) discussing the reasons for any significant variations. The information above
shall be presented in reasonable detail and shall be certified by a Compliance
Officer of the Borrower to the effect that, to his or her knowledge after
reasonable diligence, such information fairly presents in all material respects
the results of operations and financial condition of the Borrower and its
Subsidiaries as at the dates and for the periods indicated.

 

(iv)       Benefit Plan Documentation. Promptly upon request by any Lender, each
Loan Party will deliver to the Lender (A) all reports, forms and other documents
required to be or otherwise prepared or filed in respect of any Plan pursuant to
the Code, ERISA and other applicable Law; (B) all actuarial reports prepared in
respect of any Pension Plan or Multiemployer Plan that are available to the Loan
Party or that may be made available to the Loan Party upon request; and (C) any
documentation regarding withdrawal liability under or the funding status with
respect to any Multiemployer Plan.

 

(e)Notices.

 

(i)         Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Default, a certificate signed by an
Authorized Officer setting forth the details of such Event of Default or Default
and the action that such Loan Party proposes to take with respect thereto.

 

(ii)        Regulatory and Other Notices. Promptly after filing, receiving or
becoming aware thereof, the Loan Parties will deliver or cause to be delivered
copies of any filings or communications sent to, or notices and other
communications received by, any Loan Party or any of its respective Subsidiaries
from any Governmental Authority, including the FCC and any PUC, relating to any
noncompliance by any Loan Party or any of its Subsidiaries with any applicable
Law, including the Communications Act and any applicable PUC Law, or with
respect to any matter or proceeding, in each case, the effect of which could
reasonably be expected to result in a Material Adverse Change.

 

(iii)       Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Governmental
Authority or any other Person against any Loan Party or Subsidiary of any Loan
Party that relate to the Collateral, involve a claim or series of claims equal
to or in excess of the Threshold Amount or that if adversely determined could
reasonably be expected to result in a Material Adverse Change.

 

(iv)       Organizational Documents. Within the time limits set forth in
Section 7.14, any amendment to the Organizational Documents of any Loan Party or
any Subsidiary of any Loan Party.

 

(v)        Material Agreements. Any material amendment, supplement, waiver or
other modification to any of the Material Agreements, or any notice of default
or of termination, cancellation or revocation (in each case, prior to any
scheduled date of termination) delivered thereunder.

 

(vi)       Erroneous Financial Information. Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.

 

 76 

 

 

(vii)      ERISA Event. Immediately upon the occurrence of any ERISA Event or
Plan Qualification Event or any event reasonably expected to result in an ERISA
Event or Plan Qualification Event.

 

(viii)     Material Adverse Change. Promptly after becoming aware thereof, the
Borrower will give notice of any change in events or changes in facts or
circumstances affecting any Loan Party or any of their respective Subsidiaries
which individually or in the aggregate have resulted in or could reasonably be
expected to result in a Material Adverse Change.

 

(ix)        Environmental Notices. Promptly after becoming aware of any material
violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority or other Person has asserted that any Loan Party or any of its
respective Subsidiaries is not in compliance with Environmental Laws or that its
compliance is being investigated, and, in either case, the same would reasonably
be expected to result in a Material Adverse Change, the Borrower will give
notice thereof and provide such other information as may be reasonably available
to any Loan Party or any of its respective Subsidiaries to enable the
Administrative Agent and the Lenders to reasonably evaluate such matter.

 

(x)         SEC Reports; Shareholder Communications. Reports, including
Forms 10-K, 10-Q and 8-K, registration statements and prospectuses and other
shareholder communications, filed by the Borrower with the Securities and
Exchange Commission.

 

(f)            Other Information. Such other reports and information as any of
the Lenders may from time to time reasonably request.

 

6.2           Preservation of Existence, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain (a) its legal existence as a
corporation, limited partnership or limited liability company or other entity,
as the case may be as of the Closing Date or the date of formation or
acquisition thereof and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 7.7, and (b) all licenses, franchises, permits
and other authorizations (including all Licenses) and Intellectual Property, the
loss, revocation, termination, suspension or adverse modification of which could
reasonably be expected to result in a Material Adverse Change.

 

6.3           Preservation of Licenses. Each Loan Party shall, and shall cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect all Licenses, except for Licenses which are no longer required in the
conduct of such Loan Party’s or Subsidiary’s business and which cannot be sold
or which have de minimis fair market value.

 

6.4           Payment of Liabilities, Including Taxes, Etc. Each Loan Party
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
indebtedness and other liabilities (including all lawful claims that, if unpaid,
would by Law become a Lien on the assets of any Loan Party) to which it is
subject or that are asserted against it, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or governmental charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.

 

 77 

 

 

6.5Maintenance of Insurance.

 

(a)            Each Loan Party shall, and shall cause each of its Subsidiaries
to, insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, workers’ compensation, public liability and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Administrative Agent. Such
insurance policies shall contain additional insured, mortgagee and lender loss
payable special endorsements in form and substance satisfactory to the
Administrative Agent naming the Administrative Agent as additional insured,
mortgagee and lender loss payee, as applicable, and providing the Administrative
Agent with notice of cancellation acceptable to the Administrative Agent.

 

(b)           Each Loan Party shall, to the extent required under the Flood
Laws, obtain and maintain flood insurance for such structures and contents
constituting Collateral located in a flood hazard zone, in such amounts as
similar structures and contents are insured by prudent companies in similar
circumstances carrying on similar businesses and otherwise satisfactory to the
Administrative Agent (but, in any event, providing all flood insurance required
by applicable Law).

 

(c)            Each Loan Party shall deliver evidence of the insurance policies
and endorsements described above to the Administrative Agent on or prior to the
Closing Date. Not less than five (5) days (or such later date as the
Administrative Agent shall agree to in its reasonable discretion) prior to the
expiration date of the insurance policies required to be maintained by any Loan
Party or its Subsidiaries pursuant to the terms hereof, the Borrower will
deliver to the Administrative Agent one or more certificates of insurance and
endorsements evidencing renewal of the insurance coverage required hereunder
plus such other evidence of payment of premiums therefor as Administrative Agent
may reasonably request.

 

(d)           If any Loan Party fails to, or fails to cause any of its
Subsidiaries to, obtain and maintain any of the policies of insurance required
to be maintained pursuant to the provisions of this Section 6.5 or to pay any
premium in whole or in part, the Administrative Agent may, without waiving or
releasing any obligation or Default or Event of Default, at the Loan Parties’
expense, but without any obligation to do so, procure such policies or pay such
premiums. All sums so disbursed by the Administrative Agent, including any
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and reasonable fees, charges and disbursements of counsel for the
Administrative Agent, shall be payable by the Loan Parties to the Administrative
Agent on demand and shall be additional Obligations hereunder and under the
other Loan Documents, secured by the Collateral.

 

6.6           Maintenance of Properties and Leases. Each Loan Party shall, and
shall cause each of its Subsidiaries to (a) maintain, preserve and protect all
of its properties and equipment necessary in the operation of its business in
good working order and condition except to the extent the failure to do so could
not reasonably be expected to have a material adverse impact on the operations
or business of any Loan Party, ordinary wear and tear and casualty and
condemnation excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change; and (c) use the standard of
care typical in the industry in the operation and maintenance of its facilities.

 

 78 

 

 

6.7            Visitation Rights. Each Loan Party shall, and shall cause each of
its Subsidiaries to, at permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect during normal business hours any of its properties and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers and to conduct reviews of each Loan
Party’s Collateral (such reviews to occur on an annual basis or more frequently,
as determined by the Administrative Agent, in its sole discretion), all in such
detail and at such times and as often as the Required Lenders may reasonably
request, all at the Borrower’s expense, provided that prior to the occurrence of
an Event of Default the Administrative Agent shall provide the Borrower with
reasonable notice prior to any visit or inspection. Prior to occurrence of an
Event of Default, the Administrative Agent shall not, without cause, as
determined by the Administrative Agent in its reasonable judgment, request
reimbursement from the Borrower for more than one (1) such Collateral audit in
any calendar year.

 

6.8           Keeping of Records and Books of Account. The Loan Parties shall,
and shall cause each Subsidiary of the Borrower to, maintain and keep proper
books of record and account that enable the Borrower and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Governmental Authority having jurisdiction over the
Borrower or any Subsidiary of the Borrower, and in which full, true and correct
entries shall be made in all material respects of all its dealings and business
and financial affairs.

 

6.9Compliance with Laws.

 

(a)            Each Loan Party shall, and shall cause each of its Subsidiaries
to, comply with all other applicable Laws, except where failure to comply with
any applicable Law would not result in fines, penalties, remediation costs,
other similar liabilities or injunctive relief that, in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

 

(b)           Each of the Loan Parties shall, and shall cause each of its
Subsidiaries, Affiliates, officers, directors, employees and agents to, comply
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii)
Sanctions. The Borrower shall implement and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable Anti-Corruption Laws.

 

(c)            Each of the Loan Parties shall, and shall cause each of its
Subsidiaries (i) conduct its operations and keep and maintain its real property
in compliance with all Environmental Laws and environmental permits; (ii) obtain
and renew all environmental permits necessary for its operations and properties;
and (iii) implement any and all investigation, remediation, removal and response
actions that are necessary to maintain the value and marketability of the real
property or to otherwise comply with Environmental Laws pertaining to any of its
real property (provided, however, that neither a Loan Party nor any of its
Subsidiaries shall be required to undertake any such investigation, remediation,
removal, response or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and adequate reserves
have been set aside and are being maintained by the Loan Parties with respect to
such circumstances in accordance with GAAP).

 

6.10Further Assurances.

 

(a)            Generally. Each Loan Party shall, from time to time, at its
expense, preserve and protect the Administrative Agent’s Lien on and Prior
Security Interest in the Collateral and all other real and personal property of
the Loan Parties whether now owned or hereafter acquired as a continuing Prior
Security Interest therein, and shall do or make, or cause each of its
Subsidiaries to do or make, such other acts, deliveries and things as the
Administrative Agent in its sole discretion may deem necessary or advisable from
time to time in order to consummate the transactions contemplated hereby,
preserve, perfect and protect the Liens granted or purported to be granted under
the Loan Documents and to exercise and enforce its rights and remedies
thereunder with respect to the Collateral.

 

 79 

 

 

(b)           Additional Subsidiaries. In furtherance, and not in limitation, of
Section 6.10(a), promptly upon (and in any event within thirty (30) days after
(or such later date as the Administrative Agent shall agree to in its sole
discretion)) the creation or acquisition of any direct or indirect wholly-owned
Subsidiary (unless it is not a Domestic Subsidiary or is a Restricted
Subsidiary) by any Loan Party, each such new wholly-owned Subsidiary and the
Loan Parties will execute and deliver to the Administrative Agent a duly
executed Guarantor Joinder in accordance with Section 12.12, pursuant to which
(i) such new wholly-owned Subsidiary shall become a party hereto as a Guarantor
and shall become a party to the Security Agreement as a Grantor (as defined
therein), and (ii) the Equity Interests of such new wholly-owned Subsidiary
shall be pledged by the applicable Loan Party to the extent provided in the
Collateral Documents. Upon the creation or acquisition of any direct or indirect
Subsidiary by any Loan Party that is not a wholly-owned Subsidiary, the Equity
Interests of such new Subsidiary shall be pledged by the applicable Loan Party
to the extent provided in the Collateral Documents. As promptly as reasonably
possible, the Loan Parties and their respective Subsidiaries will deliver all
certificates evidencing such Equity Interests, together with undated, executed
transfer powers, and such other Collateral Documents and such other documents,
certificates and opinions (including opinions of local counsel in the
jurisdiction of organization of each such new Subsidiary) regarding such new
Subsidiary, in form, content and scope reasonably satisfactory to the
Administrative Agent, as the Administrative Agent may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent a Prior
Security Interest in the Collateral, to the extent provided in the Collateral
Documents, for the Secured Obligations.

 

(c)            Real Property. In furtherance, and not in limitation, of Section
6.10(a) and Section 6.10(b), the Loan Parties shall (i) within thirty (30) days
after the acquisition of any Material Owned Property or Material Leased Property
by any Loan Party that is not subject to an existing mortgage or deed of trust
in favor of the Administrative Agent, for the benefit of the Secured Parties,
notify the Administrative Agent and (ii) if requested by the Administrative
Agent, within ninety (90) days of such acquisition (as such time period may be
extended by the Administrative Agent, in its sole discretion), deliver such
Mortgages, title insurance, environmental reports and other documents,
instruments or agreements requested by the Administrative Agent in connection
with granting and perfecting a Prior Security Interest, on such real property in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, all in form and substance acceptable to the Administrative Agent.

 

(d)           Other Property. Pursuant to the terms of this Section 6.10 and of
the Security Agreement, the Loan Parties will (i) promptly (and in any event on
or before the earlier of (x) if applicable, the time required by Section 6.10(b)
or (y) the Borrower’s next submission of a Compliance Certificate) notify the
Administrative Agent of (A) any Equity Interest, (B) any Copyrights, Patents,
Trademarks and Domain Names (each as defined in the Security Agreement) which
are material to the continued operation of any Loan Party’s Business, (C) any
commercial tort claim known to any Loan Party (such that a senior officer of
such Loan Party has actual knowledge of the existence of a tort cause of action
and not merely of the existence of the facts giving rise to such cause of
action) that such Loan Party knows to involve an amount in controversy in the
aggregate with any other known commercial tort claim of any Loan Party in excess
of the Threshold Amount), (D) any Material Agreements, and (E) any Material
Account, in each case, owned, acquired, leased or opened by any Loan Party or
any of its Subsidiaries, in each case, of which notice has not previously been
given to the Administrative Agent, and (ii) on or before the earlier of (x) if
applicable, the time required by Section 6.10(b) or (y) the Borrower’s next
submission of a Compliance Certificate in connection with the financial
statements required to be delivered pursuant to Section 6.1(b), deliver updated
Annexes to the Security Agreement.

 

 80 

 

  

The Administrative Agent may elect not to request any documents, instruments,
filings or opinions as contemplated by this Section 6.10 or the Security
Agreement and the other Loan Documents if it determines in its sole discretion
that the costs to the Loan Parties of perfecting a security interest or Lien in
such property exceed the relative benefit of such security interest to the
Secured Parties.

 

6.11       CoBank Equity. So long as CoBank is a Lender hereunder, the Borrower
will (a) maintain its status as an entity eligible to borrow from CoBank and (b)
acquire equity in CoBank in such amounts and at such times as CoBank may require
in accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Loans made by CoBank may
not exceed the maximum amount permitted by the Bylaws and the Capital Plan at
the time this Agreement is entered into. The Borrower acknowledges receipt of a
copy of (i) CoBank’s most recent annual report, and if more recent, CoBank’s
latest quarterly report, (ii) CoBank’s Notice to Prospective Stockholders and
(iii) CoBank’s Bylaws and Capital Plan, which describe the nature of all of the
Borrower’s cash patronage, stock and other equities in CoBank acquired in
connection with its patronage loan from CoBank (the “CoBank Equities”) as well
as capitalization requirements, and agrees to be bound by the terms thereof.

 

6.12       Use of Proceeds. The proceeds of (a) the Term Loan shall be used to
(i) repay the Cerberus Senior Credit Facilities and the NewSpring Subordinate
Credit Facility and (ii) to pay certain fees and expenses in connection with the
closing of the Loans, (b) Revolving Loans and Swing Line Loans shall be used for
working capital and general corporate purposes of the Borrower and its
Subsidiaries not in contravention of any Laws, and (c) any Tranche of
Incremental Term Loans shall be used as specified in the applicable Incremental
Term Loan Funding Agreement. The Loan Parties will use the Letters of Credit and
the proceeds of the Loans only in accordance with Section 5.11 and Section 5.24
and as permitted by applicable Law.

 

6.13       Reserved.

 

6.14       Material Agreements. Each of the Loan Parties covenants and agrees
that it shall, and shall cause each of its Subsidiaries to, comply in all
material respects with each of its Material Agreements.

 

6.15       Benefit Plan Compliance.

 

Each Plan will be in compliance in all material respects with its terms and
applicable Law, each of the Loan Parties and the ERISA Affiliates will satisfy
their obligations and liabilities with respect to each Plan and each of the Loan
Parties and the ERISA Affiliates will make all contributions with respect to any
Plan on or before the due date for such contribution.

 

6.16       Interest Rate Protection. No later than ninety (90) days after the
Closing Date, the Borrower shall have entered into or obtained, and the Borrower
will thereafter maintain in full force and effect, an Interest Rate Hedge in
form and substance reasonably satisfactory to Administrative Agent, the effect
of which Interest Rate Hedge shall be to fix or limit interest rates payable by
the Borrower as to a notional amount of at least fifty percent (50%) of the
aggregate principal balance of the Term Loan, with a weighted average life of at
least two (2) years from the Closing Date. The Borrower will deliver to
Administrative Agent, promptly upon receipt thereof, copies of such Interest
Rate Hedges (and any supplements or amendments thereto), and promptly upon
request therefor, any other information reasonably requested by Administrative
Agent to evidence its compliance with the provisions of this Section 6.16.

 

 81 

 

 

6.17       Post-Closing Deliveries. Each of the Loan Parties covenants and
agrees that it shall, and shall cause each of its Subsidiaries to, perform the
obligations set forth on Schedule 6.17 on or before the date provided in
Schedule 6.17 (as such date may be extended by the Administrative Agent in its
sole discretion) with respect to each such obligation unless the Administrative
Agent has agreed in its sole discretion in writing to waive such obligation in
its entirety.

 

VII.         NEGATIVE COVENANTS

 

7.1         Indebtedness. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)          Indebtedness under this Agreement and the other Loan Documents;

 

(b)          existing Indebtedness as set forth on Schedule 7.1;

 

(c)          Indebtedness incurred with respect to Purchase Money Security
Interests, Synthetic Lease Obligations and Capital Leases for fixed or capital
assets not in excess of $250,000 in the aggregate outstanding at any time;

 

(d)          Permitted Intercompany Investments;

 

(e)          Indebtedness (contingent or otherwise) of any Loan Party arising
under (i) any Secured Hedge, (ii) any other Interest Rate Hedge or (iii)
Indebtedness under any Secured Bank Product entered into in the ordinary course
of business; provided however, that (i) no Loan Party shall enter into or incur
any Secured Hedge that constitutes a Swap Obligation if at the time it enters
into or incurs such Swap Obligation it does not constitute an “eligible contract
participant” as defined in the Commodity Exchange Act, and (ii) the Loan Parties
and their Subsidiaries shall enter into a Secured Hedge or other Interest Rate
Hedge only for hedging (rather than speculative) purposes;

 

(f)          Guarantees and other Contingent Obligations permitted by Section
7.4;

 

(g)          Indebtedness of any Loan Party incurred in connection with the
issuance of letters of credit on behalf of such Loan Party in the ordinary
course of business; provided that the aggregate amount of such letters of credit
shall not exceed $150,000 at any one time outstanding;

 

(h)          Indebtedness incurred in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts, to the extent
such arrangement is customary and is entered into in the ordinary course of
business so long as the aggregate amount of all such Indebtedness does not
exceed $100,000 at any time;

 

(i)          Indebtedness arising under indemnity agreements with title insurers
to cause such title insurers to issue in favor of the Administrative Agent
mortgagee Title Insurance Policies;

 

(j)          Indebtedness subordinated to the Indebtedness under this Agreement
and the other Loan Documents, in accordance with terms and conditions
satisfactory to the Administrative Agent in its sole discretion, in an aggregate
outstanding principal amount not exceeding $1,000,000 at any time; and

 

 82 

 

 

(k)          Unsecured Indebtedness in an aggregate amount not to exceed
$1,000,000.

 

7.2         Liens. No Loan Party shall, nor shall any Loan Party permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.

 

7.3         Affiliate Transactions. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is (a) not otherwise prohibited by this
Agreement, (b) is in accordance with all applicable Law and (c) (i) is among the
Loan Parties, (ii) is entered into in the ordinary course of business upon fair
and reasonable arm’s-length terms and conditions that are fully disclosed to the
Administrative Agent to the extent the value attributable to such Affiliate
transaction is equal to or exceeds the Threshold Amount, (iii) relates to the
payment of compensation to directors, officers and employees in the ordinary
course of business for services actually rendered in their capacities as
directors, officers and employees, provided such compensation is reasonable and
comparable with compensation paid by companies of like nature and similarly
situated, or (d) is a Restricted Payment permitted by Section 7.6 or an advance
permitted by Section 7.5(b).

 

7.4         Contingent Obligations. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, at any time, directly or indirectly, create or become or
be liable with respect to any Contingent Obligation except for those:

 

(a)          resulting from endorsement of negotiable instruments for collection
in the ordinary course of business;

 

(b)          arising in the ordinary course of business with respect to
customary indemnification obligations incurred in the ordinary course of
business;

 

(c)          incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and return-of-money bonds and other similar
obligations in an aggregate amount not to exceed $100,000 in any single
transaction or $500,000 in the aggregate;

 

(d)          constituting Investments permitted pursuant to Section 7.5; and

 

(e)          Guarantees by any Loan Party of Indebtedness permitted hereunder
(other than Indebtedness of any Subsidiary that is not a Loan Party and Excluded
Swap Obligations).

 

7.5         Loans and Investments. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment or agree, become or remain liable to make any
Investment, except:

 

(a)          trade credit extended on usual and customary terms in the ordinary
course of business;

 

(b)          advances to employees of the Loan Parties to meet expenses incurred
by such employees in the ordinary course of business not to exceed $100,000 at
any time outstanding;

 

(c)          Investments in the form of cash and Cash Equivalents;

 

(d)          Permitted Intercompany Investments;

 

 83 

 

 

(e)          notes payable to, or equity interests issued by, account debtors to
any Loan Party in good faith settlement of delinquent obligations and pursuant
to any plan of reorganization or similar proceedings upon the bankruptcy or
insolvency of any such account debtor;

 

(f)          the CoBank Equities and any other stock or securities of, or
Investments in, CoBank or its investment services or programs;

 

(g)          Guaranties and other Contingent Obligations permitted by Section
7.4;

 

(h)          any Interest Rate Hedge permitted under Section 7.1; and

 

(i)          Investments consisting of deferred payment obligations received as
consideration from a Disposition permitted under Section 7.8, so long as such
Investments do not in the aggregate exceed $100,000 at any time;

 

(j)          prepaid expenses, negotiable instruments held for collection and
lease, and utility and workers’ compensation, performance and other similar
deposits, in each case, created in the ordinary course of business;

 

(k)          other Investments not exceeding $1,000,000 in the aggregate at any
time.

 

7.6         Dividends and Related Distributions. No Loan Party shall declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

 

(a)          each Subsidiary may make Restricted Payments to any Loan Party and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)          the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)          the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and

 

(d)          the Borrower may declare or pay cash dividends to its stockholders
or otherwise redeem capital stock of the Borrower (i) during the calendar years
of the Borrower ending December 31, 2018 and December 31, 2019 in an aggregate
amount not to exceed $1,250,000 per annum so long as (1) the Borrower is in
compliance with all covenants set forth in this Agreement (calculated as of the
date of such dividend or distribution, and after giving effect thereto), (2) the
Borrower has Cash Liquidity in an amount not less than $4,500,000 after giving
effect to such dividend or distribution and (3) no Default or Event of Default
shall have occurred or be continuing at the time of or as a result of such
dividend or distribution, or (ii) during the calendar years of the Borrower
ended December 31, 2020 and thereafter, in an aggregate amount equal to up to
fifty percent (50%) of Cash Available for Dividends so long as (1) the Leverage
Ratio of the Borrower is less than 2.50:1.00 (calculated as of the date of such
dividend or distribution, and after giving effect thereto), (2) the Borrower has
Cash Liquidity of not less than $4,500,000 after giving effect to such dividend
or distribution, (3) no Default or Event of Default shall have occurred or be
continuing as a result of such dividend or distribution and (4) the Loan Parties
are in compliance with all other covenants set forth in this Agreement to the
satisfaction of the Administrative Agent and the Lenders.

 

 84 

 

 

7.7         Liquidations, Mergers, Consolidations, Acquisitions. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, (i) dissolve,
liquidate or wind-up its affairs, (ii) become a party to any merger or
consolidation, or (iii) acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person or group of
related Persons; provided that:

 

(a)          any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person; and

 

(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Guarantor; provided that if the transferor in such a transaction is a Guarantor,
then the transferee must either be the Borrower or a Guarantor.

 

7.8         Dispositions of Assets or Subsidiaries. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, dispose of (including
pursuant to any sale and leaseback transaction), voluntarily or involuntarily,
any of its properties or assets, tangible or intangible (including sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment or general intangibles with or without recourse or of capital
stock, shares of beneficial interest, partnership interests or limited liability
company interests or other equity interests of a Subsidiary of such Loan Party),
except:

 

(a)          any Disposition of assets in the ordinary course of business that
are replaced by substitute assets acquired or leased as permitted in this
Agreement, so long as such substitute assets are subject to the Administrative
Agent’s Prior Security Interest therein;

 

(b)          transactions involving the sale of inventory to customers in the
ordinary course of business;

 

(c)          any Disposition of obsolete or worn-out assets in the ordinary
course of business that are no longer necessary or required in the conduct of
such Loan Party’s or such Subsidiary’s business;

 

(d)          any Disposition of assets by any Loan Party to another Loan Party,
so long as such sold or transferred assets are subject to the Administrative
Agent’s Prior Security Interest therein or, if any such asset is expressly
excluded from the Collateral pursuant to Section 2.3 of the Security Agreement
or otherwise, such asset is sold or transferred to a Loan Party all of whose
Equity Interest is subject to the Administrative Agent’s Prior Security
Interest;

 

(e)          any Disposition permitted by Section 7.5;

 

(f)          any Disposition of Cash Equivalents;

 

(g)          leasing or subleasing of assets in the ordinary course of business;

 

(h)          Dispositions in connection with a Casualty Event;

 

(i)          Dispositions of non-material Intellectual Property so long as the
aggregate fair market value of all such Intellectual Property does not exceed
$100,000 in any fiscal year; and

 

 85 

 

 

(j)          Dispositions by the Borrower and its Subsidiaries (other than a
Restricted Subsidiary) not otherwise permitted under this Section 7.8; provided
that (i) at the time of such Disposition, no Default or Event of Default shall
exist or would result from such Disposition and (ii) the aggregate book value of
all property Disposed of in reliance on this clause (i) in any fiscal year shall
not exceed $100,000 in any single transaction or $250,000 in the aggregate; and

 

7.9         Use of Proceeds. No Loan Party shall (a) use the proceeds of any
Loan or other Credit Extension hereunder, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose or (b) request any Credit
Extension or use (or permit the use by any of its Subsidiaries or its or their
respective Affiliates, directors, officers, employees or agents) the proceeds of
any Credit Extension, whether directly or indirectly, in violation of
Anti-Corruption Laws, Anti-Terrorism Laws, Sanctions or other applicable Law.

 

7.10       Subsidiaries, Partnerships and Joint Ventures. No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to, own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary that has
joined this Agreement as Guarantor on the Closing Date; (ii) any Restricted
Subsidiary; and (iii) any Subsidiary formed or acquired after the Closing Date
that joins this Agreement as a Guarantor by delivering to the Administrative
Agent (A) an executed Guarantor Joinder; (B) documents in the forms described in
Section 4.1 modified as appropriate; and (C) documents necessary to grant and
perfect Prior Security Interests to the Administrative Agent for the benefit of
the Secured Parties in the Equity Interests of, and Collateral held by, such
Subsidiary. Each of the Loan Parties shall not become or agree to become a party
to a Joint Venture.

 

7.11       Continuation of or Change in Business. No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, engage in any business other
than the business of owning, constructing, managing and operating Communications
Systems, or other lines of business necessary or ancillary to the foregoing or
consistent with advances in the Communications Systems industry, in each case,
substantially as conducted and operated by such Loan Party or Subsidiary during
the present fiscal year, and such Loan Party or Subsidiary shall not permit any
material change in such business.

 

7.12       Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.

 

7.13       Issuance of Equity Interests. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, commence or consummate any Equity
Issuance, except for (a) any such Equity Issuances by any Loan Party (other than
the Borrower) to and for the benefit of a Loan Party and that are subject to the
Administrative Agent’s Prior Security Interest therein and otherwise comply with
the Security Agreement, (b) any Equity Issuance permitted pursuant to Section
7.6(b) or Section 7.6(c); and (c) the Borrower may issue and sell its common
Equity Interests, so long as the Net Cash Proceeds thereof are applied to the
prepayment of the Obligations pursuant to Section 2.13.

 

7.14       Changes in Organizational Documents. No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, amend in any respect its
Organizational Documents without providing at least thirty (30) calendar days’
prior written notice (or such shorter notice as to which the Administrative
Agent may agree in its sole discretion) to the Administrative Agent and the
Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.

 

 86 

 

 

7.15       Negative Pledges; Other Inconsistent Agreements. Each of the Loan
Parties covenants and agrees that it shall not, and shall not permit any of its
Subsidiaries to, enter into any agreement containing any provision which would
(a) be breached by any Borrowing by the Borrower hereunder or by the performance
by the Loan Parties or their respective Subsidiaries of any of their obligations
hereunder or under any other Loan Document, (b) limit the ability of any Loan
Party or any Subsidiary of any Loan Party to create, incur, assume or suffer to
exist Liens on property of such Person; (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Loan Party or
Subsidiary of any Loan Party to (i) make Restricted Payments to any Loan Party,
or pay any Indebtedness owed to any Loan Party, (ii) make loans or advances to
any Loan Party, (iii) transfer any of its assets or properties to any Loan
Party, or (iv) Guarantee the Indebtedness of any Loan Party, provided, however,
that this clause (c) shall not prohibit any negative pledge incurred or provided
in favor of any holder of Indebtedness permitted under Section 7.1(c) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (d) require the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided, however, that the foregoing shall not apply to
restrictions and conditions imposed by applicable Law or by this Agreement.

 

7.16       Material Agreements. Each of the Loan Parties covenants and agrees
that it shall not, and shall not permit any of its Subsidiaries to (i) amend,
restate, supplement, waive or otherwise modify, or terminate, cancel or revoke
(prior to any scheduled date of termination) any Material Agreement if such
modification, termination, cancellation or revocation could reasonably be
expected to result in a Material Adverse Change, Default or Event of Default or
(ii) make any optional prepayments of Indebtedness arising under any Material
Indebtedness, except for optional prepayments of Indebtedness between the Loan
Parties, if any.

 

7.17       Employee Plans. No Loan Party or ERISA Affiliate will acquire
liability (by adopting a new plan, acquisition of another entity, participating
in an asset transfer or plan merger, or otherwise) under any Pension Plan under
which the Loan Party or ERISA Affiliate has no liability as of the date of this
Agreement. No Loan Party or ERISA Affiliate will acquire liability (by adopting
a new plan, acquisition of another entity, participating in an asset transfer or
plan merger, or otherwise) under any Welfare Benefit Plan, under which the Loan
Party or ERISA Affiliate has no liability as of the date of this Agreement
unless such Plan can be terminated by the Loan Party or ERISA Affiliate in its
sole discretion at any time without liability.

 

7.18       Management Fees. Each of the Loan Parties covenants and agrees that
it shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, pay any management or other similar fees to any Person, except legal
or consulting fees paid to persons or entities that are not Affiliates of any
Loan Party for services actually rendered and in amounts typically paid by
entities engaged in a Loan Party’s business.

 

7.19       Borrower as a Holding Company. The Borrower covenants and agrees that
it shall not own or acquire any assets other than the Equity Interests of its
direct and indirect Subsidiaries, and shall not conduct, transact or otherwise
engage in any business or operations other than those incidental to its
ownership of the Equity Interests of its direct and indirect Subsidiaries.

 

7.20       Capital Expenditures. The Loan Parties shall not make any Capital
Expenditure if (a) an Event of Default has occurred and is continuing or will
result therefrom, or (b) the Loan Parties will fail to comply with the covenants
set forth in Sections 8.1 and Section 8.2 on a pro forma basis after giving
effect to such Capital Expenditure and any Indebtedness incurred in connection
therewith.

 

 87 

 

 

7.21       Anti-Corruption; Anti-Terrorism; Sanctions.

 

(a)          None of the Loan Parties or their respective Subsidiaries,
Affiliates, officers, directors, employees or agents will engaged in any
dealings or transactions with any Sanctioned Person or in violation of any
applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

 

(b)          No Loan Party will fund all or any part of any payment under this
Agreement or any other Loan Document out of proceeds derived from transactions
that violate Sanctions, or with any Sanctioned Person, or with or connected to
any Sanctioned Country.

 

7.22       Independence of Covenants. All covenants contained in Article VI,
Article VII and Article VIII of this Agreement shall be given independent effect
so that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by another
covenant shall not avoid the occurrence of a Default or Event of Default if such
action is taken or condition exists.

 

VIII.         FINANCIAL COVENANTS

 

8.1         Minimum Fixed Charge Coverage Ratio. The Loan Parties shall maintain
at all times, measured at each fiscal quarter end and maintained through the
next measurement date, a Fixed Charge Coverage Ratio of the Borrower of not less
than the ratios set forth below for the periods specified below:

 

Period   Ratio Closing Date through June 30, 2018   0.95:1.00 July 1, 2018 and
thereafter   1.00:1.00

 

8.2         Leverage Ratio. The Loan Parties shall maintain at all times,
measured at each fiscal quarter end and maintained through the next measurement
date, a Leverage Ratio of the Borrower of not more than the ratios set forth
below for the periods specified below:

 

Period   Ratio Closing Date through March 31, 2018   4.00: 1.00 April 1, 2018
through December 31, 2018   3.75:1.00 January 1, 2019 through December 31, 2019
  3.50:1.00 January 1, 2020 through December 31, 2020   3.25:1.00 January 1,
2021 and thereafter   3.00:1.00

 

 88 

 

 

IX.          EVENTS OF DEFAULT

 

9.1         Events of Default. An Event of Default means the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

 

(a)          Payments Under Loan Documents. Failure by the Borrower or any other
Loan Party to pay, (i) on the date on which such payment becomes due in
accordance with the terms of this Agreement or any other applicable Loan
Document, any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit Borrowing, or any interest on any Loan, Reimbursement Obligation or
Letter of Credit Borrowing, or (ii) any other amount owing hereunder or under
the other Loan Documents, or any other Secured Obligation;

 

(b)          Breach of Warranty. Any representation, warranty, certification or
statement of fact made or deemed made at any time by any of the Loan Parties
herein or in any other Loan Document, or in any certificate, other instrument or
statement furnished pursuant to the provisions hereof or thereof, shall have
been false or misleading as of the time it was made or furnished (i) as stated
if such representation or warranty contains an express materiality qualification
or (ii) in any material respect if such representation or warranty does not
contain such qualification;

 

(c)          Breach of Certain Covenants. Any of the Loan Parties shall default
in the observance or performance of any covenant contained in Section 6.1,
Section 6.2(a), Section 6.2(b), Section 6.5, Section 6.7, Section 6.11, Section
6.12, Section 6.16, Article VII, or Article VIII.

 

(d)          Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document, and such default shall continue unremedied
for the expressly specified cure period with respect thereto or, if no such cure
period is specified, for a period of thirty (30) days;

 

(e)          Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement with
respect to Indebtedness or any other credit extension in an aggregate principal
amount (including undrawn committed or available amounts) in excess of the
Threshold Amount, or with respect to any Hedge Agreement, the Hedge Termination
Value of which is equal to or in excess of the Threshold Amount and such breach,
default or event of default (i) arises from the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
related Indebtedness or other credit extensions when due (whether at stated
maturity, by acceleration or otherwise) or (ii) the effect of which is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, the acceleration of any related Indebtedness or
other credit extensions (whether or not such right shall have been waived);

 

(f)          Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of the Threshold Amount in the aggregate shall be
entered against any Loan Party by a court having jurisdiction in the premises,
which judgment is not discharged, satisfied, vacated, bonded or stayed pending
appeal within a period of thirty (30) days from the date of entry;

 

(g)          Loan Document Unenforceable. Any of the Loan Documents shall cease
to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested by any party thereto (other than the Administrative Agent or any
Lender) or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

 

 89 

 

 

(h)         Security Interests Unenforceable. Any Lien purported to be created
under any Collateral Document shall cease to be, or shall be asserted by any
Loan Party not to be, a valid or perfected Lien on any portion of the
Collateral, with the priority required by the applicable Collateral Document,
except (i) as a result of a release pursuant to Section 11.1(f), or (ii) as a
result of the sale or other disposition of the applicable Collateral or the
release of the applicable Loan Party in a transaction permitted under the Loan
Documents;

 

(i)          Uninsured Losses; Proceedings Against Assets. There shall occur any
uninsured damage to or loss, theft or destruction of any portion of the
Collateral with a fair market value in excess of the Threshold Amount or the
Collateral or any other of the Loan Parties’ or any of their Subsidiaries’
assets with a fair market value in excess of the Threshold Amount are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

(j)          Events Relating to Employee Benefit Plans. (i) An ERISA Event or
Plan Qualification Event occurs that has resulted or could reasonably be
expected to result in liability of any Loan Party or any ERISA Affiliate in an
aggregate amount in excess of the Threshold Amount, or (ii) any Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any contribution required to be made with respect to
any Pension Plan or Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount, including any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;

 

(k)          Change of Control. A Change of Control shall have occurred;

 

(l)           Insolvency Proceedings. (i) An Insolvency Proceeding shall have
been instituted against any Loan Party or Subsidiary of a Loan Party and such
Insolvency Proceeding shall remain undismissed or unstayed and in effect for a
period of sixty (60) consecutive days or such court shall enter a decree or
order granting any of the relief sought in such Insolvency Proceeding, (ii) any
Loan Party or Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, an Insolvency Proceeding, (iii) an order granting the relief
requested in any Insolvency Proceeding (including, but not limited to, an order
for relief under federal bankruptcy laws) shall be entered, (iv) any Loan Party
or Subsidiary thereof shall commence a voluntary case under, file a petition
seeking to take advantage of, any bankruptcy, insolvency, reorganization or
other similar law, domestic or foreign, (v) any Loan Party or Subsidiary thereof
shall consent to or fail to contest in a timely and appropriate manner any
petition filed against it in any Insolvency Proceeding, (vi) any Loan Party or
Subsidiary thereof shall apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (vii) any Loan Party or Subsidiary thereof
shall take any action to approve or authorize any of the foregoing, or (viii)
any Loan Party or any Subsidiary of a Loan Party ceases to be Solvent or admits
in writing its inability to pay its debts as they mature;

 

(m)          Material Agreements. If any Loan Party shall default, past any
applicable grace and cure period, under any Material Agreement not otherwise
described in this Section 9.1 and such default would reasonably be expected to
result in a Material Adverse Change; or

 

 90 

 

 

(n)          FCC and PUC Matters. Any License (except for Licenses which are no
longer required in the conduct of such Loan Party’s or Subsidiary’s business and
which cannot be sold or which have de minimis fair market value) shall be
cancelled, expired, revoked, terminated, rescinded, annulled, suspended or
modified or shall no longer be in full force and effect, the effect of which has
resulted in, or would reasonably be expected to result in, a Material Adverse
Change.

 

9.2         Consequences of Event of Default.

 

(a)          Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under Section 9.1
(other than Section 9.1(1)) shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, Cash Collateralize all outstanding Letters of Credit,
and the Borrower hereby pledges to the Administrative Agent and the Lenders, and
grants to the Administrative Agent and the Lenders a security interest in, all
such cash as security for such Secured Obligations; and

 

(b)          Bankruptcy, Insolvency or Reorganization Proceedings. If an Event
of Default specified under Section 9.1(1) shall occur, the Lenders shall be
under no further obligations to make Loans hereunder and the Issuing Lender
shall be under no obligation to issue Letters of Credit and the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Lenders hereunder
and thereunder automatically shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

 

(c)          Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, the Issuing Lender or any such Affiliate, to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
Issuing Lender or their respective Affiliates, irrespective of whether or not
such Lender, Issuing Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the Issuing Lender different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have. Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

 91 

 

 

(d)          Application of Proceeds. After the exercise of remedies provided
for in Section 9.2 (or after the Loans have automatically become immediately due
and payable and the Letter of Credit Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 9.2),
any amounts received on account of the Secured Obligations shall be applied by
the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and the Issuing Lender (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Lender and amounts payable
under Article X), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Letter of Credit Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and the
Issuing Lender in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, ratably among the
Lenders and the Issuing Lender in proportion to the respective amounts described
in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

 

Sixth, to payment of all other Obligations, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Sixth held by
them;

 

Seventh, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any a provider of any Secured Bank Product or Secured Hedge, as
applicable) of that portion of Other Liabilities then outstanding, ratably among
the Secured Parties providing the Secured Bank Products and Secured Hedges
giving rise to such Other Liabilities in proportion to the respective amounts
described in this clause Seventh held by them; and

 

Last, the balance, if any, after Payment In Full of all of the Secured
Obligations, to the Loan Parties or as otherwise required by Law.

 

Amounts used to Cash Collateralize Secured Obligations pursuant to clause Fifth
or Seventh above shall be applied to satisfy drawings under such Letters of
Credit as they occur or to pay such Other Liabilities as they come due, as the
case may be. If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired and/or after Payment
In Full of the Other Liabilities, such remaining amount shall be applied to the
other Secured Obligations, if any, in the order set forth above.

 

 92 

 

 

Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (a) the applicable amount of
such Other Liabilities last reported to the Administrative Agent or (b) the
actual amount of such Other Liabilities as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Other Liabilities, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Lender or its Affiliate providing such Secured Bank Products
or Secured Hedge. In the absence of such notice, the Administrative Agent may
assume the amount to be distributed is the amount of such obligations last
reported to it.

 

If and to the extent the Administrative Agent has received notice or other
evidence that any amount claimed as a Secured Obligation is or could reasonably
be determined to be an Excluded Swap Obligation with respect to any Loan Party,
amounts received from such Loan Party or its assets shall not be applied to such
Excluded Swap Obligations with respect to such Loan Party, and adjustments shall
be made with respect to amounts received from other Loan Parties and their
assets as the Administrative Agent may determine, in consultation with or at the
direction of, the Lenders to be equitable (which may include, without
limitation, the purchase and sale of participation interests) so that, to the
maximum extent practical, the benefit of all amounts received from the Loan
Parties and their assets are shared in accordance with the allocation of
recoveries set forth above that would apply if the applicable Swap Obligations
were not Excluded Swap Obligations. Each Loan Party acknowledges and consents to
the foregoing.

 

X.           THE ADMINISTRATIVE AGENT

 

10.1       Appointment and Authority. Each of the Lenders and the Issuing Lender
(on behalf of itself and each of its Affiliates) hereby irrevocably appoints
CoBank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article X are solely for the benefit of the Administrative Agent, the Lenders,
the Affiliates of the Lenders who are Secured Parties and the Issuing Lender,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

10.2       Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

 93 

 

 

10.3       No Fiduciary Duty. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

10.4       Exculpation.

 

(a)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.1 and Section 9.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower, a Lender
or the Issuing Lender.

 

(b)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

 94 

 

 

10.5       Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

10.6       Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article X shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub agents.

 

10.7       Filing Proofs of Claim. In case of the pendency of any proceedings
under any Debtor Relief Law or any other judicial proceeding relating to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand therefor) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the owing and
unpaid principal and interest in respect to the Secured Obligations and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Section 2.7, Section 2.10(b), Section 3.5 and Section
11.3) allowed in such proceeding;

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

(c)          any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Lender, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.7, Section 2.10(b), Section 3.5 and Section 11.3.

 

 95 

 

 

10.8       Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lender
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor Administrative Agent. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier date as the Required Lenders may approve), then
the retiring Administrative Agent may (but shall not be obligated to) on behalf
of the Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided, that if the Administrative Agent shall notify the Borrower and the
Lenders that no Person has accepted such appointment, then the Administrative
Agent’s resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section
10.8. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article X and Section 11.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by CoBank as Administrative Agent pursuant to this Section shall
also automatically constitute its resignation as the Issuing Lender and the
Swing Line Lender, with replacement of the Administrative Agent as Issuing
Lender and Swing Line Lender conducted in accordance with Section 10.9 below.

 

10.9       Resignation of Swing Line Lender or Issuing Lender. The Swing Line
Lender or the Issuing Lender may at any time give notice of its resignation to
the Lenders, the Administrative Agent and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with approval
from the Borrower (so long as no Event of Default has occurred and is
continuing) to appoint a successor Swing Line Lender or Issuing Lender, such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Swing Line Lender or
Issuing Lender (as applicable) gives notice of its resignation, then the
Administrative Agent may on behalf of the Lenders, appoint a successor Swing
Line Lender or Issuing Lender (as applicable); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and the retiring
Swing Line Lender or Issuing Lender (as applicable) shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the retiring Swing Line Lender or
Issuing Lender (as applicable) on behalf of the Lenders or the Swing Line Lender
or Issuing Lender under any of the Loan Documents, the retiring Swing Line
Lender or Issuing Lender (as applicable) shall continue to hold such collateral
security until such time as a successor Swing Line Lender or Issuing Lender (as
applicable) is appointed). Upon the acceptance of a successor’s appointment as a
Swing Line Lender or Issuing Lender (as applicable) hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Swing Line Lender or Issuing Lender (as
applicable), and the retiring Swing Line Lender or Issuing Lender (as
applicable) shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Swing Line Lender or Issuing Lender (as applicable) shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Swing Line Lender’s or Issuing Lender’s (as
applicable) resignation hereunder and under the other Loan Documents as a Swing
Line Lender or Issuing Lender, as applicable, the provisions of Section 11.3
(and Article X if the Administrative Agent is the resigning Issuing Lender and
Swing Line Lender) shall continue in effect for the benefit of such retiring
Swing Line Lender or Issuing Lender (as applicable), its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Swing Line Lender or Issuing Lender (as
applicable) was acting as the Swing Line Lender or Issuing Lender (as
applicable).

 

 96 

 

 

In addition to the foregoing requirements, upon the acceptance of a successor’s
appointment as Issuing Lender hereunder, the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit issued by the
retiring Issuing Lender, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

 

10.10       Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.11       Enforcement. By its acceptance of the benefits of this Agreement and
the other Loan Documents, each Secured Party agrees that (a) the Loan Documents
may be enforced only by the Administrative Agent, subject to Section 11.2, (b)
no Secured Party shall have any right individually to enforce or seek to enforce
this Agreement or the other Loan Documents or to realize upon any Collateral or
other security given to secure the payment and performance of the Obligations
and (c) no Secured Party has any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender or the Issuing Lender
and, in such case, only to the extent expressly provided in the Loan Documents.

 

10.12       No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the titles listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.

 

 97 

 

 

10.13     Authorization to Release Collateral and Loan Parties.

 

(a)          The Secured Parties irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(i)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all
Commitments and Payment In Full of all Secured Obligations (other than
contingent indemnification obligations as to which no claim has been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit and Other Liabilities as to which other arrangements satisfactory to the
Administrative Agent and the applicable Lender or Issuing Lender on behalf of
itself or its Affiliates shall have been made), (y) that is Disposed of or to be
Disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents, or (z) subject to Section 11.1, if approved,
authorized or ratified in writing by the Required Lenders;

 

(ii)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.1(c); and

 

(iii)        to release any Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 10.13.

 

(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.14       Compliance with Flood Laws. CoBank has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the Flood Laws. CoBank, as administrative agent or collateral agent on a
syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, CoBank reminds each lender and
participant in the facility that, pursuant to the Flood Laws, each federally
regulated lender (whether acting as a lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

10.15       No Reliance on the Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, Anti-Corruption Law or
Sanctions, including any programs involving any of the following items relating
to or in connection with any of the Loan Parties, their Affiliates or their
agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(a) any identity verification procedures, (b) any recordkeeping, (c) comparisons
with government lists, (d) customer notices or (e) other procedures required
under the CIP Regulations or such other Laws.

 

 98 

 

 

10.16       Affiliates as Secured Parties. To the extent any Affiliate of a
Lender is a party to a Secured Hedge or a Secured Bank Product and thereby
becomes a beneficiary of the Liens pursuant to any Collateral Document for so
long as such Lender remains a Lender, such Affiliate of a Lender shall be a
Secured Party and shall be deemed to appoint the Administrative Agent its
nominee and agent to act for and on behalf of such Affiliate in connection with
such Collateral Document and to be bound by the terms of this Article X and the
other provisions of this Agreement.

 

XI.          MISCELLANEOUS

 

11.1       Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made that will:

 

(a)          extend or increase the Commitment of any Lender (or reinstate any
obligation to make Loans terminated pursuant to Section 9.2) without the written
consent of such Lender whose Commitment is being extended or increased (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 4.2 or of any Default, Event of Default, mandatory prepayment or a
mandatory reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

 

(b)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (including mandatory prepayment of Revolver
Overadvances and Excess Cash Flow but excluding other mandatory prepayments of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction of the Commitments hereunder or under
any other Loan Document without the written consent of each Lender entitled to
receive such payment or whose Commitments are to be reduced, it being understood
that the waiver of any mandatory prepayment of Loans (or any definition relating
thereto), other than a mandatory prepayment of a Revolver Overadvances and
Excess Cash Flow, shall not constitute a postponement of any date scheduled for
the payment of principal or interest;

 

(c)          reduce the principal of, or the rate of interest specified herein
on, any Loan or Letter of Credit Borrowing or any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including the applicable defined terms) used in
determining the Applicable Rate in a manner that would result in a reduction of
any interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

 99 

 

 

(d)          change Section 2.14 or Section 9.2(d) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(e)          change any provision of this Section 11.1 or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

 

(f)          except in connection with a transaction permitted under Section 7.7
or Section 7.8, release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;
or

 

(g)          release the Borrower without the consent of each Lender, or, except
in connection with a transaction permitted under Section 7.7or Section 7.8, all
or substantially all of the value of the Guaranty provided pursuant to Article
XII of this Agreement without the written consent of each Lender whose Secured
Obligations are guaranteed thereby, except to the extent such release is
permitted pursuant to Section 10.13 (in which case such release may be made by
the Administrative Agent acting alone);

 

provided that (i) no agreement, waiver or consent that would modify the
interests, rights or obligations of the Administrative Agent, the Swing Line
Lender or the Issuing Lender may be made without the written consent of such
Administrative Agent, the Swing Line Lender or the Issuing Lender, as
applicable, (ii) only the consent of the Administrative Agent shall be required
for any amendment to the Fee Letter, and (iii) the Schedules to this Agreement
and the Annexes to the Security Agreement may be modified as provided in and
subject to the terms described in Section 6.10 and Section 6.13 and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Section 11.1(a) through Section 11.1 (g) above, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 3.6.

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

11.2       No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent, the Issuing Lender or any Lender
in exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege.
The rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies that they would otherwise have.

 

 100 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Lender or Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.2 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party in any Insolvency
Proceedings.

 

11.3       Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party and the expense of investigation) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages and other
similar amounts arising from any non-Tax claim.

 

 101 

 

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section 11.3 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swing Line Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Pro Rata Share at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that with respect to such unpaid amounts owed to the Issuing
Lender or Swing Line Lender solely in its capacity as such, only the Revolving
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Lenders’ Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought); and provided, further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the Swing
Line Lender in connection with such capacity.

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, none of the Loan Parties shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
Section 11.3 shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.

 

(f)          Survival. Each party’s obligations under this Section 11.3 shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

11.4       Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile (i) if to a
Lender, at its address (or facsimile number) set forth in its Administrative
Questionnaire or (ii) if to any other Person, to it at its address (or facsimile
number) set forth on Schedule 1.1(B). Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications, to the extent provided in clause (b) below, shall be effective
as provided in said clause (b).

 

 102 

 

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)          Change of Address, etc. Any party hereto may change its address,
facsimile number or e-mail address, if applicable, for notices and other
communications hereunder by notice to the other parties hereto.

 

(d)          Platform.

 

(i)          Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii)         The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

 103 

 

 

11.5       Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

11.6       Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Article II, Article III, Section 11.3 or any other provision
of any Loan Document, the agreement of the Lenders set forth in Section 11.3(c),
and the agreements of the Loan Parties set forth in Section 11.10 or any other
provision of any Loan Documents shall survive Payment In Full and shall protect
the Administrative Agent, the Lenders and any other Indemnitees against events
arising after such termination as well as before. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 

11.7       Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of this Section, (ii) by way of participation in
accordance with the provisions of this Section 11.7, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of this Section
11.7 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in this Section 11.7 and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Lender and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, all participations in
Letters of Credit and Swing Line Loans and the Loans at the time owing to it);
provided that (in each case and with respect to any Facility) any such
assignment shall be subject to the following conditions:

 

 104 

 

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in clause (B) below in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in clause (i)(A) of this clause (b), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility or any Tranche of the
Incremental Term Loan Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 11.7 and in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within seven
(7) Business Days after having received notice thereof and provided, further,
that the Borrower’s consent shall not be required during the primary syndication
of the Facilities;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility or any unfunded Commitments with respect to
the Term Loan Facility or any Tranche of the Incremental Term Loan Facility if
such assignment is to a Person that is not a Lender with a Commitment in respect
of such Facility or Tranche of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans or Incremental
Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)         the consent of the Issuing Lender and Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

 105 

 

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
to (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v).

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned or operated for the primary benefit of, a natural Person).

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 3.1, Section 3.2, Section 3.5 and Section 11.3(b) with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.7(d)
below.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Greenwood
Village, Colorado a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

 106 

 

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or a holding company, investment vehicle
or trust for, or owned or operated for the primary benefit of, a natural Person
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.1(a) through
(g) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 3.1, Section 3.2 (subject to the
requirements and limitations therein, including the requirements under Section
3.2 (it being understood that the documentation required under Section 3.2 shall
be delivered to the participating Lender)), Section 3.5 and Section 11.3 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 11.7; provided that such Participant (A)
agrees to be subject to the provisions of Section 3.6 as if it were an assignee
under clause (b) of this Section 11.7; and (B) shall not be entitled to receive
any greater payment under Section 3.1 or Section 3.2, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.2(c) as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. CoBank reserves
the right to assign or sell participations in all or part of its Commitments or
outstanding Loans hereunder on a non-patronage basis.

 

 107 

 

 

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000,
(ii) has been designated as a voting Participant (a “Voting Participant”) in a
notice (a “Voting Participant Notice”) sent by the relevant Lender (including
any existing Voting Participant) to the Administrative Agent and (iii) receives,
prior to becoming a Voting Participant, the consent of the Administrative Agent
(such Administrative Agent consent to be required only to the extent and under
the circumstances it would be required if such Voting Participant were to become
a Lender pursuant to an assignment in accordance with Section 11.7(b)) and such
consent is not required for an assignment to an existing Voting Participant),
shall be entitled to vote as if such Voting Participant were a Lender on all
matters subject to a vote by Lenders, and the voting rights of the selling
Lender (including any existing Voting Participant) shall be correspondingly
reduced, on a dollar-for-dollar basis. Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and Assumption.
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Schedule 11.7 shall be a Voting Participant without delivery of a
Voting Participant Notice and without the prior written consent of the
Administrative Agent. The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify the
Administrative Agent within three (3) Business Days of any termination,
reduction or increase of the amount of, such participation. The Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto. The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

11.8       Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facilities; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

 108 

 

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

11.9       Counterparts; Integration; Effectiveness.

 

(a)          This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

11.10     Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trial.

 

(a)          Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Colorado without
regard to conflicts of law principles that require or permit application of the
laws of any other state or jurisdiction.

 

 109 

 

 

(b)          SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND OTHER LOAN
PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF COLORADO SITTING IN
DENVER COUNTY AND OF THE UNITED STATES DISTRICT COURT OF COLORADO, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COLORADO STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH OF THE BORROWER AND OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.10. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH
DEFENSE.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 110 

 

 

11.11       USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions, including the USA PATRIOT Act.

 

11.12       Payments Set Aside. To the extent any Loan Party makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
Secured Parties or the Administrative Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
Insolvency Proceeding, other Applicable Law or equitable cause, then, to the
extent of such payment or proceeds repaid, the Secured Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.

 

11.13       Secured Bank Products and Secured Hedge Agreements. No Secured Party
(other than the Administrative Agent) that obtains the benefit of the Guaranty
set forth in Article XII or of any security interest in any of the Collateral
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document (including the release,
impairment or modification of any Guarantors’ Obligations or security therefor)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. No Hedge Bank or provider of any
Secured Bank Product shall have any voting rights hereunder or under any other
Loan Document in its capacity as the provider of such Secured Hedge or Secured
Bank Product. Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall only be required to verify the payment
of, or that other reasonably satisfactory arrangements have been made with
respect to, the Secured Obligations arising with respect to Secured Bank
Products and Secured Hedges to the extent the Administrative Agent has received
written notice of such Secured Obligations, together with such supporting
documentation as it may request, from the applicable Lender (or its Affiliate)
or Hedge Bank, as the case may be. Each Secured Party not a party to this
Agreement that obtains the benefit of this Agreement or any other Loan Document
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of this Agreement, and acknowledges
and agrees that the Administrative Agent is and shall be entitled to all the
rights, benefits and immunities conferred under this Agreement with respect to
each such Secured Party.

 

11.14       Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

 111 

 

 

11.15     FCC and PUC Compliance. Notwithstanding anything to the contrary in
this Agreement and the other Loan Documents, no party hereto or thereto shall
take any action under this Agreement or the other Loan Documents that would
constitute or result in an assignment of any License, or a Change of Control of
any Loan Party or Subsidiary directly or indirectly holding a License, to the
extent that such assignment or change of control would require the prior
approval by the FCC under the Communications Act and/or any applicable PUC under
the PUC Laws without first obtaining such required approval.

 

Upon any action to commence the exercise of remedies hereunder or under the
other Loan Documents, each Loan Party hereby undertakes and agrees on behalf of
itself, the other Loan Parties, and the Subsidiaries of any Loan Party to
cooperate and join with the Administrative Agent, and cause the other Loan
Parties and the Subsidiaries of any Loan Party, to cooperate and join with the
Administrative Agent, in any application to any Governmental Authority with
respect thereto and to provide such assistance in connection therewith as the
Administrative Agent may request, including the preparation of, consenting to or
joining in of filings and appearances of officers and employees of any Loan
Party or any Subsidiary of any Loan Party before such Governmental Authority, in
each case in support of any such application made by the Administrative Agent;
provided, however, nothing herein shall be construed to require any of the Loan
Parties nor any of the Subsidiaries of any Loan Party to, directly or
indirectly, violate any terms or conditions of any License.  The obligation of
the Loan Parties to make all payments required to be made under this Agreement
or any other Loan Document shall be absolute and unconditional and independent
of any action by the PUC or the FCC with respect to rates and/or disallowance of
debt.

 

11.16     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each other Loan Party as may be needed by such Loan Party from
time to time to honor all of its obligations under this Agreement and the other
Loan Documents to which it is a party with respect to Swap Obligations permitted
under this Agreement that would, in the absence of the agreement in this Section
11.16, otherwise constitute Excluded Swap Obligations (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantors’ obligations and undertakings under this
Section voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations,
undertakings and guaranty of the Qualified ECP Guarantors under this Section
11.16 shall remain in full force and effect until Payment In Full of the
Obligations and termination of all the Commitments. The Borrower and the
Qualified ECP Guarantors intend this Section 11.16 to constitute, and this
Section 11.16 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Loan
Party for all purposes of the Commodity Exchange Act.

 

11.17    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

 112 

 

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

XII.         GUARANTY

 

12.1       Guaranty. Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Guaranteed Liabilities. For all purposes of this
Article XII, notwithstanding the foregoing, the liability of each Guarantor
individually with respect to its Guarantors’ Obligations shall be limited to an
aggregate amount equal to the Maximum Guarantor Liability. Each Guarantor agrees
that it is jointly and severally, directly and primarily liable (subject to the
limitation in the immediately preceding sentence) for the Guaranteed
Liabilities. The Guarantors’ Obligations are secured by various Collateral.

 

12.2       Payment. If the Borrower or any other Loan Party shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, indemnification obligations, fees (including, but not limited
to, attorney’s fees and expenses), expenses or otherwise, when and as the same
shall become due, and after expiration of any applicable grace period, whether
according to the terms of this Agreement, by acceleration, or otherwise, or upon
the occurrence and during the continuance of any Event of Default, then any or
all of the Guarantors will, upon demand thereof by the Administrative Agent, (i)
fully pay to the Administrative Agent, for the benefit of the Secured Parties,
an amount equal to all the Guaranteed Liabilities then due and owing or declared
or deemed to be due and owing, including for this purpose, in the event of any
Event of Default under Section 9.1(l) (and irrespective of the applicability of
any restriction on acceleration or other action as against any other Loan Party
in any Insolvency Proceeding), the entire outstanding or accrued amount of all
Secured Obligations or (ii) perform such Guaranteed Liabilities, as applicable.
For purposes of this Section 12.2, the Guarantors acknowledge and agree that
“Guaranteed Liabilities” shall be deemed to include any amount (whether
principal, interest, premium, fees, expenses, indemnification obligations and/or
any other payment obligation of any kind or nature) which would have been
accelerated in accordance with Section 9.2 but for the fact that such
acceleration could be unenforceable or not allowable in any Insolvency
Proceeding or otherwise under any applicable Law. Notwithstanding anything
herein to the contrary, upon the occurrence and continuation of an Event of
Default, then notwithstanding any Collateral or other direct or indirect
security or credit support for the Guaranteed Liabilities, at the Administrative
Agent’s election and without notice thereof or demand therefor, each of the
Guaranteed Liabilities and the Guarantors’ Obligations shall immediately be and
become due and payable.

 

12.3       Absolute Rights and Obligations. This is a guaranty of payment and
not of collection. The Guarantors’ Obligations under this Article XII shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent not otherwise expressly
prohibited by applicable law, any defense to its obligations under this Article
XII and all other Loan Documents to which it is a party by reason of:

 

 113 

 

 

(a)          any lack of legality, validity or enforceability of this Agreement,
or any of the Notes, or any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents, the
documentation with respect to any Other Liabilities and all such other
agreements and instruments being collectively referred to as the “Related
Agreements”);

 

(b)          any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

 

(c)          any acceleration of the maturity of any of the Guaranteed
Liabilities, of the Guarantors’ Obligations of any other Guarantor, or of any
other obligations or liabilities of any Person under any of the Related
Agreements;

 

(d)          any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the Guarantors’ Obligations of any Guarantor,
or for any other obligations or liabilities of any Person under any of the
Related Agreements;

 

(e)          any change in the corporate or limited liability company existence,
structure or ownership, including, without limitation, dissolution, of the
Borrower, any Guarantor, any other Loan Party or any other party to a Related
Agreement, or the combination or consolidation of the Borrower, any Guarantor,
any other Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of the Borrower, any
Guarantor or any other Loan Party or any other party to a Related Agreement;

 

(f)          any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, this Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

 

(g)          the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantors’
Obligations of any other Guarantor and obligations arising under any other
Guaranty or any other Loan Document now or hereafter in effect);

 

(h)          any waiver of, forbearance or indulgence under, or other consent to
any change in or departure from any term or provision contained in this
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantors’ Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

 

 114 

 

 

(i)          any failure to assert any breach of or default under any Loan
Document or with respect to the payment or performance of any of the Guaranteed
Liabilities, any of the Guarantors’ Obligations of any Guarantor, or any of the
obligations or liabilities of any party to any other Related Agreement; any
extensions of credit in excess of the amount committed under or contemplated by
the Loan Documents, or in circumstances in which any condition to such
extensions of credit has not been satisfied; any other exercise or non-exercise,
or any other failure, omission, breach, default, delay, or wrongful action in
connection with any exercise or non-exercise, of any right or remedy against the
Borrower, any other Loan Party or any other Person under or in connection with
any Loan Document, any Related Agreement or any of the Guaranteed Liabilities or
any Guarantors’ Obligation; any refusal of payment or performance of any of the
Guaranteed Liabilities or any Guarantors’ Obligation, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Guaranteed Liabilities) to other
obligations, if any, not entitled to the benefits of the Guaranty provided for
in this Article XII, in preference to Guaranteed Liabilities or Guarantors’
Obligations entitled to the benefits of the Guaranty provided for in this
Article XII, or if any collections are applied to the payment of Guaranteed
Liabilities, any application to particular Guaranteed Liabilities;

 

(j)          any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the other Secured Parties, or any of them,
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by the Administrative Agent or the other Secured Parties, or any of
them, or any other Person in respect of, any direct or indirect security for any
of the Guaranteed Liabilities. As used in this Article XII, “direct or indirect
security” for the Guaranteed Liabilities, and similar phrases, includes any
collateral security, guaranty, suretyship, letter of credit, capital maintenance
agreement, put option, subordination agreement, or other right or arrangement of
any nature providing direct or indirect assurance of payment or performance of
any of the Guaranteed Liabilities, made by or on behalf of any Person;

 

(k)          Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, the Borrower, any other
Loan Party or any other Person; any bankruptcy, insolvency, reorganization or
similar proceeding with respect to the Borrower, any other Loan Party or any
other Person; or any action taken or election made by the Administrative Agent
or the other Secured Parties, or any of them (including but not limited to any
election under Section 1111(b)(2) of the Bankruptcy Code), the Borrower, any
other Loan Party or any other Person in connection with any such proceeding;

 

(l)          any defense, set-off, or counterclaim which may at any time be
available to or be asserted by the Borrower, any other Loan Party or any other
person with respect to any Loan Document, any of the Guaranteed Liabilities, any
Guarantors’ Obligation, or with respect to any Related Agreement; or any
discharge by operation of law or release of the Borrower, any other Loan Party
or any other Person from the performance or observance of any Loan Document or
any of the Guaranteed Liabilities or Guarantors’ Obligations;

 

(m)          any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor or any other Loan Party) which might in any manner or
to any extent vary the risks of such Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to the Borrower or any other Loan Party or to any Collateral or
other security in respect of the Guaranteed Liabilities or Guarantors’
Obligations.

 

It is the express purpose and intent of the parties hereto that this Guaranty,
the Guaranteed Liabilities and the Guarantors’ Obligations hereunder and under
each Guarantor Joinder with respect hereto shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.

 

 115 

 

 

12.4       Maximum Liability.

 

(a)          Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents, to the extent any Guarantors’ Obligations
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable Law relating to fraudulent conveyances or transfers)
then the obligations of each such Guarantor hereunder shall be limited to the
maximum amount that is permissible under applicable Law (whether federal or
state and including any Debtor Relief Law). Any analysis of the provisions
hereof for purposes of laws relating to fraudulent conveyances or transfers
shall take into account the contribution agreement established in Section 12.5.

 

(i)          Each Guarantor’s maximum obligations hereunder (the “Maximum
Guarantor Liability”) in any case or proceeding referred to below (but only in
such a case or proceeding) shall not be in excess of:

 

(A)         in a case or proceeding commenced by or against such Guarantor under
the Bankruptcy Code on or within one year from the date on which any of the
Guaranteed Liabilities are incurred, the maximum amount that would not otherwise
cause the Guarantors’ Obligations of such Guarantor (or any other obligations of
such Guarantor to Administrative Agent, Lenders and any other Person holding any
of the Guaranteed Liabilities or the Guarantors’ Obligations) to be avoidable or
unenforceable against such Guarantor under (A) Section 548 of the Bankruptcy
Code or (B) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

 

(B)         in a case or proceeding commenced by or against such Guarantor under
the Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Liabilities or Guarantors’ Obligations of such Guarantor are
incurred, the maximum amount that would not otherwise cause the Guarantors’
Obligations of such Guarantor (or any other obligations of such Guarantor to
Administrative Agent, Lenders and any other Person holding any of the Guaranteed
Liabilities or the Guarantors’ Obligations) to be avoidable or unenforceable
against such Guarantor under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

 

(C)         in a case or proceeding commenced by or against such Guarantor under
any Debtor Relief Law other than the Bankruptcy Code, the maximum amount that
would not otherwise cause the Guarantors’ Obligations of such Guarantor (or any
other obligations of such Guarantor to Administrative Agent, Lenders and any
other Person holding any of the Guaranteed Liabilities or the Guarantors’
Obligations) to be avoidable or unenforceable against such Guarantor under such
Debtor Relief Law, including any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding. (The
substantive state or federal laws under which the possible avoidance or
unenforceability of the Guarantors’ Obligations of such Guarantor (or any other
obligations of such Guarantor to Administrative Agent, Lenders and any other
Person holding any of the Guaranteed Liabilities or the Guarantors’ Obligations)
shall be determined in any such case or proceeding shall hereinafter be referred
to as the “Avoidance Provisions”).

 

 116 

 

 

(ii)         To the extent set forth above, but only to the extent that the
Guarantors’ Obligations of such Guarantor or the transfers made by such
Guarantor under the Collateral Documents to which it is a party, would otherwise
be subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or the Guarantors’ Obligations of such Guarantor would render such
Guarantor insolvent, or leave such Guarantor with an unreasonably small capital
or unreasonably small assets to conduct its business, or cause such Guarantor to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of
such Guarantors’ Obligations are deemed to have been incurred and transfers made
under such Avoidance Provisions, then such Guarantors’ Obligations shall be
reduced to that amount which, after giving effect thereto, would not cause the
Guarantors’ Obligations of such Guarantor (or any other obligations of such
Guarantor to Administrative Agent, Lenders and any other Person holding any of
the Guaranteed Liabilities or the Guarantors’ Obligations), as so reduced, to be
subject to avoidance under such Avoidance Provisions. This paragraph is intended
solely to preserve the rights hereunder of Administrative Agent, Lenders and any
other Person holding any of the Guaranteed Liabilities to the maximum extent
that would not cause such Guarantors’ Obligations to be subject to avoidance
under any Avoidance Provisions, and neither such Guarantor nor any other Person
shall have any right, defense, offset, or claim under this paragraph as against
Administrative Agent, Lenders or any other Person holding any of the Guaranteed
Liabilities or the Guarantors’ Obligations that would not otherwise be available
to such Person under the Avoidance Provisions.

 

(b)          Each Guarantor agrees that the Guarantors’ Obligations of such
Guarantor may at any time and from time to time exceed the Maximum Guarantor
Liability, without impairing the guaranty or any provision contained herein or
affecting the rights and remedies of Administrative Agent hereunder.

 

12.5       Contribution Agreement. To the extent that any Guarantor shall be
required hereunder to pay any portion of any Guaranteed Liability or Guarantors’
Obligation exceeding the greater of (i) the amount of the value actually
received by such Guarantor and its Subsidiaries from the Loans and other
Guaranteed Liabilities and Guarantors’ Obligations and (ii) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Liabilities and Guarantors’ Obligations (excluding the
amount thereof repaid by Borrower) in the same proportion as such Guarantor’s
net worth on the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors on such date, then such Guarantor shall be
reimbursed by such other Guarantors for the amount of such excess, pro rata,
based on the respective net worth of such other Guarantors on such date of
enforcement. The contribution agreement in this paragraph is intended only to
define the relative rights of the Guarantors and nothing set forth in this
paragraph is intended to or shall impair the obligations of the Guarantors,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Agreement (up to the Maximum
Guarantor Liability).

 

12.6       Currency and Funds of Payment. All Guarantors’ Obligations for
payment will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any law, regulation or decree now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of any Secured Party with respect thereto as against the Borrower
or any other Loan Party, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by the Borrower or any other Loan Party of any
or all of the Guaranteed Liabilities.

 

12.7       Subordination. For so long as this Agreement remains in effect, each
Guarantor hereby unconditionally subordinates all present and future debts,
liabilities or obligations now or hereafter owing to such Guarantor (a) of the
Borrower, to the Payment In Full of the Guaranteed Liabilities, (b) of every
other Guarantor (an “obligated guarantor”), to the Payment In Full of the
Guarantors’ Obligations of such obligated guarantor, and (c) of each other
Person now or hereafter constituting a Loan Party, to the Payment In Full of the
obligations of such Loan Party owing to any Secured Party and arising under the
Loan Documents or with respect to any Secured Bank Product or Secured Hedge. All
amounts due under such subordinated debts, liabilities, or obligations shall,
upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Administrative Agent, paid over forthwith to
the Administrative Agent for the benefit of the Secured Parties on account of
the Guaranteed Liabilities, the Guarantors’ Obligations, or such other
obligations, as applicable, and, after such request and pending such payment,
shall be held by such Guarantor as agent and bailee of the Secured Parties
separate and apart from all other funds, property and accounts of such
Guarantor.

 

 117 

 

 

12.8       Enforcement. Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Principal Office or such other address as the
Administrative Agent shall give notice of to such Guarantor, the Guarantors’
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against any one
or more or all of the Guarantors. At the Administrative Agent’s election, one or
more and successive or concurrent suits may be brought hereon by the
Administrative Agent against any one or more or all of the Guarantors, whether
or not suit has been commenced against the Borrower, any other Guarantor, or any
other Person and whether or not the Secured Parties have taken or failed to take
any other action to collect all or any portion of the Guaranteed Liabilities or
have taken or failed to take any actions against any Collateral securing payment
or performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 12.3.

 

12.9       Set-Off and Waiver. Each Guarantor waives any right to assert against
any Secured Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantors’ Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor. Each Guarantor agrees that each Secured
Party shall have a lien for all the Guarantors’ Obligations upon all deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, mortgaged, transferred or assigned to such
Secured Party or otherwise in the possession or control of such Secured Party
for any purpose (other than solely for safekeeping) for the account or benefit
of such Guarantor, including any balance of any deposit account or of any credit
of such Guarantor with the Secured Party, whether now existing or hereafter
established, and hereby authorizes each Secured Party from and after the
occurrence of an Event of Default at any time or times with or without prior
notice to apply such balances or any part thereof to such of the Guarantors’
Obligations to the Secured Parties then due and in such amounts as provided for
in this Agreement or otherwise as they may elect.

 

12.10     Waiver of Notice; Subrogation.

 

(a)          Each Guarantor hereby waives to the extent not otherwise expressly
prohibited by applicable law notice of the following events or occurrences: (i)
acceptance of the Guaranty set forth in this Article XII; (ii) the Lenders’
heretofore, now or from time to time hereafter making Loans and issuing Letters
of Credit and otherwise loaning monies or giving or extending credit to or for
the benefit of the Borrower or any other Loan Party, or otherwise entering into
arrangements with any Loan Party giving rise to Guaranteed Liabilities, whether
pursuant to this Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 12.3. Each Guarantor agrees that each Secured
Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantors’ Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.

 

 118 

 

 

(b)          Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantors’ Obligations under this Article XII may be enforced
by the Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent not otherwise expressly
prohibited by applicable law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to enforce or resort to any remedies
against the Borrower or any other Guarantor or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by the
Borrower, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED BY SUCH GUARANTOR THAT DEMAND UNDER THE GUARANTY SET FORTH IN THIS
ARTICLE XII MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING.

 

(c)          Each Guarantor further agrees that such Guarantor shall not
exercise any of its rights of subrogation, reimbursement, contribution,
indemnity or recourse to security for the Guaranteed Liabilities until at least
ninety-five (95) days immediately following the Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. If an amount shall be
paid to any Guarantor on account of such rights at any time prior to Termination
Date, such amount shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Administrative Agent, for the benefit of the
Secured Parties, to be credited and applied upon the Guarantors’ Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement or
otherwise as the Secured Parties may elect. The agreements in this subsection
shall survive repayment of all of the Guarantors’ Obligations, the termination
or expiration of this Agreement in any manner and occurrence of the Termination
Date.

 

12.11       No Stay. Without limitation of any other provision set forth in this
Article XII, if any declaration of default or acceleration or other exercise or
condition to exercise of rights or remedies under or with respect to any
Guarantors’ Obligation or any of the Guaranteed Liabilities shall at any time be
stayed, enjoined, or prevented for any reason (including but not limited to stay
or injunction resulting from the pendency against any Loan Party or any other
Person of a bankruptcy, insolvency, reorganization or similar proceeding), the
Guarantors agree that, for the purposes of this Article XII and their
obligations hereunder, the Guarantors’ Obligations and the Guaranteed
Liabilities shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

 

12.12       Additional Guarantors. At any time after the initial execution and
delivery of this Agreement to the Administrative Agent and the Lenders,
additional Persons may become parties to this Agreement and thereby acquire the
duties and rights of being Guarantors hereunder by executing and delivering to
the Administrative Agent and the Lenders a duly executed Guarantor Joinder
pursuant to this Agreement. No notice of the addition of any Guarantor shall be
required to be given to any pre-existing Guarantor and each Guarantor hereby
consents thereto.

 

 119 

 

 

12.13     Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide its Guaranty under this
Article XII and any Guarantor Joinder (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of such Loan Documents and Related
Agreements as it has requested, is executing this Agreement (or the Guarantor
Joinder to which it is a party, as applicable) freely and deliberately, and
understands the obligations and financial risk undertaken by providing its
Guaranty under this Agreement; (d) such Guarantor has relied solely on the
Guarantor’s own independent investigation, appraisal and analysis of the
Borrower and the other Loan Parties, such Persons’ financial condition and
affairs, the Other Information, and such other matters as it deems material in
deciding to provide this Guaranty and is fully aware of the same; and (e) such
Guarantor has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. Each
Guarantor agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning the Borrower or any other Loan Party or such Persons’ financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will not rely on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

 

12.14     Receipt of Credit Agreement, Other Loan Documents, Benefits.

 

(a)          Each Guarantor hereby acknowledges that it has received a copy of
this Agreement and the other Loan Documents and each Guarantor certifies that
the representations and warranties made therein with respect to such Guarantor
are true and correct in all material respects. Further, each Guarantor
acknowledges and agrees to perform, comply with, and be bound by all of the
provisions of this Agreement and the other Loan Documents applicable to such
Guarantor.

 

(b)          Each Guarantor hereby acknowledges, represents, and warrants that
it receives direct and indirect benefits by virtue of its affiliation with
Borrower and the other Guarantors and that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
such benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing the Guaranty set forth in this Article XII.

 

12.15     Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Guarantor Joinder shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty shall be deemed to include such
Person as a Guarantor hereunder.

 

[SIGNATURE PAGES FOLLOW]

 

 120 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

  BORROWER:       OTELCO INC., as the Borrower

 

  By:   /s/Curtis L. Garner, Jr     Curtis L. Garner, Jr.     Chief Financial
Officer and Secretary

 

  GUARANTORS:       BLOUNTSVILLE TELEPHONE LLC, as a Guarantor   BRINDLEE
MOUNTAIN TELEPHONE LLC, as a Guarantor   CRC COMMUNICATIONS LLC, as a Guarantor
  GRANBY TELEPHONE LLC, as a Guarantor   I-LAND INTERNET SERVICES LLC, as a
Guarantor   MID-MAINE TELECOM LLC, as a Guarantor   MID-MAINE TELPLUS LLC, as a
Guarantor   OTELCO MID-MISSOURI LLC, as a Guarantor   OTELCO TELECOMMUNICATIONS
LLC, as a Guarantor   OTELCO TELEPHONE LLC, as a Guarantor   PINE TREE TELEPHONE
LLC, as a Guarantor   SACO RIVER TELEPHONE LLC, as a Guarantor   SHOREHAM
TELEPHONE LLC, as a Guarantor   HOPPER TELECOMMUNICATIONS LLC, as a Guarantor

 

  By: /s/Curtis L. Garner, Jr.     Curtis L. Garner, Jr.     Chief Financial
Officer and Secretary

 

[Signatures continue on following page.]

 

[Credit Agreement – Otelco Inc.]

 

 

 

 

[Signatures continued from previous page.]

 

  COBANK, ACB, as Administrative Agent, Issuing Lender,
Swing Line Lender and as a Lender

 

  By:   /s/Kevin Oliver     Kevin Oliver     Vice President

 

[Credit Agreement – Otelco Inc.]

 

 

